Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of October 27, 2014

among

1011778 B.C. UNLIMITED LIABILITY COMPANY,

as the Parent Borrower,

NEW RED FINANCE, INC.,

as the Subsidiary Borrower,

1013421 B.C. UNLIMITED LIABILITY COMPANY,

as Holdings,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC

MORGAN STANLEY SENIOR FUNDING, INC.,

THE BANK OF NOVA SCOTIA,

TD SECURITIES (USA) LLC,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

CREDIT SUISSE AG,

FIFTH THIRD BANK,

and

HSBC SECURITIES (USA) INC.

as Co-Documentation Agents

J.P. MORGAN SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

and

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions and Accounting Terms    Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     61    Section 1.03  

Accounting Terms

     61    Section 1.04  

Rounding

     62    Section 1.05  

References to Agreements, Laws, Etc.

     62    Section 1.06  

Times of Day

     62    Section 1.07  

Timing of Payment or Performance

     62    Section 1.08  

Currency Equivalents Generally

     62    Section 1.09  

Certain Calculations and Tests

     63    ARTICLE II    The Commitments and Credit Extensions    Section 2.01  

The Loans

     65    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     65    Section 2.03  

Letters of Credit

     67    Section 2.04  

Swing Line Loans

     74    Section 2.05  

Prepayments

     76    Section 2.06  

Termination or Reduction of Commitments

     83    Section 2.07  

Repayment of Loans

     84    Section 2.08  

Interest

     84    Section 2.09  

Fees

     85    Section 2.10  

Computation of Interest and Fees

     85    Section 2.11  

Evidence of Indebtedness

     86    Section 2.12  

Payments Generally

     86    Section 2.13  

Sharing of Payments

     88    Section 2.14  

Incremental Credit Extensions

     89    Section 2.15  

Extensions of Term Loans and Revolving Credit Commitments

     92    Section 2.16  

Defaulting Lenders

     94    Section 2.17  

Permitted Debt Exchanges

     96    Section 2.18  

Loan Funding

     99    ARTICLE III    Taxes, Increased Costs Protection and Illegality   
Section 3.01  

Taxes

     99    Section 3.02  

Inability to Determine Rates

     102    Section 3.03  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     102    Section 3.04  

Funding Losses

     104    Section 3.05  

Matters Applicable to All Requests for Compensation

     104   

Section 3.06

 

Replacement of Lenders under Certain Circumstances

     105   

Section 3.07

 

Survival

     106   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    Conditions Precedent to Credit Extensions   

Section 4.01

 

Conditions to Closing Date

     106   

Section 4.02

 

Conditions to Subsequent Credit Extensions

     109    ARTICLE V    Representations and Warranties   

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     111   

Section 5.02

 

Authorization; No Contravention

     111   

Section 5.03

 

Governmental Authorization; Other Consents

     111   

Section 5.04

 

Binding Effect

     112   

Section 5.05

 

Financial Statements; No Material Adverse Effect

     112   

Section 5.06

 

Litigation

     112   

Section 5.07

 

Ownership of Property; Liens

     113   

Section 5.08

 

Environmental Compliance

     113   

Section 5.09

 

Taxes

     113   

Section 5.10

 

Compliance with ERISA

     114   

Section 5.11

 

Subsidiaries; Equity Interests

     114   

Section 5.12

 

Margin Regulations; Investment Company Act

     114   

Section 5.13

 

Disclosure

     114   

Section 5.14

 

Intellectual Property; Licenses, Etc.

     115   

Section 5.15

 

Solvency

     115   

Section 5.16

 

Collateral Documents

     115   

Section 5.17

 

Use of Proceeds

     115   

Section 5.18

 

Anti-Terrorism Laws; OFAC and Anti-Corruption Laws

     115   

Section 5.19

 

Senior Indebtedness

     116    ARTICLE VI    Affirmative Covenants   

Section 6.01

 

Financial Statements

     116   

Section 6.02

 

Certificates; Other Information

     117   

Section 6.03

 

Notices

     118   

Section 6.04

 

Maintenance of Existence

     119   

Section 6.05

 

Maintenance of Properties

     119   

Section 6.06

 

Maintenance of Insurance

     119   

Section 6.07

 

Compliance with Laws

     119   

Section 6.08

 

Books and Records

     120   

Section 6.09

 

Inspection Rights

     120   

Section 6.10

 

Covenant to Guarantee Obligations and Give Security

     120   

Section 6.11

 

Use of Proceeds

     122   

Section 6.12

 

Further Assurances and Post-Closing Covenants

     122   

Section 6.13

 

Designation of Subsidiaries

     122    Section 6.14  

Payment of Taxes

     123    Section 6.15  

Nature of Business

     123   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII    Negative Covenants    Section 7.01  

Liens

     123    Section 7.02  

Investments

     127    Section 7.03  

Indebtedness

     130    Section 7.04  

Fundamental Changes

     135    Section 7.05  

Dispositions

     136    Section 7.06  

Restricted Payments

     139    Section 7.07  

Transactions with Affiliates

     142    Section 7.08  

Prepayments, Etc., of Indebtedness

     143    Section 7.09  

First Lien Senior Secured Leverage Ratio

     144    Section 7.10  

Negative Pledge and Subsidiary Distributions

     144    Section 7.11  

Activities Prior to the Closing Date

     145    ARTICLE VIII    Events of Default and Remedies    Section 8.01  

Events of Default

     146    Section 8.02  

Remedies Upon Event of Default

     147    Section 8.03  

Exclusion of Immaterial Subsidiaries

     148    Section 8.04  

Application of Funds

     149    Section 8.05  

Permitted Holders’ Right to Cure

     150    ARTICLE IX    Administrative Agent and Other Agents    Section 9.01
 

Appointment and Authorization of Agents

     151    Section 9.02  

Delegation of Duties

     151    Section 9.03  

Liability of Agents

     152    Section 9.04  

Reliance by Agents

     152    Section 9.05  

Notice of Default

     153    Section 9.06  

Credit Decision; Disclosure of Information by Agents

     153    Section 9.07  

Indemnification of Agents

     153    Section 9.08  

Agents in their Individual Capacities

     154    Section 9.09  

Successor Agents

     154    Section 9.10  

Administrative Agent May File Proofs of Claim

     155    Section 9.11  

Collateral and Guaranty Matters

     156    Section 9.12  

Other Agents; Arrangers and Managers

     156    Section 9.13  

Appointment of Supplemental Administrative Agents

     157    Section 9.14  

Withholding Tax

     157    Section 9.15  

Cash Management Obligations; Secured Hedge Agreements

     158   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE X    Miscellaneous    Section 10.01  

Amendments, Etc.

     158    Section 10.02  

Notices and Other Communications; Facsimile Copies

     160    Section 10.03  

No Waiver; Cumulative Remedies

     162    Section 10.04  

Attorney Costs and Expenses

     162    Section 10.05  

Indemnification by the Borrowers

     163    Section 10.06  

Payments Set Aside

     164    Section 10.07  

Successors and Assigns

     164    Section 10.08  

Confidentiality

     169    Section 10.09  

Setoff

     169    Section 10.10  

Counterparts

     170    Section 10.11  

Integration

     170    Section 10.12  

Survival of Representations and Warranties

     170    Section 10.13  

Severability

     171    Section 10.14  

GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

     171    Section 10.15  

WAIVER OF RIGHT TO TRIAL BY JURY

     172    Section 10.16  

Binding Effect

     172    Section 10.17  

Judgment Currency

     172    Section 10.18  

Lender Action

     172    Section 10.19  

USA PATRIOT Act

     173    Section 10.20  

Intercreditor Agreements

     173    Section 10.21  

Obligations Absolute

     174    Section 10.22  

No Advisory or Fiduciary Responsibility

     174    Section 10.23  

Quebec Matters

     175    Section 10.24  

Joint and Several Liability

     175   

SCHEDULES

 

1.01A    —      Certain Security Interests and Guarantees 1.01B    —     
Unrestricted Subsidiaries 1.01C    —      Excluded Subsidiaries 1.01D    —     
Guarantors 1.01F    —      Material Real Properties 2.01    —      Commitments
2.03(a)    —      Existing Letters of Credit 5.06    —      Litigation 5.11    —
     Subsidiaries and Other Equity Investments 6.12    —      Post-Closing
Covenants 7.01(b)    —      Existing Liens 7.02    —      Existing Investments
7.03(c)    —      Surviving Indebtedness 7.07    —      Transactions with
Affiliates 10.02    —      Administrative Agent’s Office, Certain Addresses for
Notices

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Form of             A    —      Committed Loan Notice B    —      Swing Line
Loan Notice C-1    —      Term Note C-2    —      Revolving Credit Note D    —
     Compliance Certificate E    —      Assignment and Assumption F    —     
Guaranty G-1    —      Canadian Security Agreement G-2    —      U.S. Security
Agreement H    —      Discounted Prepayment Option Notice I    —      Lender
Participation Notice J    —      Discounted Voluntary Prepayment Notice K    —
     Notes Intercreditor Agreement L    —      United States Tax Compliance
Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 27, 2014, among 1011778 B.C.
Unlimited Liability Company, an unlimited liability company organized under the
laws of British Columbia (the “Parent Borrower”), New Red Finance, Inc., a
Delaware corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), 1013421 B.C. Unlimited Liability Company, an
unlimited liability company organized under the laws of British Columbia
(“Holdings”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent,
Collateral Agent and Swing Line Lender and each L/C Issuer and lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Parent Borrower (as this and other capitalized terms used in these
Preliminary Statements are defined in Section 1.01 below) intends to indirectly
acquire (the “Acquisition”) all of the outstanding common stock of each of Tim
Hortons Inc., a corporation organized under the laws of Canada (“THI”) and
Burger King Worldwide, Inc., a Delaware corporation (“BKW”). To effect the
Acquisition, (i) certain Investors will make the Equity Contribution and
(ii) the Parent Borrower will indirectly consummate the transactions
contemplated by the Arrangement Agreement and Plan of Merger, dated as of
August 26, 2014 (as amended, the “Acquisition Agreement”), by and among BKW,
1011773 B.C. Unlimited Liability Company, New Red Canada Partnership, Blue
Merger Sub, Inc., 8997900 Canada Inc. and THI.

2. The Borrowers have requested that immediately prior to the consummation of
the Acquisition, the Lenders extend credit directly to or on behalf of the
Parent Borrower in the form of (i) Term B Loans in an initial aggregate
principal amount equal to $6,750,000,000 and (ii) a Revolving Credit Facility in
an initial aggregate principal amount of $500,000,000. The Revolving Credit
Facility may include one or more Swing Line Loans and one or more Letters of
Credit from time to time.

3. The proceeds of the Term B Loans and the Initial Revolving Borrowing (to the
extent permitted in accordance with the definition of the term “Permitted
Initial Revolving Borrowing”), together with the proceeds of (i) the Senior
Secured Notes and (ii) the Equity Contribution, will be used by the Parent
Borrower to finance the Acquisition and the Transaction Expenses and, subject to
the terms and conditions set forth herein, to consummate the Refinancing. The
proceeds of Revolving Credit Loans made after the Closing Date and Letters of
Credit will be used for working capital and other general corporate purposes of
the Parent Borrower and its Subsidiaries. Swing Line Loans will be used for
general corporate purposes of the Parent Borrower and its Subsidiaries.

4. The Lenders have indicated their willingness to lend, and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).



--------------------------------------------------------------------------------

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition” has the meaning specified in the Preliminary Statements to this
Agreement.

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
to this Agreement.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

“Administrative Agent” means, subject to Section 9.13, JPMCB (and any of its
Affiliates selected by JPMCB to act as administrative agent for any of the
facilities provided hereunder), in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Parent Borrower and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding the foregoing,
no Lender listed on Schedule 2.01 (nor any of their respective Affiliates a
majority of the voting Equity Interests of which are owned directly or
indirectly by a parent company of any such Lender) shall be deemed to be an
Affiliate of the Parent Borrower, any Restricted Subsidiary or any Investor
unless such Investor directly or indirectly owns a majority of the voting Equity
Interests of any such Person.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or

 

-2-



--------------------------------------------------------------------------------

otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such entity.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Alternative Currency” means each of Euro, Argentine Peso, Australian Dollars,
Brazilian Real, British Pounds Sterling, Canadian Dollars, Chinese Yuan,
Croatian Kuna, Danish Kroner, Indian Rupee, Israeli New Shekel, Japanese Yen,
Korean Won, Mexican Pesos, Nigerian Naira, Norwegian Krone, Pakistani Rupee,
Polish Zloty, Russian Ruble, Singapore Dollars, South African Rand, Swedish
Kroner, Swiss Francs, Turkish Lira, Uruguayan Peso, Venezuelan Bolívar, and each
other currency (other than Dollars) that is a lawful currency that is readily
available and freely transferable and convertible into Dollars.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans of the applicable currency,
Base Rate Loans, L/C Advances, Swing Line Loans or Letters of Credit, as
applicable, as notified to the Administrative Agent, any of which offices may be
changed by such Lender.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided that (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to the
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment and (ii) if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages of the
Lenders shall be determined based upon the Revolving Credit Commitments most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.

“Applicable Rate” means a percentage per annum equal to:

(a) (i) for Eurocurrency Rate Loans that are Term B Loans, 3.50%, and (ii) for
Base Rate Loans that are Term B Loans, 2.50%, and

 

-3-



--------------------------------------------------------------------------------

(b) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans, 3.00%, (B) for Base Rate Loans that are Revolving Credit
Loans, 2.00%, (C) for letter of credit fees, 3.00% per annum and (D) for
Commitment Fees 0.50% and (ii) thereafter, in connection with Revolving Credit
Loans, the percentages per annum set forth in the table below, based upon the
First Lien Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing
Level   First Lien Senior
Secured Leverage
Ratio   Letter
of Credit
Fees     Base Rate for
Revolving
Loans     Eurocurrency Rate
for Revolving
Loans     Commitment
Fees   I   > 3.50x     3.00 %      2.00 %      3.00 %      0.50 %  II   < 3.50x


but > 3.00x

    2.75 %      1.75 %      2.75 %      0.375 %  III   < 3.00x     2.50 %     
1.50 %      2.50 %      0.375 % 

Any increase or decrease in the Applicable Rate pursuant to clause (a) or
(b) above resulting from a change in the First Lien Senior Secured Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Rate” for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined First Lien Senior Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Parent
Borrower for the relevant period pursuant to Section 2.08 and Section 2.09 as a
result of the miscalculation of the First Lien Senior Secured Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.08 or Section 2.09, as applicable, at the time the
interest or fees for such period were required to be paid pursuant to such
Section (and shall remain due and payable until paid in full, together with all
amounts owing under Section 2.08 (other than Section 2.08(b)), in accordance
with the terms of this Agreement); provided that, notwithstanding the foregoing,
so long as an Event of Default described in Section 8.01(f) has not occurred
with respect to the Parent Borrower, such shortfall shall be due and payable
five (5) Business Days following the determination described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

-4-



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit E and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means (i) the audited consolidated balance sheets
of each of THI and BKW as of the last day of each of the three most recent
fiscal years ended at least 90 days prior to the Closing Date and (ii) the
related audited consolidated statements of income and cash flows of each of THI
and BKW for each of the three most recent fiscal years ended at least 90 days
prior to the Closing Date.

“Authorized Agent” has the meaning specified in Section 10.14(c).

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Credit Facility, the
period from the Closing Date to but excluding the earlier of the Maturity Date
for the Revolving Credit Facility and the date of termination of the Revolving
Credit Commitments in accordance with the provisions of this Agreement.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $350,000,000; plus

(b) 50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Parent Borrower during which the Closing Date occurred to
and including the last day of the most recently ended fiscal quarter of the
Borrower prior to the Available Amount Reference Time; plus

 

-5-



--------------------------------------------------------------------------------

(c) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any Cure
Amount or any other capital contributions or equity or debt issuances to the
extent utilized in connection with other transactions permitted pursuant to
Section 7.02, Section 7.06 or Section 7.08) received by or made to the Parent
Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Parent Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Time; plus

(d) the aggregate amount of Retained Declined Proceeds during the period from
the Business Day immediately following the Closing Date through and including
the Available Amount Reference Time; plus

(e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Parent Borrower and the Restricted Subsidiaries or
(ii) already reflected as a return of capital or deemed reduction in the amount
of such Investment pursuant to clause (g) below or any other provision of
Section 7.02, the aggregate amount of all cash dividends and other cash
distributions received by the Parent Borrower or any Restricted Subsidiary from
any JV Entity or Unrestricted Subsidiaries or, to the extent of any distribution
to the Parent Borrower or a Subsidiary Guarantor of amounts not attributable to
Disregarded Assets as determined in good faith by the Parent Borrower,
Designated Non-Guarantors, during the period from the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus

(f) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Parent Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (g) below or any other provision of Section 7.02,
or (iii) used to prepay Term Loans in accordance with Section 2.05(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Parent Borrower or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in any JV Entity or Unrestricted Subsidiary or, to the
extent of amounts received by the Parent Borrower or any Subsidiary Guarantor
and not attributable to Disregarded Assets, Designated Non-Guarantors during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; minus

(g) the aggregate amount of (i) any Investments made pursuant to Section 7.02(n)
(net of any return of capital in respect of such Investment or deemed reduction
in the amount of such Investment, including, without limitation, upon the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or the
sale, transfer, lease or other disposition of any such Investment), (ii) any
Restricted Payment made pursuant to Section 7.06(k) and (iii) any payments made
pursuant to Section 7.08(a)(iii)(B), in each case, during the period commencing
on the Closing Date through and including the Available Amount Reference Time
(and, for purposes of this clause (g), without taking account of the intended
usage of the Available Amount at such Available Amount Reference Time).

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes (other than via an Undisclosed Administration) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or its parent entity.

“Base Rate” means:

(1) with respect to Dollar-denominated Loans, a fluctuating interest rate per
annum in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

(a) the Prime Rate on such day;

(b)  1⁄2 of 1.00% per annum above the Federal Funds Rate;

(c) the Eurocurrency Rate for Dollar deposits for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the Eurocurrency Screen Rate at
approximately 11:00 a.m. London time on such day (without any rounding); and

(d) in respect of Term B Loans, 2.00% per annum.

Any change in the Base Rate for Dollar-denominated Loans due to a change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurocurrency Rate, respectively; and

(2) with respect to Canadian Dollar-denominated Loans, means a fluctuating
interest rate per annum in effect from time to time, which rate per annum shall
at all times be equal to the highest of:

(a) the annual rate of interest announced from time to time by JPMorgan Chase
Bank, N.A., Toronto Branch as being its reference rate then in effect for
determining interest rates on Canadian Dollar-denominated commercial loans made
by it in Canada; and

(b) the CDOR Rate for a one-month term in effect from time to time plus
1.00% per annum.

Any change in the Base Rate for Canadian Dollar denominated Loans due to a
change in the reference rate referred to in clause (a) above or the CDOR Rate
referred to in clause (b) above shall be effective from and including the
effective date in such change.

 

-7-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Berkshire Hathaway” means Berkshire Hathaway Inc. and its Affiliates and funds
or partnerships managed by it or any of its Affiliates, but not including,
however, any of their portfolio companies.

“BKW” has the meaning specified in the Preliminary Statements to this Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement and a reference to a “Borrower” means either the Parent Borrower or
the Subsidiary Borrower.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$2,500,000, (b) in the case of a Borrowing denominated in Canadian Dollars,
C$2,500,000 and (c) in the case of a Borrowing denominated in Euro, €2,500,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $100,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, C$100,000 and (c) in the case of a Borrowing denominated in Euro,
€100,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Rate Loan (other than a Eurocurrency Rate Loan denominated in Canadian Dollars),
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market, (b) when used in
connection with any Loan or Letter of Credit denominated in any Alternative
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Alternative Currency, in London,
(c) when used in connection with a Loan or Letter of Credit denominated in Euro,
the term “Business Day” shall also exclude any day that is not a TARGET Day and
(d) when used in connection with a Loan or Letter of Credit denominated in
Canadian Dollars, the term “Business Day” shall also exclude any day on which
commercial banks in Toronto, Canada are authorized or required by law to remain
closed.

“Buy/Sell Arrangement” has the meaning set forth in Section 7.05(i).

“Canadian Advertising Fund Subsidiary” means Tim Hortons Advertising and
Promotion Fund (Canada) Inc.

“Canadian Dollars” or “C$” means lawful currency of Canada.

“Canadian Security Agreement” means, collectively, the (a) General Security
Agreement executed by the Loan Parties party thereto on the Closing Date
substantially in the form of Exhibit G-1 as supplemented by any Security
Agreement Supplement executed and delivered pursuant to Section 6.10 and (b) in
respect of personal or moveable property located in the Province of Quebec,
(i) a notarial deed of hypothec, (ii) a bond pledge agreement and (iii) a bond.

 

-8-



--------------------------------------------------------------------------------

“Canadian Tax Act” means the Income Tax Act (Canada), as amended.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Parent Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by
the Parent Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided
that all obligations of the Parent Borrower and its Restricted Subsidiaries that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on the Closing Date (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a Capitalized Lease) for purposes of this Agreement regardless
of any change in GAAP following the Closing Date that would otherwise require
such obligation to be recharacterized as a Capitalized Lease.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(1) Dollars and Canadian Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

 

-9-



--------------------------------------------------------------------------------

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Parent Borrower) and in each case maturing within 24 months after the date
of creation or acquisition thereof;

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, any province or territory of Canada or any
political subdivision or taxing authority thereof having an Investment Grade
Rating from Moody’s or S&P with maturities of 24 months or less from the date of
acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Foreign Subsidiary or the Parent Borrower:
(i) obligations of the national government of the country in which such Foreign
Subsidiary or the Parent Borrower maintains its chief executive office and
principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, in each case maturing
within one year after the date of investment therein, (ii) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Foreign Subsidiary or the Parent Borrower maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars or, solely to the extent held in the ordinary course of
business and not for speculative purposes, any Alternative Currency; and

(12) investment funds investing at least 90% of their assets in Cash Equivalents
of the types described in clauses (1) through (11) above.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Bank” means any Lender, any Agent or any Affiliate of the
foregoing on the Closing Date or at the time it provides any treasury,
depository, credit or debit card, purchasing card, and/or cash management
services or automated clearing house transfers of funds to the Parent Borrower
or any Restricted Subsidiary or conducting any automated clearing house
transfers of funds.

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Restricted Subsidiary to any Cash Management Bank in respect of any
overdraft and related liabilities arising from treasury, depository, credit or
debit card, purchasing card, or cash management services or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CDOR Rate” means on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates for such term applicable to Canadian Dollar bankers’
acceptances identified as such on the Reuters Screen CDOR Page at approximately
10:00 a.m. on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. to reflect any error in any posted rate or in the posted
average annual rate) plus 0.10%. If such rate does not appear on the Reuters
Screen CDOR Page as provided in preceding sentence (i) the CDOR Rate on any day
shall be calculated as the arithmetic average of the annual discount rates for
such term applicable to Canadian Dollar bankers’ acceptances of, and as quoted
by, the Schedule I Reference Banks, as of 10:00 a.m. on that day, or if that day
is not a Business Day, then on the immediately preceding Business Day, or
(ii) if the Schedule I Reference Banks are not quoting such rates, the Canadian
deposit offered rate component of such rate on that day shall be calculated as
the cost of funds quoted by JPMorgan Chase Bank, Toronto Branch to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. Toronto
local time on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a Business Day, then
as quoted by JPMorgan Chase Bank, Toronto Branch on the immediately preceding
Business Day; provided that in no event shall the CDOR Rate for any Interest
Period be less than 0%.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the earlier to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors, managers or other governing body of the
Parent Borrower; provided that the occurrence

 

-11-



--------------------------------------------------------------------------------

of the foregoing event shall not be deemed a Change of Control if, for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders
and any direct or indirect holding company formed for purposes of directly or
indirectly holding Equity Interests of the Parent Borrower, shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than the greater of (x) thirty-five percent
(35%) of the then outstanding voting stock of the Parent Borrower, and (y) the
percentage of the then outstanding voting stock of the Parent Borrower owned,
directly or indirectly, beneficially by the Permitted Holders, and (B) during
each period of twelve (12) consecutive months, the board of directors, managers
or other governing body of the Parent Borrower shall consist of a majority of
the Continuing Directors; or

(b) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the Senior Secured Notes Indenture.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments that are
designated as an additional Class of Commitments, Additional Revolving Credit
Commitments that are designated as an additional Class of Commitments or
commitments in respect of any Incremental Term Loans that are designated as an
additional Class of Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term B Loans, Extended Term Loans that are
designated as an additional Class of Term Loans, Incremental Term Loans that are
designated as an additional Class of Term Loans or Swing Line Loans and any
Loans made pursuant to any other Class of Commitments.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged as
collateral under any Collateral Document, and shall include the Mortgaged
Properties.

“Collateral Agent” means JPMCB, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iii), or
thereafter pursuant to Section 6.10 or Section 6.12, duly executed by each Loan
Party that is a party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by Holdings (in the absence of any
Intermediate Holding Company), any Intermediate Holding Company and each
Restricted Subsidiary that is a Material Subsidiary (other than any Excluded
Subsidiary) including as of the Closing Date those that are listed on Schedule
1.01D hereto (each, a “Guarantor”);

 

-12-



--------------------------------------------------------------------------------

(c) the Obligations and the Guarantees shall have been secured pursuant to the
Security Agreements or other applicable Collateral Document by a first-priority
security interest in (i) all the Equity Interests of the Parent Borrower and
(ii) all Equity Interests (other than Excluded Equity) held directly by either
Borrower or any Subsidiary Guarantor in any Wholly-Owned Subsidiary, in each
case subject to (x) those Liens permitted under Sections 7.01(b), (o),
(w) (solely with respect to modifications, replacements, renewals or extensions
of Liens permitted by Sections 7.01(b) and (o)) and (dd) and (y) any
nonconsensual Lien that is permitted under Section 7.01;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities
and instruments, filing personal property financing statements or other similar
documentation, or making any necessary filings with the (i) United States Patent
and Trademark Office or United States Copyright Office and (ii) the Canadian
Intellectual Property Office) in, and mortgages on, substantially all tangible
and intangible assets of Holdings, each Borrower, any Intermediate Holding
Company and each other Guarantor (including, without limitation, accounts
receivable, inventory, equipment, investment property, intellectual property,
intercompany receivables, other general intangibles, owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Permitted
Liens;

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.10, and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, free of any other Liens except
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request and to the extent available in each
applicable jurisdiction, (iii) a Survey with respect to each Mortgaged Property,
provided, however, that a Survey shall not be required to the extent that (A) an
existing survey together with an “affidavit of no change” satisfactory to the
Title Company is delivered to the Collateral Agent and the Title Company and
(B) the Title Company removes the standard survey exception and provides
reasonable and customary survey-related endorsements and other coverages in the
applicable Mortgage Policy, (iv) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party
relating thereto), (v) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the flood insurance policies required by
Section 6.06 hereof, each of which (A) shall be endorsed or otherwise amended to
name the Collateral Agent as mortgagee and loss payee, (B) shall (1) identify
the addresses of each property located in a special flood hazard area,
(2) indicate the applicable flood zone designation, the flood insurance coverage
and the deductible relating thereto and (3) provide that the insurer will give
the Collateral Agent 45 days written notice of cancellation or non-renewal and
(4) shall be otherwise in form and substance reasonably satisfactory to the
Collateral Agent, and (iv) such existing abstracts, existing appraisals, legal
opinions and other documents as the Collateral Agent may reasonably request with
respect to any such Mortgaged Property; and

 

-13-



--------------------------------------------------------------------------------

(g) in the event any Guarantor is added that is organized in a Covered
Jurisdiction, other than the US or Canada, such Loan Party shall grant a
perfected lien on substantially all of its assets (other than Excluded Assets)
pursuant to arrangements reasonably agreed between the Administrative Agent and
the Parent Borrower subject to customary limitations in such Covered
Jurisdiction to be reasonably agreed to between the Administrative Agent and the
Parent Borrower.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets (i) if and for so long as the Administrative Agent
and the Parent Borrower agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom and (ii) to the extent the creation or
perfection of pledges of or security interests in such assets, or the obtaining
of title insurance or surveys in respect of such assets, in a particular Covered
Jurisdiction (other than the United States) is inconsistent in scope with the
pledges or security interests created or perfected, or title insurance or
surveys obtained, on or around the Closing Date (and after the Closing Date
pursuant to Section 6.10 or 6.12, as applicable) in such Covered Jurisdiction
(other than the United States), other than due to changes in law in the
applicable jurisdiction or as a result of an acquisition of material assets in a
new Province in Canada.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Parent Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Parent Borrower;

(B) the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;

(C) no deposit account control agreement, securities account control agreement
or other control agreements or control arrangements shall be required with
respect to any deposit account, securities account or other asset specifically
requiring perfection through control agreements;

(D) no actions in any jurisdiction other than the Covered Jurisdictions or that
are necessary to comply with the Laws of any jurisdiction other than the Covered
Jurisdictions shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the Covered Jurisdictions
or to perfect such security interests (it being understood that there shall be
no security agreements, pledge agreements, or share charge (or mortgage)
agreements governed under the Laws of any jurisdiction other than the Covered
Jurisdictions);

 

-14-



--------------------------------------------------------------------------------

(E) general statutory limitations, financial assistance, corporate benefit,
capital maintenance rules, fraudulent preference, “thin capitalization” rules,
retention of title claims and similar principle may limit the ability of a
Foreign Subsidiary to provide a Guarantee or Collateral or may require that the
Guarantee or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Parent Borrower in consultation with the
Administrative Agent; and

(F) no stock certificates of Immaterial Subsidiaries shall be required to be
delivered to the Collateral Agent.

“Collateral Documents” means, collectively, the Escrow Agreement, the Security
Agreements, the Mortgages, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Collateral Agent and the Lenders pursuant to
Section 4.01(a)(iii), Section 6.10 or Section 6.12, the Guaranty and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, an Extended
Revolving Credit Commitment or an Additional Revolving Credit Commitment.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Material Adverse Effect” has the meaning specified in the Acquisition
Agreement.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations, deducted (and not
added back) in computing Consolidated Net Income; plus

 

-15-



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person for such period (including (x) net losses or
any obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate, currency or commodities risk,
(y) bank fees and (z) costs of surety bonds in connection with financing
activities, to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Secured Notes, this Agreement and any other credit
facilities and (B) any amendment or other modification of the Senior Secured
Notes, this Agreement and any other credit facilities, in each case, deducted
(and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost that is deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions or divestitures after the Closing Date,
and costs related to the closure and/or consolidation of facilities and to
exiting lines of business; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Parent Borrower as special
items less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary; plus

(viii) the amount of “run-rate” cost savings and synergies projected by the
Parent Borrower in good faith to result from actions taken or to be taken prior
to or during such period (which cost savings or synergies shall be subject only
to certification by a Responsible Officer of the Parent Borrower and shall be
calculated on a pro forma basis as though such cost savings or synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized prior to or during such period from such actions; provided
that a Responsible Officer of the Parent Borrower shall have certified to the
Administrative Agent that (x) such cost savings or synergies are

 

-16-



--------------------------------------------------------------------------------

reasonably identifiable, reasonably attributable to the actions specified and
reasonably anticipated to result from such actions and (y) such actions have
been taken or are to be taken within eighteen (18) months (or, in connection
with the Transactions, within twenty-four (24) months of the Closing Date); plus

(ix) any costs or expense incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Parent Borrower or Net Cash
Proceeds of an issuance of Equity Interests (other than Disqualified Equity
Interests) of the Parent Borrower; plus

(x) with respect to any JV Entity, an amount equal to the proportion of those
items described in clauses (i) and (iii) above relating to such JV Entity’s
corresponding to the Parent Borrower’s and the Restricted Subsidiaries’
proportionate share of such JV Entity’s Consolidated Net Income (determined as
if such JV Entity were a Restricted Subsidiary); plus

(xi) the amount of any loss attributable to a new plant or facility until the
date that is twenty-four (24) months after the date of commencement of
construction or the date of acquisition thereof, as the case may be; provided
that (A) such losses are reasonably identifiable and certified by a Responsible
Officer of the Parent Borrower, (B) losses attributable to such plant or
facility after twenty-four (24) months from the date of commencement of
construction or the date of acquisition of such plant or facility, as the case
may be, shall not be included in this clause (xi) and (C) no amounts shall be
added pursuant to this clause (xi) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (viii) above
with respect to such period; plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiii) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(xiv) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Parent Borrower and its Restricted Subsidiaries; plus

(xv) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xvi) the amount of management, advisory, consulting, refinancing subsequent
transaction and exit fees (including termination fees) and related indemnities
and expenses paid or accrued in such period to the Sponsor to the extent
permitted hereunder; plus

(xvii) the amount of loss on sale of receivables and related assets in
connection with a Permitted Receivables Financing;

 

-17-



--------------------------------------------------------------------------------

(b) decreased (without duplication) by the following:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

(ii) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Parent Borrower and its Restricted Subsidiaries; plus

(iii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iv) any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Parent Borrower or any Restricted Subsidiary during
such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed of by the Parent Borrower
or such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each, a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition), (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent and (C) the annualized effect
(including franchise fees net of the incremental costs of the Parent Borrower
and its Restricted Subsidiaries relating to such franchise arrangements, in the
case of franchised stores) of restaurant openings during such period (whether
company owned or franchised) by the Parent Borrower and its Restricted
Subsidiaries with respect to any restaurant opened subsequent to the first day
of the applicable period for which Consolidated EBITDA is being determined. For
purposes of determining the Consolidated EBITDA for

 

-18-



--------------------------------------------------------------------------------

any period, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Parent Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition). Notwithstanding the foregoing, but
subject to any adjustment set forth above with respect to any transactions
occurring after the Closing Date, Consolidated EBITDA shall be $398.2 million,
$331.5 million, $393.1 million and $380.8 million for the fiscal quarters ended
June 30, 2014, March 31, 2014, December 31, 2013 and September 30, 2013,
respectively.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments,
(d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate obligations under any Swap Contracts
with respect to Indebtedness); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Parent Borrower’s equity in the net income of any
such Person for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is not (x) a joint venture with outstanding third party
indebtedness for borrowed money or (y) an Unrestricted Subsidiary, that (as
reasonably determined by a Responsible Officer of the Parent Borrower) could
have been distributed by such Person during such period to the Parent Borrower
or a Restricted Subsidiary) as a dividend or other distribution or return on
investment, subject, in the case of a dividend or other distribution or return
on investment to a Restricted Subsidiary, to the limitations contained in
clause (2) below;

 

-19-



--------------------------------------------------------------------------------

(2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to a Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan Documents
or the Senior Secured Notes Indenture), except that the Parent Borrower’s equity
in the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Parent Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained
above in this clause);

(3) any net gain (or loss) from disposed, abandoned or discontinued operations
and any net gain (or loss) on disposal of disposed, discontinued or abandoned
operations;

(4) any net gain (or loss) realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) which is not sold
or otherwise disposed of in the ordinary course of business (as determined in
good faith by a Responsible Officer or the board of directors of the Parent
Borrower);

(5) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses), or any charges,
expenses or reserves in respect of any restructuring, relocation, redundancy or
severance expense, new product introductions or one-time compensation charges;

(6) the cumulative effect of a change in accounting principles;

(7) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(8) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(9) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

(10) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

 

-20-



--------------------------------------------------------------------------------

(11) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Parent Borrower or any
Restricted Subsidiary owing to the Parent Borrower or any Restricted Subsidiary;

(12) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(13) any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;

(14) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(15) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP;

(16) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

(17) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within such 365 days), expenses with respect to liability or
casualty events or business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, Capitalized Lease Obligations and debt obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments minus
(b) the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens other than any nonconsensual Lien that is permitted under the
Loan Documents, Liens

 

-21-



--------------------------------------------------------------------------------

of the Collateral Agent and Liens that are subordinated to or pari passu with
the Liens of the Collateral Agent pursuant to a Customary Intercreditor
Agreement) included in the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as of such date, which aggregate amount of cash and
Cash Equivalents shall be determined without giving pro forma effect to the
proceeds of Indebtedness incurred on such date; provided that Consolidated Total
Debt shall not include (x) Letters of Credit (or other letters of credit),
except to the extent of Unreimbursed Amounts (or unreimbursed amounts)
thereunder, (y) obligations under Swap Contracts entered into in the ordinary
course of business and not for speculative purposes and (z) Indebtedness in
respect of any Permitted Receivables Financing.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries at such date and (ii) long-term accounts receivable over
(b) the sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries on such date and (ii) long-term deferred revenue, but excluding,
without duplication, (a) the current portion of any Funded Debt or other
long-term liabilities, (b) all Indebtedness consisting of Revolving Credit
Loans, Swing Line Loans and L/C Obligations to the extent otherwise included
therein, (c) the current portion of interest, (d) the current portion of current
and deferred income taxes, (e) the current portion of any Capitalized Lease
Obligations, (f) deferred revenue arising from cash receipts that are earmarked
for specific projects, (g) the current portion of deferred acquisition costs and
(h) current accrued costs associated with any restructuring or business
optimization (including accrued severance and accrued facility closure costs).

“Continuing Directors” means the directors, managers or equivalent body of
Holdings or the Parent Borrower, as the case may be, on the Closing Date, as
elected or appointed after giving effect to the Acquisition and the other
transactions contemplated hereby, and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
nomination for election to the board of directors, managers or other governing
body of Holdings or the Parent Borrower, as the case may be (or the direct or
indirect parent of the Parent Borrower) is recommended by a majority of the then
Continuing Directors or such other director, manager or equivalent body receives
the vote of the Permitted Holders in his or her election by the stockholders or
partners of Holdings or the Parent Borrower, as the case may be (or the direct
or indirect parent of the Parent Borrower).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Covered Jurisdiction” means each of the United States (and each State thereof
and the District of Columbia), Canada (and each of the provinces and territories
thereof) and the jurisdiction of organization of any Restricted Subsidiary that
becomes a Guarantor pursuant to the last sentence of the definition of
“Guarantor.”

 

-22-



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05.

“Cure Right” has the meaning specified in Section 8.05.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with any incurrence of Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies), a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Parent Borrower, which agreement
shall provide, inter alia, that the Liens on the Collateral securing such other
Indebtedness to the extent validly perfected and not subject to other Liens
ranking senior to the Liens securing such Indebtedness but junior to the Liens
securing the Obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies), (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Parent Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations and (c) any Ratably Secured
Existing Notes Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus
2.00% per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit or Swing Line Loans required to be funded by
it or (iii) pay over to the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good

 

-23-



--------------------------------------------------------------------------------

faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Parent Borrower or the Administrative Agent, the L/C
Issuer, the Swing Line Lender or any other Lender in writing that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan
cannot be satisfied), (c) has failed, within three (3) Business Days after
request by the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any other Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Administrative Agent’s, L/C Issuer’s, Swing Line Lender’s or Lender’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) after the date of this Agreement, has become the
subject of a Bankruptcy Event.

“Designated Non-Guarantor Subsidiary” means a non-Wholly-Owned Restricted
Subsidiary that is not the direct or indirect parent company of any Subsidiary
Guarantor (other than a Subsidiary Guarantor whose Guarantee is concurrently
released pursuant to Section 9.11(c)) that has been designated to the
Administrative Agent as a “Designated Non-Guarantor Subsidiary” pursuant to
Section 9.11(c)(ii); provided that, except to the extent of the fair market
value of any assets of such Restricted Subsidiary consisting of (i) Investments
in Persons that are not Loan Parties or (ii) Specified Assets (the assets in
clause (i) and (ii), “Disregarded Assets”), the designation of a Restricted
Subsidiary as a Designated Non-Guarantor Subsidiary shall be deemed to be an
Investment by a Loan Party in a Restricted Subsidiary that is not a Loan Party
in an amount equal to the fair market value of the Parent Borrower’s equity
ownership of such Designated Non-Guarantor Subsidiary as determined in good
faith by the Parent Borrower at the time of such designation (and such
Investment must be permitted by a provision of Section 7.02 other than clause
(z) thereof); provided, further, that if such Designated Non-Guarantor
Subsidiary subsequently becomes a Subsidiary Guarantor it will deemed to be a
return of an Investment to a Loan Party from a Restricted Subsidiary that is not
a Loan Party to the extent of the fair market value of such Subsidiary
Guarantor’s assets at such time as determined in good faith by the Parent
Borrower except to the extent of the fair market value of any Disregarded Assets
of such Subsidiary Guarantor as determined in good faith by the Parent Borrower.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that (i) “Disposition” and
“Dispose”

 

-24-



--------------------------------------------------------------------------------

shall not be deemed to include any issuance by Holdings, any Intermediate
Holding Company or the Parent Borrower of any of its Equity Interests to another
Person and (ii) no transaction or series of related transactions shall be
considered a “Disposition” for purpose of Section 2.05(b)(ii) or Section 7.05
unless the fair market value (as determined in good faith by the Parent
Borrower) of the property disposed of in such transaction or series of
transactions shall exceed $20,000,000.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Equity Interests are issued.

“Disqualified Lenders” means (i) such Persons that have been specified in
writing to the Lead Arrangers by the Parent Borrower prior to August 26, 2014 as
being “Disqualified Lenders,” (ii) competitors of the Parent Borrower and its
Subsidiaries that have been specified in writing to the Administrative Agent
from time to time by the Parent Borrower and (iii) any of their Affiliates
(other than in the case of clause (ii), Affiliates that are bona fide debt
funds) that are (x) identified in writing from time to time to the
Administrative Agent by the Parent Borrower or (y) clearly identifiable on the
basis of such Affiliates’ name.

“Disregarded Assets” has the meaning set forth in the definition of “Designated
Non-Guarantor Subsidiary.”

“Documentation Agents” means the Persons identified as such on the cover page to
this Agreement, in their respective capacities as Documentation Agents under
this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent or the L/C Issuer, as applicable, pursuant to
Section 1.08 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.

“Domestic Foreign Holding Company” means any Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes with no material assets
other than Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries and other assets incidental thereto.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

 

-25-



--------------------------------------------------------------------------------

“Effective Yield” means, with respect to any term loan facility or other term
loans, as of any date of determination, the sum of (i) the higher of (A) the
Eurocurrency Rate on such date for a deposit in Dollars with a maturity of one
month and (B) the Eurocurrency rate “floor,” if any, with respect thereto as of
such date, (ii) the Applicable Rate (or other applicable margin) as of such date
for Eurocurrency Rate Loans (or other loans that accrue interest by reference to
a similar reference rate) and (iii) the amount of original issue discount and
upfront fees thereon (converted to yield assuming a four-year average life and
without any present value discount), but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such term loan
facility or other term loans; provided that the amounts set forth in clauses (i)
and (ii) above for any term loans that are not incurred under this Agreement
shall be based on the stated interest rate basis for such term loans.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Contribution” means cash, common or preferred equity contributions by
the Investors indirectly to the Parent Borrower consistent with the amount,
sources and terms disclosed to the Lead Arrangers prior to August 26, 2014,
directly or indirectly, in an aggregate amount equal to $3,000,000,000.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

-26-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or in reorganization within the meaning of Title
IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (h) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or
(i) the occurrence of a non-exempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Loan Party.

“Escrow Account” has the meaning set forth in the Escrow Agreement.

“Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as such together
with its successors in such capacity pursuant to the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement, dated as of October 27, 2014, by
and among, the Borrower, the Escrow Agent and the Administrative Agent.

“Escrow Closing Date” means October 27, 2014.

“Escrow Property” has the meaning set forth in the Escrow Agreement.

“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(1) with respect to any Eurocurrency Borrowing in Dollars or Euro for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the applicable currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “Eurocurrency Screen Rate”) at
approximately 11:00 a.m., London time, on the relevant

 

-27-



--------------------------------------------------------------------------------

Quotation Date; provided that if the Eurocurrency Screen Rate shall be less than
0%, such rate shall, subject to the last paragraph of this definition, be deemed
to be 0% for the purposes of this Agreement; provided further that if the
Eurocurrency Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the Eurocurrency Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall, subject to the final paragraph of this definition, be
less than 0%, such rate shall be deemed to be 0% for purposes of this Agreement;

(2) with respect to any Eurocurrency Rate Loan denominated in Canadian Dollars,
the CDOR Rate for such Interest Period; and

(3) with respect to any other Alternative Currency that becomes a Revolving
Alternative Currency following the Closing Date, such reference rate for loans
or deposits in such currency for such Interest Period as the Administrative
Agent, the Parent Borrower and the Revolving Credit Lenders shall agree.

Notwithstanding any provision to the contrary in this Agreement, the applicable
Eurocurrency Rate in respect of Term B Loans shall at no time be less than
1.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Parent Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Swap Contracts during such period to the extent
not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

 

-28-



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness of the Parent Borrower or its Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower and its Restricted Subsidiaries (including (A) the principal
component of Capitalized Lease Obligations and (B) the amount of repayments of
Term Loans pursuant to Section 2.07(a) and any mandatory prepayment of Term
Loans pursuant to Section 2.05(b) to the extent required due to a Disposition
that resulted in an increase to such Consolidated Net Income and not in excess
of the amount of such increase but excluding (X) all other prepayments of Term
Loans, (Y) all prepayments under the Revolving Credit Facility and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clause (Z), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of an incurrence or issuance of other Indebtedness of the
Parent Borrower or its Restricted Subsidiaries;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Parent Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Parent Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting);

(vi) cash payments by the Parent Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Parent Borrower and its
Restricted Subsidiaries other than Indebtedness (including such Indebtedness
specified in clause (b)(iii) above);

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a), (d), (n) and (bb))
except to the extent that such Investments and acquisitions were financed with
the proceeds of an incurrence or issuance of Indebtedness of the Parent Borrower
or its Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06 (other than Section 7.06(a) (solely in respect of amounts paid to
the Parent Borrower or a Restricted Subsidiary), (b) and (k)) except to the
extent that such Restricted Payments were financed with the proceeds of an
incurrence or issuance of Indebtedness of the Parent Borrower or its Restricted
Subsidiaries;

 

-29-



--------------------------------------------------------------------------------

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and its Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness except to the extent that such amounts were financed
with the proceeds of an incurrence or issuance of Indebtedness of the Parent
Borrower or its Restricted Subsidiaries;

(x) the aggregate amount of expenditures actually made by the Parent Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and were not financed with the
proceeds of an incurrence or issuance of Indebtedness of the Parent Borrower or
its Restricted Subsidiaries;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
Borrower or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions to be
consummated or made during the period of four consecutive fiscal quarters of the
Parent Borrower following the end of such period except to the extent intended
to be financed with the proceeds of an incurrence or issuance of other
Indebtedness of the Parent Borrower or its Restricted Subsidiaries; provided
that to the extent the aggregate amount utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall, shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters;

(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

-30-



--------------------------------------------------------------------------------

“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of any Subsidiary acquired pursuant to a Permitted Acquisition financed
with Indebtedness permitted pursuant to Section 7.03(v) if such Equity Interests
are pledged and/or mortgaged as security for such Indebtedness and if and for so
long as the terms of such Indebtedness prohibit the creation of any other Lien
on such Equity Interests, (iii) of any Wholly-Owned Foreign Subsidiary or
Domestic Foreign Holding Company, in each case of a Domestic Subsidiary of the
Parent Borrower and not otherwise constituting Excluded Equity, in excess of 65%
of the issued and outstanding Equity Interests of each such Wholly-Owned Foreign
Subsidiary or Domestic Foreign Holding Company, (iv) of any Subsidiary with
respect to which the Administrative Agent and the Parent Borrower have
determined in their reasonable judgment and agreed in writing that the costs of
providing a pledge of such Equity Interests or perfection thereof is excessive
in view of the benefits to be obtained by the Secured Parties therefrom, (v) of
any captive insurance companies, not-for-profit Subsidiaries, special purpose
entities (including any entity used to effect a Permitted Receivables
Financing), (vi) of any Subsidiary outside the United States and Canada the
pledge of which is prohibited by applicable Laws or which would reasonably be
expected to result in a violation or breach of, or conflict with, fiduciary
duties of such Subsidiary’s officers, directors or managers and (vii) for so
long as it is an Excluded Subsidiary and its Equity Interests are not subject to
any Liens securing any Indebtedness in excess of $5,000,000 in the aggregate,
the Canadian Advertising Fund Subsidiary.

“Excluded Property” means (i) any fee-owned real property that is not a Material
Real Property and any leasehold interests in real property (it being understood
that no action shall be required with respect to creation or perfection of
security interests with respect to such leases, including to obtain landlord
waivers, estoppels or collateral access letters), (ii) motor vehicles and other
assets subject to certificates of title, to the extent a Lien thereon cannot be
perfected by the filing of a UCC or PPSA financing statement (or analogous
procedures under applicable Laws in the relevant Covered Jurisdiction), letter
of credit rights to the extent a Lien thereon cannot be perfected by the filing
of a UCC or PPSA financing statement (or analogous procedures under applicable
Laws in the relevant Covered Jurisdiction) and commercial tort claims,
(iii) assets for which a pledge thereof or a security interest therein is
prohibited by applicable Laws, (iv) margin stock, (v) any cash and cash
equivalents, deposit accounts and securities accounts (including securities
entitlements and related assets) (it being understood that this exclusion shall
not affect the grant of the Lien on proceeds of Collateral and all proceeds of
Collateral shall be Collateral), (vi) any lease, license or other agreements, or
any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Guarantor) after giving effect to the applicable anti-assignment clauses of the
Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vii) any intent-to-use
trademark application in the United States prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant,
attachment, or enforcement of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable Federal law and (viii) Excluded Equity.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law or by any contractual
obligation existing on the Closing Date (or, if later, the date such Subsidiary
first becomes a Subsidiary) from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, (c) any Subsidiary organized in a jurisdiction
other than a Covered Jurisdiction, (d) any Foreign

 

-31-



--------------------------------------------------------------------------------

Subsidiary to the extent the provision of a Guarantee by such Subsidiary would
expose the officers, directors or shareholders of such Subsidiary to individual
liability or would result in corporate benefit, financial assistance or similar
issues, in each case as reasonably determined by the Parent Borrower in
consultation with the Administrative Agent, (e) any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition that, at the time of such Permitted
Acquisition, has assumed secured Indebtedness not incurred in contemplation of
such Permitted Acquisition and each Restricted Subsidiary that is a Subsidiary
thereof that guarantees such Indebtedness to the extent such secured
Indebtedness prohibits such Subsidiary from becoming a Guarantor (provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured, if
such Restricted Subsidiary ceases to be an obligor with respect to such secured
Indebtedness or such prohibition no longer exists, as applicable), (f) any
Immaterial Subsidiary or Unrestricted Subsidiary, (g) captive insurance
companies, (h) not-for-profit Subsidiaries, (i) special purpose entities
(including any entity used to effect any Permitted Receivables Financing),
(j) any non-Wholly-Owned Subsidiary, (k) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Parent Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom and
(l) for so long as it does not have in excess of $15,000,000 of Indebtedness
outstanding (other than Indebtedness owed to the Parent Borrower or any of its
Restricted Subsidiaries), the Canadian Advertising Fund Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) Taxes imposed by any jurisdiction
as a result of a present or former connection of such Agent, Lender, L/C Issuer
or other recipient, as the case may be, with such jurisdiction (including as a
result of being resident or being deemed to be resident, being organized,
maintaining an Applicable Lending Office or carrying on business or being deemed
to carry on business in such jurisdiction) (other than any connection arising
solely from any Loan Documents or any transactions contemplated thereby),
(b) any Canadian withholding Tax resulting from (i) a Lender not dealing at
arm’s length with the Parent Borrower for purposes of the Canadian Tax Act, or
(ii) a Lender being, or not dealing at arm’s length with, a “specified
shareholder” of the Parent Borrower for purposes of subsection 18(5) of the
Canadian Tax Act, (c) any withholding Tax resulting from a failure of a Lender
to comply with Section 3.01(f) or a failure of the Administrative Agent to
comply with Section 3.01(g), (d) any U.S. federal withholding Tax imposed
pursuant to FATCA (including any amounts deducted as a result of Administrative
Agent treating the Parent Borrower as if it were a “United States person” (as
defined in Section 7701(a)(30) of the Code) for purposes of FATCA) and (e) any
U.S. federal backup withholding imposed pursuant to Section 3406 of the Code.

“Existing Letters of Credit” has the meaning specified in Section 2.03(a).

 

-32-



--------------------------------------------------------------------------------

“Existing Notes” means THI’s 4.20% Senior Unsecured Notes, Series 1, due June 1,
2017, 4.52% Senior Unsecured Notes, Series 2, due December 1, 2023 and 2.85%
Senior Unsecured Notes, Series 3, due April 1, 2019 and BKW’s 9 7/8% Senior
Notes due 2018 and 11% Senior Discount Notes due 2019.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.

“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any amended or successor version described
above) and any intergovernmental agreements entered into to implement or further
the collection of Taxes imposed pursuant to the foregoing (together with any law
implementing such agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%) of the quotations
for the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated August 26, 2014, among the Parent
Borrower, BKW, JPMCB, J.P. Morgan Securities LLC, Wells Fargo Bank, National
Association, WF Investment Holdings, LLC and Wells Fargo Securities, LLC, as
amended, supplemented or otherwise modified from time to time.

“Financial Covenant” means the covenant set forth in Section 7.09.

“First Lien Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Debt (other than any portion of
Consolidated Total Debt that is unsecured or is secured solely by a Lien that is
junior to the Liens securing the Obligations) as of the last day of such Test
Period to (b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“First Lien Shared Collateral” means the Shared Collateral to the extent subject
to a Lien in favor of the Collateral Agent securing the Obligations.

“Fixed Amounts” has the meaning specified in Section 1.09(b).

 

-33-



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Parent Borrower for such Test Period to
(b) Fixed Charges of the Parent Borrower for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(a) Consolidated Interest Expense of such Person for such period; plus

(b) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of any Restricted Subsidiary of such Person made
during such period; plus

(c) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Equity Interests of such Person or any Restricted
Subsidiary of such Person made during such period.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower which is not a Domestic Subsidiary.

“Franchisee” means any Person, other than Holdings, the Parent Borrower or any
Restricted Subsidiary, that directly or indirectly owns or operates or is
approved by the Parent Borrower or any Restricted Subsidiary to, directly or
indirectly, own or operate a restaurant that is branded as Burger King, Hungry
Jack’s, Tim Horton’s or any other brand operated by the Parent Borrower or any
Restricted Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

-34-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Parent Borrower notifies
the Administrative Agent that the Parent Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, (B) at any time after the Closing
Date, the Parent Borrower may elect, upon notice to the Administrative Agent, to
apply IFRS accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS (except as
otherwise provided herein), including as to the ability of the Parent Borrower
or the Required Lenders to make an election pursuant to clause (A) of this
proviso, (C) any election made pursuant to clause (B) of this proviso, once
made, shall be irrevocable, (D) any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Parent Borrower’s election to apply IFRS shall
remain as previously calculated or determined in accordance with GAAP and
(E) the Parent Borrower may only make an election pursuant to clause (B) of this
proviso if it also elects to report any subsequent financial reports required to
be made by the Borrower, including pursuant to Sections 6.01(a) and (b), in
IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

-35-



--------------------------------------------------------------------------------

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Parent Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes; provided that if
such Restricted Subsidiary is not organized in an existing Covered Jurisdiction,
the jurisdiction or organization of such Restricted Subsidiary shall be
reasonably satisfactory to the Collateral Agent if acting as Collateral Agent or
entering into Loan Documents with Subsidiaries in such jurisdiction is
prohibited by applicable Law or would expose the Collateral Agent, in its
capacity as such, to material additional liabilities.

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent or an Affiliate of the
foregoing on the Escrow Closing Date, or at the time it enters into a Swap
Contract with a Loan Party or any Restricted Subsidiary.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Parent Borrower that has been designated by the Parent
Borrower in writing to the Administrative Agent as an “Immaterial Subsidiary”
for purposes of this Agreement (and not redesignated as a Material Subsidiary as
provided below), provided that (a) for purposes of this Agreement, at no time
shall (i) the total assets of all Immaterial Subsidiaries (other than
Subsidiaries organized in jurisdictions that are not Covered Jurisdictions and
Unrestricted Subsidiaries) at the last day of the most recent Test Period equal
or exceed 2.50% (or, for purposes of Section 8.03, 5.0%) of the total assets of
the Parent Borrower and its Restricted Subsidiaries at such date or (ii) the
gross revenues for such Test Period of all Immaterial Subsidiaries (other than
Subsidiaries organized in jurisdictions that are not Covered Jurisdictions and
Unrestricted Subsidiaries) equal or exceed 2.50% (or, for the purposes of
Section 8.03, 5.0%) of the consolidated gross revenues of the Parent Borrower
and its Restricted Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP, (b) the Parent Borrower shall not
designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clause (a) above, and (c) if the total assets
or gross revenues of all Restricted Subsidiaries so designated by the Parent
Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material

 

-36-



--------------------------------------------------------------------------------

Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Restricted Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Parent Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Restricted Subsidiaries still designated as
“Immaterial Subsidiaries” do not exceed such limits; and provided, further, that
the Parent Borrower may designate and re-designate a Restricted Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incurrence Based Amounts” has the meaning specified in Section 1.09(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid within thirty (30) days after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

 

-37-



--------------------------------------------------------------------------------

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt and (B) in the case of the Parent Borrower and its Restricted
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business consistent with past practice. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of the term “Permitted Initial Revolving
Borrowing.”

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent agreed to by each Lender of such Eurocurrency Rate
Loan, twelve months thereafter as selected by the Parent Borrower in its
Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

-38-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Parent Borrower may select an initial
Interest Period for the Term B Loans ending on the date that is no more than 3
months after the Escrow Closing Date that is, subject to clause (a) of the
definition of “Interest Period,” the next succeeding January 1, April 1, July 1
or October 1 following the Escrow Closing Date.

“Intermediate Holding Company” means any wholly-owned Subsidiary of Holdings
that directly or indirectly through another Intermediate Holding Company, owns
100% of the issued and outstanding Equity Interests of the Parent Borrower.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period for which the Eurocurrency Screen Rate is
available for the applicable currency that is shorter than the Impacted Interest
Period; and (b) the Eurocurrency Screen Rate for the shortest period (for which
that Eurocurrency Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Parent Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investors” means the Sponsor, Berkshire Hathaway and the Management
Stockholders.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“IP Rights” has the meaning specified in Section 5.14.

“JPMCB” has the meaning specified in the introductory paragraph to this
Agreement.

 

-39-



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.17.

“JV Entity” means any joint venture of the Parent Borrower or any Restricted
Subsidiary that is not a Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. The amount of any L/C Borrowing made
by an L/C Issuer in a Revolving Alternative Currency and not reimbursed by the
Borrowers shall be determined as set forth in Section 2.03(c).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Parent Borrower at such time. The L/C
Exposure of any Revolving Credit Lender at any time shall be its Applicable
Percentage of the aggregate L/C Exposure at such time.

“L/C Issuer” means (i) JPMCB or any of its Affiliates selected by JPMCB,
(ii) Wells Fargo Bank, N.A. or any of its Affiliates selected by Wells Fargo
Bank, N.A., (iii) Bank of America, N.A. or any of its Affiliates selected by
Bank of America, N.A., (iv) The Bank of Nova Scotia or any of its Affiliates
selected by The Bank of Nova Scotia and (v) any other Lender (or any of its
Affiliates) that becomes an L/C Issuer in accordance with Section 2.03(j) or
Section 10.07(j); in the case of each of clause (i) through (v) above, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Issuer Sublimit” means (i) with respect to JPMCB, $41,500,000, (ii) with
respect to Wells Fargo Bank, N.A., $41,500,000, (iii) with respect to Bank of
America, N.A., $32,000,000, (iv) with respect to The Bank of Nova Scotia,
$10,000,000 and (v) with respect to any other L/C Issuer, such amount as may be
mutually agreed between the Parent Borrower and such L/C Issuer and notified in
writing to the Administrative Agent by such parties.

“L/C Obligation” means, as at any date of determination, the aggregate Dollar
Equivalent maximum amount then available to be drawn under all outstanding
Letters of Credit plus the aggregate of

 

-40-



--------------------------------------------------------------------------------

all Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings. For all purpose under this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
the “Outstanding Amount” of such Letter of Credit shall be deemed to be the
amount so remaining available to be drawn.

“LCA Election” has the meaning specified in Section 1.09(a).

“LCA Test Date” has the meaning specified in Section 1.09(a).

“Lead Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in their capacities as Joint Lead Arrangers and Joint Bookrunners under
this Agreement and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a Joint Bookrunner under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $125,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Parent Borrower or one or more of its Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Parent Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan (including any Incremental Term Loans, any Extended Term Loans, loans made
pursuant to any Additional Revolving Credit Commitment or loans made pursuant to
Extended Revolving Credit Commitments).

 

-41-



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application, in each case as amended.

“Loan Parties” means, collectively, (i) the Borrowers, (ii) Holdings and
(iii) each other Guarantor.

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any L/C Issuer or Lender with respect to Loans and Letters
of Credit denominated in Dollars; (b) local time in London, England, with
respect to the time for the receipt and sending of notices by and to the
Administrative Agent, any L/C Issuer or any Lender with respect to Loans and
Letters of Credit denominated in Euro; (c) local time in London, England, with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Loans denominated in Euro and Letters of Credit
denominated in Euro; (d) local time in Toronto, Canada with respect to the
receipt and sending of notices by and to and the disbursement by or payment to
the Administrative Agent, any L/C Issuer or any Lender with respect to Loans and
Letters of Credit denominated in Canadian Dollars; (e) local time in such other
jurisdiction as the Administrative Agent may specify with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Loans denominated in any other Alternative Currency and Letters of
Credit denominated in any other Alternative Currency; and (f) in all other
circumstances, New York, New York time.

“Management Stockholders” means the members of management of Parent Borrower or
any of its Subsidiaries who are investors in Holdings or any direct or indirect
parent thereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
any of the Loan Parties is a party or (c) a material adverse effect on the
rights and remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means (a) any real property owned by a Loan Party on
the Closing Date and set forth on Schedule 1.01F and (b) any real property
acquired by any Loan Party following the Closing Date located in the United
States or Canada with a book value in excess of $10,000,000.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Parent Borrower that is not an Immaterial Subsidiary (but
including, in any case, any Restricted Subsidiary that has been designated as a
Material Subsidiary as provided in, or has been designated as an Immaterial
Subsidiary in a manner that does not comply with, the definition of “Immaterial
Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date (and, with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof),
(b) with respect to Term B Loans, the earlier of (x) the seventh anniversary of
the Closing Date and (y) December 31, 2021, or (c) with respect to any
(i) Extended Term Loan, the maturity date applicable to such Extended Term Loan
in accordance with the terms hereof or (ii) Incremental Term Loan, the

 

-42-



--------------------------------------------------------------------------------

maturity date applicable to such Incremental Term Loan in accordance with the
terms hereof; provided that if any such day is not a Business Day, the Maturity
Date shall be the Business Day immediately preceding such day.

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, immovable hypothecs, and mortgages creating and
evidencing a Lien on a Mortgaged Property made by the Loan Parties in favor or
for the benefit of the Collateral Agent on behalf of the Secured Parties in form
and substance reasonably satisfactory to the Collateral Agent, and any other
mortgages executed and delivered pursuant to Section 4.01(a)(iii) and
Section 6.10 and/or Section 6.12, as applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of Collateral and Guarantee Requirement.

“Mortgaged Property” means each Material Real Property, if any, which shall be
subject to a Mortgage delivered pursuant to Section 4.01(a)(iii), Section 6.10
and/or Section 6.12, as applicable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Parent Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Parent Borrower
or any Restricted Subsidiary) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents
and Indebtedness that is secured by Liens ranking junior to or pari passu with
the Liens securing Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes paid or reasonably

 

-43-



--------------------------------------------------------------------------------

estimated to be actually payable in connection therewith (including, for the
avoidance of doubt, any income, withholding and other taxes payable as a result
of the distribution of such proceeds to the Parent Borrower), and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Parent Borrower or any Restricted Subsidiary
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include (i) any
cash or Cash Equivalents received upon the Disposition of any non-cash
consideration by the Parent Borrower or any Restricted Subsidiary in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or if such liabilities have not been satisfied in
cash and such reserve is not reversed within 365 days after such Disposition or
Casualty Event, the amount of such reserve; and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Parent Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum
of the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Parent Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Parent Borrower.

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Loan Party” means any Restricted Subsidiary of the Parent Borrower that is
not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“Notes Intercreditor Agreement” means the Intercreditor Agreement substantially
in the form of Exhibit K, dated as of the Closing Date, among the Collateral
Agent and Wilmington Trust, National Association, as trustee and second priority
collateral agent, as the same may be amended, modified or supplemented from time
to time.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), and (z) Cash Management Obligations. Without limiting the generality
of the foregoing, the Obligations of the Loan Parties under the Loan Documents
(and of any of their Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities

 

-44-



--------------------------------------------------------------------------------

and other amounts, in each case, payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that any Lender, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party or such Subsidiary.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, mortgage recording or similar Taxes which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding, in each case, any such Tax resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (an “Assignment Tax”) but only if (a) such Assignment Tax is imposed as
a result of a present or former connection of the assignor or assignee with the
jurisdiction imposing such Assignment Tax (other than any connection arising
solely from any Loan Documents or any transactions contemplated thereby) and
(b) such Assignment Tax does not arise as a result of an assignment (or
designation of a new Applicable Lending Office) pursuant to a request by
Borrower under Section 3.06.

“Outstanding Amount” means (a) with respect to any Loan on any date, the Dollar
Equivalent of the outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments thereof (including any refinancing
of outstanding Unreimbursed Amounts under Letters of Credit or L/C Borrowings as
a Revolving Credit Borrowing) occurring on such date; and (b) with respect to
any Letter of Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on
any date, the Dollar Equivalent of the outstanding amount thereof on such date
after giving effect to any related L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

-45-



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(t).

“Permitted Canadian Part VI.1 Tax” means any Taxes (other than (x) Taxes
measured by income and (y) withholding Taxes) under Part VI.1 of the Canadian
Tax Act, required to be paid (provided such Taxes are in fact paid) by any
direct or indirect parent of the Parent Borrower by virtue of its payment of
dividends on its Equity Interests or the redemption or repurchase of its Equity
Interests.

“Permitted Credit Facilities Acquisition Debt” has the meaning specified in
Section 7.03(v).

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

“Permitted Holders” means any of (a) the Sponsor and (b) any other Investor.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Credit Loans (i) to finance the Acquisition and related transactions
and pay the Transaction Expenses, in an aggregate amount for this clause (i) of
up to the sum of (A) $100,000,000 plus (B) the amount of overseas cash being
repatriated by BKW in connection with the Transactions but which is not
available as of the Closing Date notified in writing to the Administrative Agent
by a Responsible Officer of the Parent Borrower, plus (ii) to finance any amount
of original issue discount or upfront fees imposed pursuant to the “market flex”
provisions of the Fee Letter or in connection with the issuance of the Senior
Secured Notes on or prior to the Closing Date plus (iii) for working capital and
other general corporate purposes and (b) the issuance of Letters of Credit in
replacement of, or as a backstop for, letters of credit of the Parent Borrower
or its Restricted Subsidiaries outstanding on the Closing Date.

“Permitted Liens” means any Liens permitted by Section 7.01.

“Permitted Non-Recourse Factoring” means one or more non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such non-recourse facilities) receivables purchase facilities
made available to the Parent Borrower or any of its Restricted Subsidiaries on
then-market terms (as reasonably determined by the Parent Borrower) in an
aggregate principal amount for all such facilities not exceeding $200,000,000 at
any time outstanding.

 

-46-



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means a Permitted Non-Recourse Factoring or a
Permitted Recourse Receivables Financing.

“Permitted Recourse Receivables Financing” means one or more receivables
purchase facilities made available to the Parent Borrower or any of its
Restricted Subsidiaries on then-market terms (as reasonably determined by the
Parent Borrower) in an aggregate principal amount for all such facilities not
exceeding $75,000,000 at any time outstanding.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
secured by a Lien on the Collateral, the Lien securing such Indebtedness as
modified, refinanced, refunded, renewed or extended shall not be senior in
priority to the Lien on the Collateral securing the Indebtedness being modified,
refinanced, refunded, renewed or extended unless otherwise permitted under this
Agreement and (e) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is Indebtedness permitted pursuant to Section 7.03(c),
(i) to the extent such Indebtedness being so modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (ii) except in the case
of any Ratably Secured Existing Notes, the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that a certificate of a Responsible Officer of the Parent Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by a Person who is the obligor of the Indebtedness being
so modified, refinanced, refunded, renewed or extended or a Loan Party.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Parent
Borrower or any of its Restricted Subsidiaries after the Closing Date; provided
that any such Sale Leaseback not between (a) a Loan Party and another Loan Party
or (b) a Restricted Subsidiary that is not

 

-47-



--------------------------------------------------------------------------------

a Loan Party and another Restricted Subsidiary that is not a Loan Party must be,
in each case, consummated for fair value as determined at the time of
consummation in good faith by (i) the Parent Borrower or such Restricted
Subsidiary and (ii) in the case of any Sale Leaseback (or series of related
Sales Leasebacks) the aggregate proceeds of which exceed $50,000,000, the board
of managers or directors, as applicable, of the Parent Borrower or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Parent Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback); provided that in the case of clause (ii) above, if after giving
Pro Forma Effect to any such Disposition for consideration in excess of
$75,000,000, the First Lien Senior Secured Leverage Ratio (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period is
greater than 3.50:1.00, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents (as determined in accordance with Section 7.05(m)).

“Permitted Tax Distribution” means

(a) if and for so long as the Parent Borrower is a member of a group filing a
consolidated or combined tax return with any parent entity, any dividends or
other distributions to fund any income Taxes for which such parent entity is
liable up to an amount not to exceed with respect to such Taxes the amount of
any such Taxes that the Parent Borrower and its Subsidiaries would have been
required to pay on a separate company basis or on a consolidated basis if the
Parent Borrower and its Subsidiaries had paid Tax on a consolidated, combined,
group, affiliated or unitary basis on behalf of an affiliated group consisting
only of the Parent Borrower and its Subsidiaries; and

(b) for any taxable year (or portion thereof) ending after the Closing Date for
which the Parent Borrower is treated as a disregarded entity, partnership, or
other flow-through entity for federal, state, provincial, territorial, and/or
local income Tax purposes, the payment of dividends or other distributions to
the Parent Borrower’s direct owner(s) to fund the income Tax liability of such
owner(s) (or, if a direct owner is a pass-through entity, of the indirect
owner(s)) for such taxable year (or portion thereof) attributable to the
operations and activities of the Parent Borrower and its direct and indirect
Subsidiaries, in an aggregate amount not the exceed the product of (x) the
highest combined marginal federal and applicable state, provincial, territorial,
and/or local statutory Tax rate (after taking into account the deductibility of
U.S. state and local income Tax for U.S. federal income Tax purposes, and of
Canadian provincial and local income Tax for Canadian federal income tax
purposes, and the character of the taxable income in question (e.g., long term
capital gain, qualified dividend income, etc.)) applicable to the direct parent
of the Borrower for the taxable year (or portion thereof) in question (or, where
the direct parent is a pass-through entity, applicable to any indirect equity
owner for such year) as reasonably determined by the Parent Borrower using
information available to it, and (y) the taxable income of the Parent Borrower
for such taxable year (or portion thereof), reduced by any cumulative net loss
with respect to all prior taxable years (or portions thereof) to the extent such
cumulative net taxable loss is of a character and type that would permit such
loss to be deducted against the income of the taxable year (or portion thereof)
in question and has not previously been taken into account under this clause
(y).

“Permitted Tax Restructuring” means any reorganizations and other activities
related to tax planning and tax reorganization (as determined by the Parent
Borrower in good faith) entered into on or after the date hereof so long as such
Permitted Tax Restructuring does not materially impair the security interests of
the Lenders and is otherwise not materially adverse to the Lenders and after
giving effect to such Permitted Tax Restructuring, the Parent Borrower and its
Restricted Subsidiaries otherwise comply with Section 6.10.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-48-



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code (Quebec)) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Preferred Stock” means $3,000,000,000 initial aggregate liquidation preference
of 9% preferred stock of an indirect controlling parent of the Parent Borrower
on the Closing Date and any accretions or accumulations of unpaid dividends
thereon (including through the payment in kind of dividends).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the Acquisition, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Parent
Borrower, (a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Parent Borrower and its Restricted
Subsidiaries, in each case being given pro forma effect, that (i) have been
realized or (ii) will be implemented following such transaction and are
supportable and quantifiable and expected to be realized within the succeeding
eighteen (18) months and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Parent Borrower and its Subsidiaries, assuming such
Permitted Acquisition or conversion, and all other Permitted Acquisitions or
conversions that have been consummated during the

 

-49-



--------------------------------------------------------------------------------

period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the
interest rate which is or would be in effect with respect to such Indebtedness
as at the relevant date of determination); provided that, so long as such
actions are initiated during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of the Parent Borrower or any division, product line, or facility
used for operations of the Parent Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Parent Borrower or any of its Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Parent Borrower in good
faith) (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Parent Borrower and its Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests of Holdings (or of the
Parent Borrower or any Intermediate Holding Company or any direct or indirect
parent of Holdings), in each case, that are not Disqualified Equity Interests.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

 

-50-



--------------------------------------------------------------------------------

“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan (a) in Dollars, Canadian
Dollars and Euro, the day that is two Business Days prior to the first day of
such Interest Period and (b) in the case of any other currency, the date
specified by the Administrative Agent; provided that following the Escrow
Closing Date and prior to the Closing Date, the Quotation Date shall be the
tenth Business Day prior to the first day of the relevant Interest Period and,
for purposes of determining the Eurodollar Rate for any such Interest Period,
such Interest Period shall be deemed to commence on the second Business Day
following such date.

“Ratably Secured Existing Notes” has the meaning specified in the definition of
“Refinancing.”

“Ratably Secured Existing Notes Guarantor” means any “Guarantor” as defined in
the Ratably Secured Existing Notes Indenture.

“Ratably Secured Existing Notes Indenture” means the Trust Indenture dated as of
June 1, 2010, as supplemented by (a) the First Supplemental Indenture dated as
of June 1, 2010 and the First (Reopening) Supplemental Indenture dated as of
December 1, 2010, (b) the Second Supplemental Trust Indenture dated as of
November 29, 2013 and (c) the Third Supplemental Trust Indenture dated as of
March 28, 2014, in each case, between THI and the Ratably Secured Existing Notes
Trustee.

“Ratably Secured Existing Notes Intercreditor Agreement” has the meaning
specified in Section 10.20(c).

“Ratably Secured Existing Notes Issuer” means the “Issuer” as defined in the
Ratably Secured Existing Notes Indenture.

“Ratably Secured Existing Notes Trustee” means BNY Trust Company of Canada, as
trustee for the Ratably Secured Existing Notes, and its successors in such
capacity.

“Refinancing” means:

(i) the repayment in full and termination of all commitments under THI’s Senior
Revolving Facility Credit Agreement, dated as of October 4, 2013;

(ii) the repayment in full and termination of all commitments under BKW’s or its
subsidiaries’ Credit Agreement, dated as of September 28, 2012; and

(iii) the (A) purchase and retirement of the Existing Notes on or prior to the
Closing Date (pursuant to a tender offer or otherwise), (B) calling for
redemption of the Existing Notes on the Closing Date for the earliest permitted
redemption date and the deposit of funds sufficient to fund such redemption with
the trustee or other paying agent therefor on the Closing Date or (C) solely in
the case of the Existing Notes of THI, granting of an equal and ratable Lien to
secure such Existing Notes on a pari passu basis with the Obligations (any such
equally and ratably secured Existing Notes, the “Ratably Secured Existing
Notes”).

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Parent Borrower
as “Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent on or prior
to the date of incurrence.

 

-51-



--------------------------------------------------------------------------------

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Parent Borrower as “Refinancing Term Loans” in a
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent on or prior to the date of incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment or into, from or through any building, structure
or facility.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means, with respect to the Term B Loans, (a) any
prepayment or repayment of Term B Loans with the proceeds of, or any conversion
of Term B Loans into, any new or replacement tranche of term loans bearing
interest with an Effective Yield less than the Effective Yield applicable to the
Term B Loans, but excluding any new or replacement loans incurred in connection
with a Change of Control and (b) any amendment (including pursuant to a
replacement term loan as contemplated by Section 10.01) to the Term B Loans
which reduces the Effective Yield applicable to the Term B Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that (i) the unused Term Commitment and unused Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders, (ii) the unused Term Commitment and unused Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by any Lenders
that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for all purposes of making a determination of Required Lenders and
(iii) Affiliated Debt Funds may not, in the aggregate, account for more than
49.9% of the amount necessary to establish that the Required Lenders have
consented to an action and the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by any Affiliated Debt Funds in excess of such amount shall be excluded for
all purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of the Revolving
Credit Commitments plus after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure of all Lenders; provided that (i) the
Revolving Credit Commitment and the Revolving Credit Exposure of any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Revolving Credit

 

-52-



--------------------------------------------------------------------------------

Lenders, (ii) the Revolving Credit Commitments and Revolving Credit Exposure of
Lenders that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds)
shall be excluded for all purposes of making a determination of Required
Revolving Credit Lenders and (iii) Affiliated Debt Funds may not, in the
aggregate, account for more than 49.9% of the amount necessary to establish that
the Required Revolving Credit Lenders have consented to an action and any other
Revolving Credit Commitments and Revolving Credit Exposure of Affiliated Debt
Funds in excess of such amount shall be excluded for all purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or other
similar officer or director of a Loan Party and, as to any document delivered on
the Closing Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Parent Borrower.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revolving Alternative Currency” means Euro and Canadian Dollars and any other
currencies as shall be agreed from time to time among the Administrative Agent,
each Revolving Credit Lender, each applicable L/C Issuer and the Borrower.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Revolving Credit Commitment” means with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) increased from time to time pursuant to
Section 2.14. The initial amount of each Lender’s Revolving Credit Commitment on
the Escrow Closing Date is set forth on Schedule 2.01 of this Agreement, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Credit Commitment, as the case may be. The initial aggregate
amount of the Lenders’ Revolving Credit Commitments on the Escrow Closing Date
is $500,000,000.

 

-53-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time, (b) the L/C Exposure of such Lender at such time and
(c) except for purposes of Section 2.09, the Swing Line Exposure of such Lender
at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrowers to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Parent Borrower or any of its Restricted Subsidiaries
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Sanctions Laws and Regulations” means any sanctions or requirements imposed by,
or based upon the obligations or authorities set forth in, (a) the USA PATRIOT
Act, the Executive Order No. 13224 of September 23, 2001, entitled Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S. International
Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with
the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria Accountability and
Lebanese Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability,
and Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the
National Defense Authorization Act of 2012, all as amended, or any of the
foreign assets control regulations (including but not limited to 31 C.F.R.,
Subtitle B, Chapter V, as amended) or any other law or executive order relating
thereto administered by the U.S. Department of the Treasury Office of Foreign
Assets Control or the U.S. Department of State, and any similar law, regulation,
or executive order enacted in the United States after the date of this Agreement
and (b) by a government of Canada pursuant to Canadian Economic Sanctions and
Export Control Laws.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.

 

-54-



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Documentation Agents, the Syndication Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreements” means, collectively, the Canadian Security Agreement and
the U.S. Security Agreement.

“Security Agreement Supplement” means a supplement to any Security Agreement as
contemplated by such Security Agreement.

“Senior Secured Notes” means up to $2,250,000,000 aggregate principal amount of
(i) 6% Second Lien Senior Secured Notes due 2022 issued by the Borrowers
pursuant to the Senior Secured Notes Indenture or (ii) in the event such notes
referred to in clause (i) become subject to redemption in full on or prior to
the Closing Date, other Indebtedness of the Parent Borrower and/or any Guarantor
secured by Liens ranking junior to the Liens securing the Obligations pursuant
to the Notes Intercreditor Agreement or a Customary Intercreditor Agreement and
with a final maturity (disregarding any interim maturity that would only apply
upon the occurrence of an Event of Default with respect to the Parent Borrower
pursuant to Section 8.01(f)) not earlier than the date that is seven years and
six months after the Escrow Closing Date.

“Senior Secured Notes Indenture” means (i) the Indenture dated October 8, 2014,
among the Borrowers, the guarantors party thereto and the Trustee or (ii) if
Senior Secured Notes are issued pursuant to clause (ii) of the definition
thereof, the loan agreement or indenture governing such Senior Secured Notes.

“Shared Collateral” means any Tim Hortons Property to the extent subject to a
Lien that secures the obligations under the Ratably Secured Existing Notes,
where such security is required in order for the Ratably Secured Existing Notes
Issuer or any Ratably Secured Existing Notes Guarantor to comply with their
respective obligations under the Ratably Secured Existing Notes Indenture.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

 

-55-



--------------------------------------------------------------------------------

“Specified Acquisition Agreement Representations” means the representations made
by THI in the Acquisition Agreement that are material to the interests of the
Lenders, but only to the extent that BKW has the right to terminate its
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition as a result of a breach of such representations in the Acquisition
Agreement.

“Specified Assets” means non-core assets having an aggregate fair market value
(as determined in good faith by the Parent Borrower) that is not in excess of
$150,000,000.

“Specified Dispositions” means a Disposition of Specified Assets.

“Specified Representations” means the representations and warranties of the
Borrowers set forth in Sections 5.01(a) (solely as it relates to Holdings and
the Borrowers), 5.01(b)(ii), 5.02(a) (related to the entering into and
performance of the Loan Documents and the incurrence of the extensions of credit
thereunder), 5.02(b)(i) (related to the entering into and performance of the
Loan Documents and the incurrence of the extensions of credit thereunder), 5.04,
5.12, 5.15, 5.16 (subject to the proviso to Section 4.01(a)(iii)), 5.18 (limited
to the use of proceeds of the Loans on the Closing Date) and 5.19.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Credit Commitments that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect”; provided that any increase in the
Revolving Credit Commitments (including, for this purpose, any Additional
Revolving Credit Commitment or Extended Revolving Credit Commitment) above the
amount of Revolving Credit Commitments in effect on the Closing Date, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn; provided, further, that any such Specified Transaction (other than a
Restricted Payment) having an aggregate value of less than $20,000,000 shall not
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Sponsor” means each of 3G Capital Partners Ltd. and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies.

“Sponsor Affiliated Lender” means the Sponsor and any Affiliate of the Sponsor
(including Affiliated Debt Funds).

“Sponsor Management Agreement” means, collectively, each of the management
agreements between certain of the management companies associated with the
Sponsor or their advisors, the Parent Borrower, certain of its Subsidiaries
and/or certain of its direct or indirect parents.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.

 

-56-



--------------------------------------------------------------------------------

“Subsidiary Borrower” has the meaning specified in the Preliminary Statements to
this Agreement.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Parent
Borrower that are Guarantors.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of Collateral and Guarantee Requirement and (vi) otherwise reasonably acceptable
to the Administrative Agent.

“Surviving Indebtedness” means Indebtedness of the Parent Borrower or any of its
Subsidiaries outstanding immediately after giving effect to the Refinancing.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-57-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Parent Borrower, if no Hedge Bank is party to such Swap Contract) in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Parent Borrower, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Exposure” means, at any time for any Lender, such Lender’s
Applicable Percentage of the Outstanding Amount of Swing Line Loans outstanding
at such time.

“Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Loans” means a Loan made pursuant to Section 2.04(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as Syndication Agent under this Agreement.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authorities, and all liabilities (including additions to tax, penalties and
interest) with respect thereto.

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Parent Borrower pursuant to Section 2.01 in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$6,750,000,000.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

 

-58-



--------------------------------------------------------------------------------

“Term B Loan” means a Loan made pursuant to Section 2.01(a).

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

“Term Commitments” means a Term B Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

“Term Lenders” means the Term B Lenders, the Lenders with Incremental Term Loans
and the Lenders with Extended Term Loans.

“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.

“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrowers
to such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Parent Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 6.01(a) or 6.01(b).

“THI” has the meaning specified in the Preliminary Statements to this Agreement.

“Threshold Amount” means $100,000,000.

“Tim Hortons Property” means any “Property” (as defined in the Ratably Secured
Existing Notes Indenture) or assets, whether now owned or hereafter acquired, of
the Ratably Secured Existing Notes Issuer or any Ratably Secured Existing Notes
Guarantor.

“Title Company” means any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

“Total Assets” means the total assets of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Balance Sheet.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the
Acquisition, (c) the funding of the Term B Loans and, if applicable, the Initial
Revolving Borrowing on the Closing Date, (d) the funding of the Senior Secured
Notes on or prior to the Closing Date, (e) the Refinancing, (f) the consummation
of any other transactions in connection with the foregoing and (g) the payment
of Transaction Expenses.

 

-59-



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrowers, or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby in connection therewith.

“Trustee” means Wilmington Trust, National Association under the terms of the
Senior Secured Notes Indenture.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in equity and cash flows of each of
THI and BKW, covering any of the first three fiscal quarters that have ended
after the most recent fiscal year covered by the Audited Financial Statements
and at least forty-five (45) days before the Closing Date.

“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the law in the country where such
Lender or such parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Parent Borrower
listed on Schedule 1.01B, (ii) any Subsidiary of the Parent Borrower designated
by the board of directors or managers, as applicable, of the Parent Borrower as
an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and (iii) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Security Agreement” means, collectively, the Security Agreement executed
by the Loan Parties party thereto on the Closing Date substantially in the form
of Exhibit G-2 as supplemented by any Security Agreement Supplement executed and
delivered pursuant to Section 6.10

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a)

 

-60-



--------------------------------------------------------------------------------

the amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any

 

-61-



--------------------------------------------------------------------------------

Specified Transaction occurs, the Total Leverage Ratio, the First Lien Senior
Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis.

(c) Where reference is made to “the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Parent Borrower other than Restricted
Subsidiaries.

(d) In the event that the Parent Borrower elects to prepare its financial
statements in accordance with IFRS and such election results in a change in the
method of calculation of financial covenants, standards or terms (collectively,
the “Accounting Changes”) in this Agreement, the Parent Borrower and the
Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement (including the levels applicable herein
to any computation of the Total Leverage Ratio and the First Lien Senior Secured
Leverage Ratio) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Parent Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Parent Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP (as determined in
good faith by a Responsible Officer of the Parent Borrower) (it being agreed
that the reconciliation between GAAP and IFRS used in such determination shall
be made available to Lenders) as if such change had not occurred.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Dollar Equivalent of any Alternative Currency Letter of Credit as of each
date (with such date to be reasonably determined by the Administrative Agent)
that is on or about the date of each request for the issuance, amendment,
renewal or extension of such Alternative Currency Letter of Credit, using the

 

-62-



--------------------------------------------------------------------------------

Exchange Rate for the applicable currency in relation to Dollars in effect on
the date of determination, and each such amount shall be the Dollar Equivalent
of such Letter of Credit until the next required calculation thereof pursuant to
this Section 1.08(a).

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in any Revolving Alternative Currency as of each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of a Committed Loan Notice with respect to such Borrowing,
in each case using the Exchange Rate for the applicable currency in relation to
Dollars in effect on the date of determination, and each such amount shall be
the Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this Section 1.08(b).

(c) The Dollar Equivalent of any L/C Borrowing made by any L/C Issuer in any
Revolving Alternative Currency and not reimbursed by the Borrowers shall be
determined as set forth in Section 2.03(c). In addition, the Dollar Equivalent
of the L/C Exposure shall be determined as set forth in Section 2.03(f), at the
time and in the circumstances specified therein.

(d) The Administrative Agent or the L/C Issuer, as applicable, shall notify the
Borrower, the applicable Lenders and the applicable L/C Issuer of each
calculation of the Dollar Equivalent of each Letter of Credit denominated in any
Revolving Alternative Currency and each Borrowing in any Revolving Alternative
Currency.

(e) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(f) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Parent
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of any amount of Indebtedness.

(g) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

Section 1.09 Certain Calculations and Tests.

(a) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement

 

-63-



--------------------------------------------------------------------------------

(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom) in connection with a Specified Transaction undertaken
in connection with the consummation of a Limited Condition Acquisition, the date
of determination of such ratio and determination of whether any Default or Event
of Default has occurred, is continuing or would result therefrom or other
applicable covenant shall, at the option of the Parent Borrower (the Parent
Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCA Test Date, the Parent Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratios and provisions, such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, (x) if any of such ratios are exceeded as a result of fluctuations in
such ratio (including due to fluctuations in Consolidated EBITDA of the Parent
Borrower) at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (y) such
ratios and other provisions shall not be tested at the time of consummation of
such Limited Condition Acquisition or related Specified Transactions. If the
Parent Borrower has made an LCA Election for any Limited Condition Acquisition,
then in connection with any subsequent calculation of any ratio (excluding, for
the avoidance of doubt, any ratio contained in Section 7.09) or basket
availability with respect to any other Specified Transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with
Section 7.09 hereof, any First Lien Senior Secured Leverage Ratio test, any
Total Leverage Ratio test and/or any Fixed Charge Coverage Ratio test) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with any such financial
ratio or test (any such amounts, the “Incurrence Based Amounts”), it is
understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence, except that incurrences of Indebtedness and Liens
constituting Fixed Amounts shall be taken into account for purposes of
Incurrence Based Amounts other than Incurrence Based Amounts contained in
Section 7.01 or Section 7.03.

 

-64-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans. Subject to the terms and conditions set forth herein:

(a) The Term B Borrowings. Each Term B Lender severally agrees to make to the
Borrowers a single loan denominated in Dollars in a principal amount equal to
such Term B Lender’s Term B Commitment on the Escrow Closing Date. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term B Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) Revolving Credit Loans from time to time
during the Availability Period in Dollars or in any Revolving Alternative
Currency in an aggregate principal amount that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans denominated in Dollars or Canadian
Dollars may be Base Rate Loans or Eurocurrency Rate Loans, and Revolving Credit
Loans denominated in Euro shall be Eurocurrency Rate Loans, as further provided
herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Parent Borrower’s irrevocable notice, on behalf of
the Borrowers, to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent substantially in
the form attached hereto as Exhibit A (a) with respect to Revolving Credit Loans
or Term Loans denominated in Dollars, (i) in the case of a Eurocurrency Rate
Loan, not later than 1:00 p.m., Local Time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of a continuation following the
Escrow Closing Date and prior to the Closing Date, eleven (11) Business Days
before the date of the proposed Borrowing), or (ii) in the case of a Base Rate
Loan, not later than 1:00 p.m., Local Time, on the Business Day immediately
preceding the proposed Borrowing and (b) with respect to Revolving Credit Loans
denominated in any currency other than Dollars, not later than 1:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing. Each
telephonic notice by the Parent Borrower pursuant to this Section 2.02(a) must
be confirmed promptly by hand delivery, telecopy or electronic transmission to
the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof. Except as provided in Section 2.03(c) and
Section 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the Class, currency and principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be

 

-65-



--------------------------------------------------------------------------------

converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.02(b). If no currency is specified with respect to any Eurocurrency
Rate Revolving Credit Borrowing, then the Borrowers shall be deemed to have
selected Dollars; provided that the Borrowers may not elect to convert any
Borrowing denominated in a Revolving Alternative Currency (other than Canadian
Dollars) to a Base Rate Loan and may not change the currency in which any
Borrowing is denominated. If the Borrowers fail to specify a Type of Loan in a
Committed Loan Notice or fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made or continued as, or
converted to (x) with respect to Loans denominated in Dollars or Canadian
Dollars, Base Rate Loans and (y) with respect to Loans denominated in any
Revolving Alternative Currency (other than Canadian Dollars), Eurocurrency Rate
Loans with an Interest Period of one month. Any such automatic conversion or
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrowers request a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fail to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
For the avoidance of doubt, the Borrowers and Lenders acknowledge and agree that
any conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make (or cause its Applicable Lending
Office to make) the amount of its Loan available to the Administrative Agent by
wire transfer in immediately available funds at the Administrative Agent’s
Office not later than 1:00 p.m., Local Time on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers designated in the Committed Loan Notice in
like funds as received by the Administrative Agent either by (i) crediting the
account of the Parent Borrower maintained with the Administrative Agent and
designated by the Parent Borrower in the Committed Loan Notice with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Parent Borrower; provided that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Parent Borrower, there are
Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Parent Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that
(i) no Loans denominated in Dollars or Canadian Dollars may be converted to or
continued as Eurocurrency Rate Loans, (ii) no outstanding Loans denominated in
any currency other than Dollars or Canadian Dollars may be continued for an
Interest Period of more than one month’s duration and (iii) unless repaid, each
Eurocurrency Rate Loan denominated in Dollars or Canadian Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

 

-66-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in clauses (a) to (d) above to the contrary notwithstanding, after
giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than fifteen (15) Interest Periods in effect at any time
for all Borrowings of Eurocurrency Rate Loans.

(f) Notwithstanding the foregoing or anything in this Agreement to the contrary,
the Term Loans shall at all times be Eurocurrency Rate Loans prior to the
Closing Date and may not be converted to Base Rate Loans until the Closing Date
has occurred.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the Availability Period for the Revolving Credit Facility, to issue Letters of
Credit denominated in Dollars or any Revolving Alternative Currency, in each
case for the account of the Borrowers (provided that any Letter of Credit may be
for the benefit of any Subsidiary of the Parent Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drafts under the Letters of Credit and (2) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and, except in the
case of the following clause (w), no Lender shall be obligated to participate in
any Letter of Credit if immediately after giving effect to such L/C Credit
Extension, (w) the aggregate L/C Exposure in respect of Letters of Credit issued
by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer Sublimit, (x) the
aggregate L/C Exposure would exceed the Letter of Credit Sublimit or (y) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. It is hereby acknowledged and agreed that
each of the letters of credit described on Schedule 2.03(a) (the “Existing
Letters of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement and shall be deemed issued under this Agreement on the Closing
Date.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
(and, in the case of clauses (B) and (C), shall not issue any Letter of Credit)
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

-67-



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the relevant L/C Issuer has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the relevant L/C Issuer has approved
such expiry date (it being understood that the participations of the Revolving
Credit Lenders in any undrawn Letter of Credit shall in any event terminate on
the Letter of Credit Expiration Date);

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the Letter of Credit is to be denominated in a currency other than Dollars
or any Revolving Alternative Currency unless otherwise agreed by the applicable
L/C Issuer and the Administrative Agent; or

(F) the Letter of Credit is in an initial amount less than the Dollar Equivalent
of $100,000.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower hand delivered or telecopied (or transmitted
by electronic communication, if arrangements for doing so have been approved by
the L/C Issuer) to the L/C Issuer (with a copy to the Administrative Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Parent Borrower. Such Letter of Credit
Application must be received by the relevant L/C Issuer and the Administrative
Agent not later than 1:00 p.m., Local Time, at least three (3) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount and currency thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. If requested by the L/C Issuer, the Parent Borrower also
shall submit a letter of credit application on the L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

-68-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrowers
or enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) With respect to standby Letters of Credit only, if the Parent Borrower so
requests in any applicable Letter of Credit Application, the relevant L/C Issuer
shall agree to issue a Letter of Credit that has automatic renewal provisions
(each, an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal
Letter of Credit must permit the relevant L/C Issuer to prevent any such renewal
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant L/C Issuer, the Borrowers shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone, followed promptly in writing, or in writing) on or before the
day that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Revolving Credit Lender, as applicable, or the
Parent Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Parent Borrower
shall have received notice of any payment by an L/C Issuer under a Letter of
Credit (or, if the Parent Borrower shall have received such notice later than
1:00 p.m. on any Business Day, on the second succeeding Business Day) (such date
of payment, an “Honor Date”), the Borrowers shall reimburse such L/C Issuer
through the Administrative Agent in Dollars in an amount equal to the Dollar
Equivalent of such drawing using the Exchange Rate in relation to Dollars in
effect on the Honor Date. If the Borrowers fail to so reimburse such L/C Issuer
on the Honor Date (or if any such reimbursement payment is required to be
refunded to the Borrowers for any reason), then (A) if such payment relates to
an Alternative Currency Letter of Credit, automatically and with no further
action required, the Borrowers’ or such other Person’s obligation to reimburse
the applicable L/C Borrowing shall be permanently converted into an obligation
to reimburse in Dollars the Dollar Equivalent,

 

-69-



--------------------------------------------------------------------------------

calculated using the Exchange Rate on the Honor Date, of such L/C Borrowing and
(B) in the case of each L/C Borrowing, the Administrative Agent shall promptly
notify the applicable L/C Issuer and each Appropriate Lender of the Honor Date,
the amount of the unreimbursed drawing in Dollars (in the case of an Alternative
Currency Letter of Credit, using the Exchange Rate for the applicable
Alternative Currency in relation to Dollars in effect on the date of
determination) (the “Unreimbursed Amount”), and the amount of such Appropriate
Lender’s Applicable Percentage thereof. In the event that the Borrowers do not
reimburse the L/C Issuer on the Business Day following the date it receives
notice of the Honor Date (or, if the Borrowers shall have received such notice
later than 1:00 p.m. on any Business Day, on the second succeeding Business
Day), the Borrowers shall be deemed to have requested a Revolving Credit
Borrowing denominated in Dollars of Base Rate Loans to be disbursed on such date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments, and subject to the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day, such drawing shall,
without duplication, accrue interest at the rate applicable to Base Rate Loans
under the Revolving Credit Facility until the date of reimbursement.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent in Dollars for the account of the relevant
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Applicable Percentage of any Unreimbursed Amount in respect of a Letter
of Credit not later than 1:00 p.m., New York City time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in Dollars in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, a Borrower or any other Person for any
reason whatsoever; (B) the

 

-70-



--------------------------------------------------------------------------------

occurrence or continuance of a Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans (but not L/C
Advances) pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Parent Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the relevant L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the relevant L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
demonstrable error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate.

(d) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

-71-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrowers to the extent permitted by applicable Law) suffered by
the Borrowers that are caused by such L/C Issuer’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation,

 

-72-



--------------------------------------------------------------------------------

regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Revolving Credit Lenders or Required
Lenders, as applicable, require the Borrowers to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(a)(iii) or (ii) an Event of Default set
forth under Section 8.01(f) (with respect to the Borrowers) or (g) occurs and is
continuing, then the Borrowers shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
plus any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances in the relevant currencies
in an amount equal to the L/C Exposure (determined as of the date of such Event
of Default) (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Interest or profits, if any, on such investments
shall accumulate in such account. Cash Collateral shall be maintained in
accounts satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders and may
be invested in readily available Cash Equivalents at its sole discretion. If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the L/C Exposure, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts specified by
the Administrative Agent, an amount equal to the excess of (a) such L/C Exposure
over (b) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the L/C Exposure plus costs incidental
thereto and so long as no other Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. If such Event of Default is cured
or waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrowers.

(g) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
in Dollars for the account of each Revolving Credit Lender in accordance with
its Applicable Percentage, a Letter of Credit fee for each Letter of Credit
issued pursuant to this Agreement equal to the product of (i) Applicable Rate
for Letter of Credit fees and (ii) the Dollar Equivalent of the daily maximum
amount then available to be drawn under such Letter of Credit. Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

-73-



--------------------------------------------------------------------------------

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrowers shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrowers, the Administrative Agent
and such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make Swing Line Loans to the Borrowers from time to
time on any Business Day during the Availability Period for the Revolving Credit
Facility in Dollars, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Exposure of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment then in
effect and (y) the aggregate Outstanding Amount of Swing Line Loans shall not
exceed the Swing Line Sublimit; provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender, which may be
given by telephone. Each such notice must be received by the Swing Line Lender
not later than 1:00 p.m., New York City time, on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a

 

-74-



--------------------------------------------------------------------------------

minimum of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will, provided that all applicable conditions in
Section 4.02 are satisfied, not later than 3:00 p.m., New York City time, on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in Dollars in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Parent Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds in Dollars for the account of the Swing Line Lender
at the Administrative Agent’s Office for payments not later than 1:00 p.m. on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan in
Dollars and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance

 

-75-



--------------------------------------------------------------------------------

of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans (but not to purchase and fund risk
participations in Swing Line Loans) pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional Prepayments. (i) The Borrowers may, upon notice to the
Administrative Agent by the Parent Borrower, at any time or from time to time
voluntarily prepay any Borrowing of any Class in whole or in part without
premium or penalty (except as set forth in Section 2.05(a)(iv)); provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m., New York City time (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans (or, in the case of a Eurocurrency Rate
Loan denominated in a Revolving Alternative Currency, not later than 1:00 p.m.,
Local Time, three (3) Business Days before any date of prepayment) and (B) on
the date of prepayment of Base Rate Loans and (2) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof, in each case, the entire
principal amount thereof then outstanding; provided, further, that prior to the
Closing Date the Borrowers may not prepay Term B Loans from Escrow Property
unless, after giving effect to the release of Escrow Property to fund such
prepayment, the remaining Escrow Property would be sufficient (without
reinvestment) to pay all scheduled interest on the remaining Term B Loans on the
next scheduled Interest Payment Date and, without duplication, the prepayment
price of the remaining Term B Loans on such Interest Payment Date pursuant to
Section 2.09(b)(ix), (it being understood that, if the Borrowers deliver
evidence to the

 

-76-



--------------------------------------------------------------------------------

Administrative Agent that such condition would be satisfied after giving effect
to a release of Escrow Property pursuant to a Partial Prepayment Notice (as
defined in the Escrow Agreement) and the Borrowers request that the
Administrative Agent deliver such Partial Prepayment Notice to the Escrow Agent,
the Administrative Agent shall deliver such Partial Prepayment Notice to the
Escrow Agent and shall apply the Escrow Property received in connection
therewith to prepay Term B Loans pursuant to this Section 2.05(a)). Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Parent Borrower, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be applied to the installments thereof as directed
by the Parent Borrower (it being understood and agreed that if the Parent
Borrower does not so direct at the time of such prepayment, such prepayment
shall be applied against the scheduled repayments of Term Loans of the relevant
Class under Section 2.07 in direct order of maturity) and shall be paid to the
Appropriate Lenders in accordance with their respective Applicable Percentages.

(i) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., New York City time, on the date of the
prepayment and (2) any such prepayment shall be in a minimum principal amount of
$1,000,000 or the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Parent Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Parent Borrower may rescind any notice of prepayment under Section 2.05(a) if
such prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iii) In the event that the Borrowers (x) make any prepayment of Term B Loans in
connection with any Repricing Transaction or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction with respect to Term B Loans, in
each case prior to the twelve (12) month anniversary of the Escrow Closing Date,
the Borrowers shall pay a premium in an amount equal to 1.00% of (A) in the case
of clause (x), the amount of the Term B Loan being prepaid or (B) in the case of
clause (y), the aggregate amount of the applicable Term B Loans outstanding
immediately prior to such amendment, in each case to the Administrative Agent,
for the ratable account of each of the Term B Lenders.

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrowers shall cause to be prepaid
an aggregate principal amount of Term Loans equal to (A) 50% (such percentage as
it may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow,
if any, for the fiscal year covered by such financial statements (commencing
with the first full fiscal year ending after the Closing Date), minus (B) the
sum of (i) all voluntary prepayments of Term Loans during such fiscal year and
(ii) all voluntary prepayments of Revolving Credit Loans and

 

-77-



--------------------------------------------------------------------------------

Swing Line Loans during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Indebtedness or any Cure Amount;
provided that (x) the ECF Percentage shall be 25% if the First Lien Senior
Secured Leverage Ratio as of the last day of the fiscal year covered by such
financial statements was less than 3.75:1.00 and greater than or equal to
3.50:1.00 and (y) the ECF Percentage shall be 0% if the First Lien Senior
Secured Leverage Ratio as of the last day of the fiscal year covered by such
financial statements was less than 3.50:1.00.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if following the Closing Date
(x) the Parent Borrower or any Restricted Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition to a
Loan Party, by a Restricted Subsidiary that is not a Loan Party or pursuant to
clause (iv) of the proviso thereto), (e), (f), (g), (i) (except as set forth in
the proviso thereto), (j), (k), (n), (o), (p), (q), (r), (s) and (u)), or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Parent Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrowers shall make a prepayment, in accordance with
Section 2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to
the percentage represented by the quotient of (x) the Outstanding Amount of Term
Loans at such time divided by (y) the sum of the Outstanding Amount of the Term
Loans at such time and the amount of any other Indebtedness outstanding at such
time that is secured by a Lien ranking pari passu with the Liens securing the
Term Loans and requiring a prepayment from such Net Cash Proceeds (such
percentage, the “Asset Percentage”) of all such Net Cash Proceeds realized or
received; provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) (I) with respect to such portion of such Net Cash
Proceeds that the Parent Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing) or (II) until the
aggregate amount of Net Cash Proceeds not reinvested in accordance with
Section 2.05(b)(ii)(B) within the time periods set forth therein and not
previously applied to such a prepayment exceeds $100,000,000 for any single
Disposition or series of related Dispositions.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrowers, the Borrowers may reinvest an amount equal to all or any portion
of such Net Cash Proceeds in assets useful for its business (other than working
capital, except for short-term capital assets) within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrowers enter into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve
(12) months following receipt thereof, one hundred eighty (180) days after the
twelve (12) month period that follows receipt of such Net Cash Proceeds;
provided that (i) so long as an Event of Default shall have occurred and be
continuing, the Borrowers shall not be permitted to make any such reinvestments
(other than pursuant to a legally binding commitment that the Borrowers entered
into at a time when no Event of Default is continuing) and (ii) if any Net Cash
Proceeds are not so reinvested by the deadline specified in clause (x) or
(y) above, as applicable, or if any such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, an amount equal to the Asset Percentage of any such
Net Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C),
to the prepayment of the Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrowers must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrowers shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of
the deadline

 

-78-



--------------------------------------------------------------------------------

specified in clause (x) or (y) thereof, as applicable, or of the date the
Borrowers reasonably determine that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans in an amount equal to the Asset Percentage of such Net Cash
Proceeds realized or received.

(iii) If, following the Closing Date, the Parent Borrower or any Restricted
Subsidiary incurs or issues any (A) Refinancing Term Loans, (B) Indebtedness
pursuant to Section 7.03(w) or (C) Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrowers shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds. If the Borrowers
obtain any Refinancing Revolving Credit Commitments, the Borrowers shall,
concurrently with the receipt thereof, terminate Revolving Credit Commitments in
an equivalent amount pursuant to Section 2.06.

(iv) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied, first, to the installments thereof pro rata in direct order of maturity
for the next four scheduled payments pursuant to Section 2.07(a) following the
applicable prepayment event and, second, to the remaining installments thereof
pro rata; provided that any mandatory prepayment pursuant to Section 2.05 shall
be applied on a pro rata basis to the Term B Loans and, except to the extent a
lesser prepayment is required pursuant to the applicable Incremental Facility
Amendment or Extension Offer with respect to any applicable Class of Incremental
Term Loans or Extended Term Loans, any Incremental Term Loans and Extended Term
Loans. Each such prepayment of any Class of Term Loans shall be paid to the
Lenders in accordance with their respective Applicable Percentages subject to
clause (v) of this Section 2.05(b).

(v) The Parent Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) prior to 1:00 p.m. at least five
(5) Business Days on the date of such prepayment. Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Parent Borrower’s prepayment notice
and of such Appropriate Lender’s Applicable Percentage of the prepayment with
respect to any Class of Term Loans. Each Appropriate Lender may reject all or a
portion of its Applicable Percentage of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) or (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Parent Borrower no later
than 5:00 p.m. three (3) Business Days after the date of such Lender’s receipt
of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. Any
Declined Proceeds shall be retained by the Borrowers (“Retained Declined
Proceeds”).

(vi) Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a
Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Cash Proceeds of any
Casualty Event of a Restricted Subsidiary (a “Restricted Casualty Event”), or
Excess Cash Flow would be prohibited or delayed by applicable local law from
being distributed or otherwise transferred to the Parent Borrower, the
realization or receipt of the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be taken into account in measuring the Borrowers’
obligation to repay Term Loans at the

 

-79-



--------------------------------------------------------------------------------

times provided in Section 2.05(b)(i), or the Borrowers shall not be required to
make a prepayment at the time provided in Section 2.05(b)(ii), as the case may
be, for so long, but only so long, as the applicable local law will not permit
such distribution or transfer (the Parent Borrower hereby agreeing to cause the
applicable Restricted Subsidiary to promptly take all commercially reasonable
actions available under the applicable local law to permit such repatriation),
and once distribution or transfer of any of such affected Net Cash Proceeds or
Excess Cash Flow is permitted under the applicable local law, the amount of such
Net Cash Proceeds or Excess Cash Flow permitted to be distributed or transferred
(net of additional taxes payable or reserved against as a result thereof) will
be promptly (and in any event not later than three (3) Business Days after such
distribution or transfer is permitted) taken into account in measuring the
Borrowers’ obligation to repay the Term Loans pursuant to this Section 2.05(b)
to the extent provided herein and (ii) to the extent that the Parent Borrower
has determined in good faith (as set forth in a written notice delivered to the
Administrative Agent) that distribution or other transfer of any or all of the
Net Cash Proceeds of any Restricted Disposition or any Restricted Casualty Event
or Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit received in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
amount of the Net Cash Proceeds or Excess Cash Flow so affected shall not be
taken into account in measuring the Borrowers’ obligation to repay Term Loans
pursuant to this Section 2.05(b).

(vii) If for any reason the aggregate Revolving Credit Exposures of all Lenders
at any time exceeds the aggregate Revolving Credit Commitments then in effect
(including, for the avoidance of doubt, as a result of currency fluctuations or
the termination of such Revolving Credit Commitments on the Maturity Date with
respect thereto), the Borrowers shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(vii) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the aggregate Revolving Credit
Exposures exceed the aggregate Revolving Credit Commitments.

(viii) Not later than the 90th day following the Closing Date, the Borrower
shall prepay a principal amount of Term B Loans equal to the Dollar Equivalent
principal amount of Ratably Secured Existing Notes that will remain outstanding
following the 90th day after the Closing Date with each such prepayment to be
applied pro rata to the Term B Loans of each Lender and first to reduce the next
four scheduled amortization payments with respect to the Term B Loans and
thereafter, pro rata to remaining scheduled amortization of the Term B Loans.

(ix) In the event the Escrow Property is released to the Administrative Agent
pursuant Section 3(b) of the Escrow Agreement, the Administrative Agent shall
apply such funds when and as received to pay in full the outstanding Term B
Loans at a prepayment price equal to 99.0% of the principal amount thereof,
together with all accrued interest thereon and all other Obligations then due
and payable and, thereafter, shall remit any remaining amounts to the Parent
Borrower.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon in the currency in which such
Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last

 

-80-



--------------------------------------------------------------------------------

day of the Interest Period therefor, the Borrowers may, in their sole
discretion, deposit with the Administrative Agent in the currency in which such
Loan is denominated the amount of any such prepayment otherwise required to be
made hereunder until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Parent Borrower or any other Loan Party) to apply such
amount to the prepayment of such Loans in accordance with this Section 2.05.
Such deposit shall constitute cash collateral for the Eurocurrency Rate Loans to
be so prepaid, provided that the Borrowers may at any time direct that such
deposit be applied to make the applicable payment required pursuant to this
Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrowers shall have
the right at any time and from time to time to prepay one or more Classes of
Term Loans to the Lenders at a discount to the par value of such Loans and on a
non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d), provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, (C) after giving effect to the
Discounted Voluntary Prepayment, the aggregate Outstanding Amount of all Term
Loans that are held by Sponsor Affiliated Lenders (other than Affiliated Debt
Funds) shall not exceed 25% of the aggregate Outstanding Amount of the Term
Loans then outstanding and (D) the Parent Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer of the Parent Borrower (1) stating that no
Event of Default under Section 8.01(a) or under Section 8.01(f) or (g) (in each
case, with respect to the Borrowers) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment, (2) stating that each of the
conditions to such Discounted Voluntary Prepayment contained in this
Section 2.05(d) has been satisfied and (3) specifying the aggregate principal
amount of Term Loans of any Class offered to be prepaid pursuant to such
Discounted Voluntary Prepayment.

(ii) To the extent the Borrowers seek to make a Discounted Voluntary Prepayment,
the Parent Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrowers desire to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrowers (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $10,000,000.
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrowers with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be

 

-81-



--------------------------------------------------------------------------------

prepaid held by such Lender with respect to which such Lender is willing to
permit a Discounted Voluntary Prepayment at the Acceptable Discount (“Offered
Loans”). Based on the Acceptable Discounts and principal amounts of the Term
Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrowers, shall determine the applicable discount for such Term Loans to be
prepaid (the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrowers if the Borrowers have selected a single
percentage pursuant to Section 2.05(d)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrowers can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the Outstanding Amount of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrowers shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.04), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., New York City time, three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum

 

-82-



--------------------------------------------------------------------------------

amounts, Type and Interest Periods and calculation of Applicable Discount in
accordance with Section 2.05(d)(ii) above) established by the Administrative
Agent and the Parent Borrower, each acting reasonably.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Parent Borrower may
withdraw or modify its offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice and (B) no Lender may withdraw its
offer to participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Parent Borrower after the date of such
Lender Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrowers to undertake
any Discounted Voluntary Prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$100,000 in excess thereof, and (iii) the Borrowers shall not terminate or
reduce any Class of Revolving Credit Commitments if, after giving effect to any
concurrent repayment of the Revolving Credit Loans and Swing Line Loans of such
Class, the aggregate Revolving Credit Exposure of all Lenders in respect of the
Revolving Credit Facility (excluding the portion of such Class of Revolving
Credit Exposures attributable to outstanding Letters of Credit if and to the
extent that the Borrowers have made arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer with respect to such Letters
of Credit and such L/C Issuer has released the Revolving Credit Lenders from
their participation obligations with respect to such Letters of Credit) would
exceed the aggregate Revolving Credit Commitments. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, in which case such sublimit shall
be automatically reduced by the amount of such excess. Notwithstanding the
foregoing, the Borrowers may rescind or postpone any notice of termination of
the Commitments if such termination would have resulted from a refinancing,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term B Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term B Lender’s Term Loans
pursuant to Section 2.01(a). The Revolving Credit Commitments shall terminate on
the Maturity Date therefor. The Extended Revolving Credit Commitments and any
Additional Revolving Credit Commitments shall terminate on the respective
maturity dates applicable thereto. Notwithstanding the foregoing, if (i) the
Closing Date has not occurred at or prior to 11:59 p.m., New York City time, on
May 26, 2015 or (ii) the Escrow Property is distributed to the Administrative
Agent pursuant to Section 3 of the Escrow Agreement, then all Commitments shall
terminate at such time.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of

 

-83-



--------------------------------------------------------------------------------

any Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrowers shall repay to the Administrative Agent for the
ratable account of the Term Lenders holding each Class of Term B Loans in
Dollars (i) on the last Business Day of each March, June, September and
December, commencing with the second such date to occur after the Closing Date,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of the Term B Loans funded on the Closing Date and (ii) on the Maturity Date for
the Term B Loans, the aggregate principal amount of all Term B Loans outstanding
on such date; provided that payments required by Section 2.07(a)(i) above shall
be reduced as a result of the application of prepayments in accordance with
Section 2.05. In the event any Incremental Term Loans or Extended Term Loans are
made, such Incremental Term Loans or Extended Term Loans, as applicable, shall
be repaid by the Borrowers in the amounts and on the dates set forth in the
definitive documentation with respect thereto and on the applicable Maturity
Date thereof.

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date in the currency in which such Revolving
Credit Loan is denominated.

(c) Swing Line Loans. The Borrowers shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the relevant Applicable Rate for Revolving Credit
Loans that are Base Rate Loans.

(b) The Borrowers shall pay interest on past due amounts under this Agreement at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

(c) Interest on each Loan shall be due and payable in the currency in which such
Loan is denominated in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. The Administrative Agent shall apply all Escrow Property released pursuant
to Section 3(d) of the Escrow Agreement as and when received to pay interest due
on the Term B Loans on the applicable Interest Payment Date.

 

-84-



--------------------------------------------------------------------------------

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Parent Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender under the Revolving Credit
Facility a commitment fee in Dollars (the “Commitment Fee”) at a per annum rate
equal to the Applicable Rate on the actual daily amount by which the Revolving
Credit Commitment of such Revolving Credit Lender exceeds the Revolving Credit
Exposure of such Lender. The Commitment Fee for the Revolving Credit Facility
shall accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the second such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility.

(b) Other Fees. The Parent Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

Section 2.10 Computation of Interest and Fees.

(a) All computations of interest for (i) Base Rate Loans when the Base Rate is
determined by the Prime Rate and (ii) Loans denominated in Canadian Dollars
shall be made on the basis of a year of three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on such Loan, or any portion thereof, for the day on which such Loan or such
portion is paid; provided that any such Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) For the purposes of this Agreement, whenever interest is to be calculated on
the basis of a period of time other than a calendar year, the annual rate of
interest to which each rate of interest determined pursuant to such calculation
is equivalent for the purposes of the Interest Act (Canada) is such rate as so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days used in the
basis of such determination.

(c) The parties acknowledge and agree that all calculations of interest under
the Loan Documents are to be made on the basis of the nominal interest rate
described herein and not on the basis of effective yearly rates or on any other
basis which gives effect to the principle of deemed reinvestment of interest.
The parties acknowledge that there is a material difference between the stated
nominal interest rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.

(d) Notwithstanding any provision herein to the contrary, in no event will the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by a Loan Party under any Loan Document exceed the maximum effective
annual rate of interest on the “credit advanced” (as defined in that section
347) permitted under that section and, if any payment, collection or demand
pursuant to such Loan Document in respect of “interest” (as defined in that
section 347) is determined to be contrary to the provisions of such section 347,
such payment, collection or demand will

 

-85-



--------------------------------------------------------------------------------

be deemed to have been made by mutual mistake of such Loan Party, the
Administrative Agent and the applicable Lender or Lenders and the amount of such
payment or collection will be refunded to such Loan Party only to the extent of
the amount which is greater than the maximum effective annual rate permitted by
such laws and only to the extent such laws are applicable. For purposes of
determining compliance with such section 347, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the term commencing on the Closing Date and ending
on the Maturity Date and, in the event of dispute, a certificate of a Fellow of
the Canadian Institute of Actuaries appointed by the Administrative Agent will
be prima facie evidence for the purposes of such determination.

(e) Notwithstanding anything to the contrary contained in the Agreement if the
amount of interest paid by a Loan Party to the Lenders is reduced through the
application of Section 2.10(d) and, if, as a result of any restatement or other
adjustment to the financial statements of such Loan Party (including any
adjustment to unaudited financial statements as a result of subsequent audited
financial statements) or for any other reason, the Loan Parties or the
Administrative Agent determines that the basis upon which such amounts and such
interest were reduced as aforesaid was inaccurate and, as a result of such
occurrence the Applicable Rates or any fees for any period were lower than would
otherwise be the case as a result of the application of Section 2.10(d), then
the Loan Parties shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent an amount equal to the excess of the amount of interest and
fees that should have been paid by the Loan Parties for such period had the same
not been reduced through the application of Section 2.10(d) over the amount of
interest and fees actually paid by the Loan Parties for such period.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by one or more entries in the
Register. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the Register, the
Register shall be conclusive in the absence of demonstrable error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender or its registered assigns, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall be conclusive in the absence of
demonstrable error.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative

 

-86-



--------------------------------------------------------------------------------

Agent’s Office and in immediately available funds not later than 2:00 p.m.,
Local Time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., Local Time, shall (in the sole discretion
of the Administrative Agent) be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. All payments
under each Loan Document of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) shall be made in the currency of
such Loan, and, except as otherwise expressly set forth in any Loan Document,
all other payments under each Loan Document shall be made in Dollars.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless the Parent Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i) if the Borrowers failed to make such payment, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand the portion of
such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at (A) if such payment is denominated in Canadian
Dollars, the annual rate of interest announced from time to time by JPMorgan
Chase Bank, N.A., Toronto Branch as being its reference rate then in effect for
determining interest rates on Canadian Dollar-denominated commercial loans made
by it in Canada and (B) if such payment is denominated in any other currency,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, it being understood that nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment or to prejudice any
rights which the Administrative Agent or the Borrowers may have against any
Lender as a result of any default by such Lender hereunder; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at (A) if such payment is denominated in Canadian Dollars, the annual
rate of interest announced from time to time by JPMorgan Chase Bank, N.A.,
Toronto Branch as being its reference rate then in effect for determining
interest rates on Canadian Dollar-denominated commercial loans made by it in
Canada and (B) if such payment is denominated in any other currency, the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. When such
Lender makes payment to the Administrative Agent (together with all

 

-87-



--------------------------------------------------------------------------------

accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at the interest rate
applicable to such Loan. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or its
participations in L/C Obligations or Swing Line Loans, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such

 

-88-



--------------------------------------------------------------------------------

participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section 2.13 shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Obligations to any assignee or participant. The Borrowers agree that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of
demonstrable error) of participations purchased under this Section 2.13 and will
in each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrowers may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to increase the amount of Term B Loans or add one or more
additional tranches of term loans (any such Term B Loans or additional tranche
of term loans, the “Incremental Term Loans”) and/or one or more increases in the
Revolving Credit Commitments (a “Revolving Credit Commitment Increase”) and/or
the establishment of one or more new revolving credit commitments (an
“Additional Revolving Credit Commitment” and, together any Revolving Credit
Commitment Increases, the “Incremental Revolving Credit Commitments”; together
with the Incremental Term Loans, the “Incremental Facilities”). Notwithstanding
anything to contrary herein, the aggregate Dollar Equivalent amount of all
Incremental Facilities (other than Refinancing Term Loans and Refinancing
Revolving Credit Commitments) (determined at the time of incurrence), together
with the aggregate principal amount of all Permitted Credit Facilities
Acquisition Debt and Permitted Alternative Incremental Facilities Debt, shall
not exceed the sum of (i) the greater of (x) $1,600,000,000 and (y) Consolidated
EBITDA for the most recently ended Test Period prior to such date plus (ii) the
amount of any voluntary prepayments of the Term Loans and voluntary permanent
reductions of the Revolving Credit Commitments effected after the Closing Date
(it being understood that any prepayment of Term Loans with the proceeds of
substantially concurrent borrowings of new Loans hereunder or any reduction of
Revolving Credit Commitments in connection with a substantially concurrent
issuance of new revolving commitments hereunder shall not increase the
calculation of the amount under this clause (ii)) plus (iii) unlimited
additional Incremental Facilities, Permitted Credit Facilities Acquisition Debt
and Permitted Alternative Incremental Facilities Debt so long as, after giving
Pro Forma Effect thereto (assuming that any such Incremental Revolving Credit
Commitments are drawn in full) and after giving effect to any Permitted
Acquisition consummated in connection therewith and all other appropriate Pro
Forma Adjustments (but excluding the cash proceeds of any such Incremental Term
Loans or Incremental Revolving Credit Commitments), the First Lien Senior
Secured Leverage Ratio shall not exceed 4.00:1.00; provided, for the avoidance
of doubt, that Incremental

 

-89-



--------------------------------------------------------------------------------

Facilities, Permitted Credit Facilities Acquisition Debt and Permitted
Alternative Incremental Facilities Debt may be incurred pursuant to this
clause (iii) prior to utilization of the amount set forth in clause (i) above.
Each Incremental Facility shall be in an integral multiple of $5,000,000 and be
in an aggregate principal amount that is not less than $25,000,000 in case of
Incremental Term Loans or $15,000,000 in case of Incremental Revolving Credit
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above. Each Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis by the same Collateral securing, all of the other
Obligations under this Agreement.

(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B
Loans, (ii) shall have interest rate margins and (subject to clauses (iii) and
(iv)) amortization schedule as determined by the Borrowers and the lenders
thereunder (provided that, except in the case of Refinancing Term Loans, if the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
payable to all lenders providing such Incremental Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith)) relating to any Incremental Term
Loan exceeds the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all Lenders providing the Term B Loans (but excluding
customary arrangement or commitment fees payable to any arranger, bookrunner or
agent or their Affiliates in connection therewith)) relating to any Term B Loans
as such Incremental Term Loans immediately prior to the effectiveness of the
applicable Incremental Facility Amendment by more than 0.50%, the Applicable
Rate relating to such Term B Loans shall be adjusted to be equal to the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
payable to all lenders providing such Incremental Term Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith)) relating to such Incremental Term
Loans minus 0.50%; provided that, if the Incremental Term Loans include an
interest rate floor greater than the applicable interest rate floor under such
Term B Loans, such differential between interest rate floors shall be equated to
the Applicable Rate for purposes of determining whether an increase to the
Applicable Rate under such Term B Loans shall be required, but only to the
extent an increase in the interest rate floor in such Term B Loans would cause
an increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to such Term B
Loans shall be increased to the extent of such differential between interest
rate floors), (iii) any Incremental Term Loan shall not have a final maturity
date earlier than the Maturity Date applicable to the Term B Loans, (iv) any
Incremental Term Loan shall not have a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the Term B Loans and
(v) shall have the same terms as the Term B Loans or such terms as are
reasonably satisfactory to the Administrative Agent.

(c) Any Revolving Credit Commitment Increase shall (i) have the same maturity
date as the Revolving Credit Commitments, (ii) require no scheduled amortization
or mandatory commitment reduction prior to the final maturity of the Revolving
Credit Commitments and (iii) be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Commitments. Any Additional
Revolving Credit Commitments (i) shall have interest rate margins and
amortization schedule as determined by the Borrowers and the lenders thereunder
(provided that, if such Additional Revolving Credit Commitments are incurred
prior to the first anniversary of the Closing Date, except in the case of
Refinancing Revolving Credit Commitments, if the Applicable Rate for Loans
thereunder (which, for such purposes only, shall be deemed to include all
upfront or similar fees

 

-90-



--------------------------------------------------------------------------------

or original issue discount (with original issue discount being equated to
interest based on an assumed four-year life to maturity) payable to all lenders
providing such Additional Revolving Credit Commitments (but excluding customary
arrangement or commitment fees payable to any arranger or bookrunner or their
Affiliates in connection therewith)) relating to any Additional Revolving Credit
Commitments exceeds the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity) payable to all Lenders for Revolving Credit Loans (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to the
Revolving Credit Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Rate relating
to the Revolving Credit Loans shall be adjusted to be equal to the Applicable
Rate (which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) payable to
all lenders providing such Additional Revolving Credit Commitments (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to such
Additional Revolving Credit Commitments minus 0.50%; provided that, if the
Additional Revolving Credit Commitments include an interest rate floor greater
than the applicable interest rate floor under the Revolving Credit Loans, such
differential between interest rate floors shall be equated to the Applicable
Rate for purposes of determining whether an increase to the Applicable Rate
under the Revolving Credit Loans shall be required, but only to the extent an
increase in the interest rate floor in the Revolving Credit Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to the Revolving
Credit Loans shall be increased to the extent of such differential between
interest rate floors), (ii) which are Refinancing Revolving Credit Commitments
shall not have a final maturity date earlier than the Maturity Date applicable
to the Revolving Credit Commitments being refinanced thereby and (iii) shall
have the same terms as the Revolving Credit Commitments or such terms as are
reasonably satisfactory to the Administrative Agent.

(d) Each notice from the Borrowers pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Credit Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Credit Commitments shall be reasonably
satisfactory to the Borrowers and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrowers, such Additional Lender, the Administrative Agent and,
in the case of any Incremental Revolving Credit Commitments, each L/C Issuer and
the Swing Line Lender; provided that no Incremental Term Loans may be provided
by a Sponsor Affiliated Lender unless, after giving effect to such Incremental
Term Loans, the aggregate Outstanding Amount of all Term Loans that are held by
Sponsor Affiliated Lenders (other than Affiliated Debt Funds) does not exceed
25% of the aggregate Outstanding Amount of the Term Loans then outstanding. For
the avoidance of doubt, no L/C Issuer or Swing Line Lender is required to act as
such for any Additional Revolving Credit Commitments unless they so consent. No
Incremental Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders with respect to such Incremental Facility Amendment.
No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitments, unless it so agrees. Commitments in
respect of any Incremental Term Loans or Incremental Revolving Credit
Commitments may become Commitments under this Agreement. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14. The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed

 

-91-



--------------------------------------------------------------------------------

to by the Administrative Agent and the Additional Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.02 (it being understood that
(x) all references to “the date of such Credit Extension” in Section 4.02 shall
be deemed to refer to the Incremental Facility Closing Date and (y) if the
proceeds of such Incremental Facility are to be used, in whole or in part, to
finance a Limited Condition Acquisition, (1) the only representations and
warranties that will be required to be true and correct in all material respects
as of the applicable Incremental Facility Closing Date shall be the Specified
Representations and (2) Section 4.02(b) shall not apply). The proceeds of any
Incremental Term Loans will be used only for general corporate purposes
(including, without limitation, Permitted Acquisitions). Upon each increase in
the Revolving Credit Commitments pursuant to this Section 2.14, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Credit Commitment (each, an “Incremental Revolving
Lender”) in respect of such increase, and each such Incremental Revolving Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. Additionally, if any Revolving Credit Loans are outstanding at the
time any Incremental Revolving Credit Commitments are established, the Revolving
Credit Lenders immediately after effectiveness of such Incremental Revolving
Credit Commitments shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding at such time as the Administrative Agent may
require such that each Revolving Credit Lender holds its Applicable Percentage
of all Revolving Credit Loans outstanding immediately after giving effect to all
such assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrowers are hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments (as defined below) shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, it being understood that an
Extension may be in the form of an increase in the amount of any other then
outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the

 

-92-



--------------------------------------------------------------------------------

criteria set forth below), so long as the following terms are satisfied:
(i) except as to interest rates, fees and final maturity (which shall be
determined by the Borrowers and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment extended pursuant to
an Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Class of Revolving
Credit Commitments (and related outstandings); provided that at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than three different maturity dates, (ii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined between the Borrowers and set forth
in the relevant Extension Offer), the Term Loans of any Term Lender that agrees
to an extension with respect to such Term Loans extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer, (iii) the final maturity date of any
Extended Term Loans shall be no earlier than the then latest maturity date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 2.07(a) for periods prior to the Maturity Date for Term B Loans may not
be increased, (iv) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, (v) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vi) if the
aggregate principal amount of the Class of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments of such Class, as
the case may be, offered to be extended by the Borrowers pursuant to such
Extension Offer, then the Term Loans or Revolving Credit Commitments of such
Class, as the case may be, of such Term Lenders or Revolving Credit Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Credit Lenders, as the case
may be, have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrowers
and (ix) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent. No Lender shall be obligated to extend its Term Loans or
Revolving Credit Commitments unless it so agrees.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Parent Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and may be waived by the Parent Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered, (y) no Class of Extended Term Loans shall be in a Dollar
Equivalent amount of less than $25,000,000 and (z) no Class of Extended
Revolving Credit Commitments shall be in a Dollar Equivalent amount of less than
$10,000,000 (each amount in clause (y) and (z) above, the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Credit Commitments on the such terms as may be
set forth in the relevant Extension Offer) and hereby waive

 

-93-



--------------------------------------------------------------------------------

the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.12 and 2.13) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.15.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer and Swing Line Lender (if such L/C Issuer or Swing Line Lender is being
requested to issue letters of credit or make swing line loans with respect to
the Class of Extended Revolving Credit Commitments). All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new Classes in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new Classes, in
each case on terms consistent with this Section 2.15. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the then Latest Maturity Date (or
such later date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) The Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01); provided that any
waiver, amendment or modification of a type described in clause (a), (b) or
(c) of the first proviso in Section 10.01 that would apply to the Commitments or
Obligations owing to such Defaulting Lender shall require the consent of such
Defaulting Lender with respect to the effectiveness of such waiver, amendment or
modification with respect to the Commitments or Obligations owing to such
Defaulting Lender;

 

-94-



--------------------------------------------------------------------------------

(c) if any Swing Line Exposure or L/C Exposure exists at the time a Lender under
the Revolving Credit Facility becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure or L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize for the benefit of the L/C Issuer
only the Borrowers’ obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(f) for so
long as such L/C Exposure is outstanding;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;

(iv) if the L/C Exposures of the non-Defaulting Lenders are increased pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.09(a) and 2.03(h) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such portion of such Defaulting Lender’s L/C Exposure shall be
payable to the L/C Issuer until and to the extent that such L/C Exposure is
reallocated and/or Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, the Swing Line Lender shall not be required to fund any Swing Line
Loan and the L/C Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless it has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.16(c), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that the Administrative Agent, the Borrowers, the Swing Line Lender
and the L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposures and L/C Exposures of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Applicable Percentage.

 

-95-



--------------------------------------------------------------------------------

Section 2.17 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Parent Borrower to all Lenders (other than, with
respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify
that it is (i) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (ii) an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in
Rule 902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrowers may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of
each applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the latest Maturity Date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

 

-96-



--------------------------------------------------------------------------------

(v) no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is or substantially concurrently
becomes a Loan Party;

(vi) if such Permitted Debt Exchange Notes are secured, such Permitted Debt
Exchange Notes are secured on a pari passu basis or junior priority basis to the
Obligations and (A) such Permitted Debt Exchange Notes are not secured by any
assets not securing the Obligations unless such assets substantially
concurrently secure the Obligations and (B) the beneficiaries thereof (or an
agent on their behalf) shall have (1) become party to the Notes Intercreditor
Agreement pursuant to the terms thereof or (2) entered into a Customary
Intercreditor Agreement with the Administrative Agent;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Maturity Date of the Class or
Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Debt
Exchange Notes contain any financial maintenance covenants, such covenants shall
not be more restrictive than (or in addition to) those contained in this
Agreement (unless such covenants are also added for the benefit of the Lenders
under this Agreement, in which case any requirement to so comply shall not
require the consent of any Lender or Agent hereunder);

(viii) all Term Loans exchanged under each applicable Class by the Borrowers
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrowers on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Parent
Borrower for immediate cancellation), and accrued and unpaid interest on such
Term Loans shall be paid to the exchanging Lenders on the date of consummation
of such Permitted Debt Exchange, or, if agreed to by the Parent Borrower and the
Administrative Agent, the next scheduled Interest Payment Date with respect to
such Term Loans (with such interest accruing until the date of consummation of
such Permitted Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Parent Borrower pursuant to such Permitted Debt Exchange Offer, then the
Borrowers shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Parent Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrowers shall exchange Term Loans across all Classes subject
to such Permitted Debt Exchange Offer tendered by such Lenders ratably up to
such maximum amount based on the respective principal amounts so tendered;

 

-97-



--------------------------------------------------------------------------------

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Parent Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrowers
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Parent Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any
such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered and/or
(B) as a condition (a “Maximum Tender Condition”) to consummating any such
Permitted Debt Exchange that no more than a maximum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes will be accepted for
exchange. The Administrative Agent and the Lenders hereby acknowledge and agree
that the provisions of Sections 2.05, 2.06 and 2.13 do not apply to the
Permitted Debt Exchange and the other transactions contemplated by this
Section 2.17 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.

(c) In connection with each Permitted Debt Exchange, the Parent Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Parent Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17; provided that the
terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five (5) Business Days
following the date on which the Permitted Debt Exchange Offer is made. The
Parent Borrower shall provide the final results of such Permitted Debt Exchange
to the Administrative Agent no later than three (3) Business Days prior to the
proposed date of effectiveness for such Permitted Debt Exchange (or such shorter
period agreed to by the Administrative Agent in its sole discretion) and the
Administrative Agent shall be entitled to conclusively rely on such results.

(d) The Borrowers shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

 

-98-



--------------------------------------------------------------------------------

Section 2.18 Loan Funding. On the Closing Date, all proceeds of Loans shall be
funded to or at the direction of the Parent Borrower (and not the Subsidiary
Borrower) in the form of (i) Term B Loans in an initial aggregate principal
amount equal to $6,750,000,000 and (ii) any Revolving Credit Loans actually
funded on the Closing Date. After the Closing Date, any and all additional
credit amounts advanced pursuant to this Article II shall be funded to or at the
direction of the Parent Borrower (and not the Subsidiary Borrower).

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrowers (the term Borrowers under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Law; provided that the parties agree that, for purposes of FATCA, the
Administrative Agent may in its sole discretion treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Parent Borrower, and deduct any
amounts (and the Lenders hereby authorize the Administrative Agent to so
deduct), as if the Parent Borrower were a “United States person” (as defined in
Section 7701(a)(30) of the Code). If any applicable withholding agent shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable by the applicable Borrower or
applicable Guarantor shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such applicable withholding agent shall make such deductions, (iii) such
applicable withholding agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment by such applicable
withholding agent (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), such applicable withholding agent
shall furnish to the Parent Borrower and such Agent or Lender (as the case may
be) the original or a facsimile copy of a receipt evidencing payment thereof to
the extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

(b) In addition, the Borrowers agree to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrowers agree to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction in
respect of amounts payable under this Section 3.01) payable by such Agent and
such Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Such Agent or Lender, as the case may be, will, at the Parent Borrower’s
request, (A) provide the Parent Borrower with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts or
(B) have the amount of such Indemnified Taxes or Other Taxes verified by an
independent accountant selected by such Agent or Lender. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.

 

-99-



--------------------------------------------------------------------------------

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Borrower or any
Guarantor pursuant to this Section 3.01, it shall promptly remit an amount equal
to such refund as soon as practicable after it is determined that such refund
pertains to Indemnified Taxes or Other Taxes (but only to the extent of
indemnity payments made, or additional amounts paid, by a Borrower or any
Guarantor under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund by
the relevant taxing authority attributable thereto) to the Borrowers, net of all
reasonable out-of-pocket expenses (including any Taxes) of the Lender or Agent,
as the case may be and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund); provided that the
Borrowers, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return an amount equal to such refund (plus any applicable interest,
additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant taxing authority. Such Lender or Agent, as
the case may be, shall, at the Parent Borrower’s request, provide the Parent
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential). Nothing herein contained shall interfere
with the right of a Lender or Agent to arrange its Tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any Tax refund or
to make available its Tax returns or disclose any information relating to its
Tax affairs or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrowers, use commercially reasonable efforts (subject to
legal and regulatory restrictions), at Borrowers’ expense, to designate another
Applicable Lending Office for any Loan or Letter of Credit affected by such
event; provided that such efforts are made on terms that, in the judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage, and provided further that
nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrowers or the rights of such Lender pursuant to Section 3.01(a) or
(c).

(f) Each Lender shall, at such times as are reasonably requested by the
Borrowers or the Administrative Agent, provide the Parent Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Parent Borrower or the Administrative Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Parent Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Parent Borrower and the Administrative Agent in writing of its inability to do
so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding;

 

-100-



--------------------------------------------------------------------------------

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Parent Borrower or the Administrative Agent) whichever
of the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit L (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Subsidiary Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, as applicable (or any
successor forms), United States Tax Compliance Certificate, Form W-9, Form
W-8IMY (or other successor forms) or any other required information from each
beneficial owner, as applicable (provided that, if the Lender is a partnership
(and not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E) two duly completed copies of any other form prescribed by applicable U.S.
federal income tax laws (including the Treasury regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
tax on any payments to such Lender under the Loan Documents.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Parent Borrower were
treated as a “United States person “ (as defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes, and such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Parent Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Parent
Borrower or the Administrative Agent as may be necessary

 

-101-



--------------------------------------------------------------------------------

for the Borrowers and the Administrative Agent to comply with their FATCA
obligations, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) The Administrative Agent shall provide the Parent Borrower with two duly
completed original copies of, if it is a United States person (as defined in
Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9 certifying
that it is exempt from U.S. federal backup withholding, and, if it is not a
United States person, (1) Internal Revenue Service Form W-8ECI with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders, and shall
update such forms periodically upon the reasonable request of the Parent
Borrower. Notwithstanding any other provision of this clause (g), the
Administrative Agent shall not be required to deliver any form that such
Administrative Agent is not legally eligible to deliver.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

Section 3.02 Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan denominated in any
currency, or the Required Lenders (excluding for all purposes of this
Section 3.02 only, the portion of the Total Outstandings and unused Commitments
that are not available for Loans in such currency) determine that the
Eurocurrency Rate for any currency requested Interest Period with respect to
such proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, or that deposits in the currency of
such Eurocurrency Rate Loan are not being offered to banks in the applicable
London or other relevant interbank market for the applicable amount and the
Interest Period of such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Parent Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in such
currency shall be suspended until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Parent Borrower may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or, failing that, (i) in the case of
Loans denominated in Dollars, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein and
(ii) in the case of a Revolving Credit Loan to be denominated in a currency
other than Dollars, unless the Administrative Agent, the relevant Revolving
Credit Lenders and the Borrowers otherwise agree to a substitute rate that is
selected to reflect such Revolving Credit Lenders’ cost of funding such
Revolving Credit Loan (in which case, such substitute rate shall be deemed to be
the “Eurocurrency Rate” for the applicable Borrowing), such Revolving Credit
Loan shall be made in Dollars in the Dollar Equivalent amount of the requested
Borrowing (and all Revolving Credit Loans then outstanding that are denominated
in such currency shall be repaid at the end of the then current Interest
Period).

Section 3.03 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan or issuing
or participating in Letters of Credit, or a

 

-102-



--------------------------------------------------------------------------------

reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.03(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes indemnifiable under Section 3.01, (ii) Excluded Taxes described in
clauses (b) through (e) of the definition of Excluded Taxes, (iii) Excluded
Taxes described in clause (a) of the definition of Excluded Taxes to the extent
such Taxes are imposed on or measured by such Lender’s net income or profits (or
are franchise Taxes imposed in lieu thereof) or (iv) reserve requirements
contemplated by Section 3.03(c)), then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.05), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

(b) If any Lender determines that as a result of any Change in Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Applicable
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.05), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

(d) Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrowers, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.03(e) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.03(a), (b), (c) or (d).

 

-103-



--------------------------------------------------------------------------------

Section 3.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrowers;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.04, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

Section 3.05 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrowers setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrowers shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Parent
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrowers under
Section 3.03, the Parent Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurocurrency Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.05(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

(ii) all Loans denominated in Dollars that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

 

-104-



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans denominated in Dollars
pursuant to this Section 3.05 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted to Eurocurrency Rate Loans, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.06 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Parent Borrower may, on prior written notice to the
Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
waiver or amendment) to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrowers to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.03 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable (provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register) and (ii) deliver
Notes, if any, evidencing such Loans to the Borrowers or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitments and outstanding Loans and participations in L/C Obligations and
Swing Line Loans, as applicable, (B) all obligations of the Loan Parties owing
to the assigning Lender relating to the Loan Documents and participations so
assigned shall be paid in full by the assignee Lender or the Loan Parties (as
applicable) to such assigning Lender concurrently with such assignment and
assumption, any

 

-105-



--------------------------------------------------------------------------------

amounts owing to the assigning Lender (other than a Defaulting Lender) under
Section 3.04 as a consequence of such assignment and, in the case of an
assignment of Term Loans in connection with a Repricing Transaction, the
premium, if any, that would have been payable by the Borrowers on such date
pursuant to Section 2.05(a)(iv) if such Lender’s Term Loans subject to such
assignment had been prepaid on such date shall have been paid by the Borrowers
to the assigning Lender and (C) upon such payment and, if so requested by the
assignee Lender, the assignor Lender shall deliver to the assignee Lender the
appropriate Note or Notes executed by the Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrowers or the Administrative Agent have
requested that the Lenders (A) consent to an extension of the Maturity Date of
any Class of Loans as permitted by Section 2.15, (B) consent to a departure or
waiver of any provisions of the Loan Documents or (C) agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder and any assignment of rights by or replacement of a
Lender or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions to Closing Date. The release of the Escrow Property to
the Parent Borrower on the Closing Date is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of the Guaranty from each of the parties listed on the
signature pages hereto and thereto;

(ii) a Note executed by the Borrowers in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Closing Date;

 

-106-



--------------------------------------------------------------------------------

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with (except as provided in such Collateral
Documents);

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;

(B) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent; and

(C) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
and Collateral Agent has been named as loss payee and additional insured under
each United States insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

provided that if, notwithstanding the Parent Borrower’s use of commercially
reasonable efforts without undue burden or expense to cause this clause (iii) to
be satisfied on the Closing Date, the requirements hereof (other than (a) the
execution of each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule by each Loan Party
party thereto, (b) the pledge and perfection of security interests in the Equity
Interests of (i) the Parent Borrower and (ii) each direct Wholly-Owned
Subsidiary of the Parent Borrower that is organized in the United States or
Canada (provided that such Equity Interests are not Excluded Equity and, in the
case of THI and its subsidiaries, solely to the extent received by the Parent
Borrower after use of commercially reasonable efforts) and (c) delivery of
Uniform Commercial Code financing statements and/or PPSA registration statements
with respect to perfection of security interests in the assets of the Loan
Parties that may be perfected by the filing of a financing statement under the
Uniform Commercial Code or PPSA, as applicable) are not satisfied as of the
Closing Date, the satisfaction of such requirements shall not be a condition to
the release of the Escrow Property to the Parent Borrower on the Closing Date
(but shall be required to be satisfied as promptly as practicable after the
Closing Date and in any event within the period specified therefor in
Schedule 6.12);

(iv) such certificates, copies of Organization Documents of the Loan Parties,
resolutions or other action and incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

 

-107-



--------------------------------------------------------------------------------

(v) an opinion from each of (A) Kirkland & Ellis LLP, New York counsel to the
Loan Parties, (B) Davies Ward Phillips & Vineberg LLP, Canadian counsel to the
Loan Parties, (C) Lawson Lundell LLP, British Columbia counsel to the Loan
Parties and (D) Greenberg Traurig, LLP, Florida counsel to the Loan Parties;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) between December 29, 2013 and August 26, 2014, there has not been any
fact, circumstance, change, effect, event or occurrence that has had or would
reasonably be expected to have a Company Material Adverse Effect, (B) since
August 26, 2014, no fact, circumstance, change, effect, event or occurrence has
occurred that has had or would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect and (C) the condition set
forth in clause (f)(ii) below is satisfied;

(vii) a certificate attesting to the Solvency of the Parent Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transaction, from the Parent Borrower’s chief financial officer or other
officer with equivalent duties;

(viii) if any Credit Extension is being made on the Closing Date, a Committed
Loan Notice or Letter of Credit Application, as applicable, relating to such
Credit Extension; and

(ix) if available in the relevant jurisdiction, good standing certificates or
certificates of status, as applicable and bring down telegrams or facsimiles,
for each Loan Party.

(b) All fees and expenses required to be paid hereunder or pursuant to the Fee
Letter, to the extent invoiced at least three (3) Business Days prior to the
Closing Date shall have been paid in full in cash or will be paid on the Closing
Date out of the proceeds of the Escrow Property released to the Parent Borrower
on the Closing Date.

(c) Prior to or substantially simultaneously with the release of the Escrow
Property to the Parent Borrower on the Closing Date, (i) the Equity Contribution
shall have been consummated, (ii) the Acquisition shall be consummated in all
material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any amendments, consents or waivers of the Acquisition
Agreement by the Parent Borrower that are materially adverse to the Lenders or
the Lead Arrangers, without the prior consent of the Lead Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood that any amendment to the definition of “Company Material Adverse
Effect” is materially adverse to the interests of the Lenders and Lead
Arrangers) and (iii) the Senior Secured Notes shall have been issued.

(d) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the Unaudited Financial Statements and (iii) the Pro Forma Financial
Statements; provided that the filing of the required financial statements on
Form 10-K and Form 10-Q with the SEC within the required time periods by BKW or
THI will constitute receipt by the Lead Arrangers of the Audited Financial
Statements and the Unaudited Financial Statements.

(e) Prior to or substantially simultaneously with the release of the Escrow
Property to the Parent Borrower on the Closing Date, the Refinancing shall have
been consummated.

 

-108-



--------------------------------------------------------------------------------

(f) (i) The Specified Acquisition Agreement Representations shall be true and
correct in all material respects on and as of the Closing Date and (ii) the
Specified Representations shall be true and correct in all material respects on
and as of the Closing Date; provided that, in each case, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(g) The Administrative Agent and the Lead Arrangers shall have received at least
two (2) Business Days prior to the Closing Date all documentation and other
information about the Borrowers and the Guarantors as has been reasonably
requested in writing at least ten (10) Business Days prior to the Closing Date
by the Administrative Agent and the Lead Arrangers that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

(h) The Acknowledgement of the Notes Intercreditor Agreement shall have been
duly executed and delivered by each Loan Party party thereto, substantially in
the form of Exhibit K, and shall be in full force and effect.

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be, unless such Lender has
notified the Administrative Agent of any disagreement prior to the release of
the Escrow Property to the Parent Borrower on the Closing Date.

Section 4.02 Conditions to Subsequent Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension after the Closing Date (other
than (x) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans or (y) a Credit
Extension of Incremental Term Loans in connection with a Limited Condition
Acquisition) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

-109-



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Limited Condition Acquisition) submitted by the Borrowers
shall be deemed to be a representation and warranty that the applicable
conditions specified in Sections 4.02(a) and, if applicable, (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Section 4.03. Conditions to Escrow Closing Date. The obligations of the Term B
Lenders to make Term B Loans on the Escrow Closing Date and the effectiveness of
the Commitments hereunder are subject to the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement from each of the parties listed on
the signature pages hereto;

(ii) a Note executed by the Borrowers in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Escrow Closing Date;

(iii) an executed copy of the Escrow Agreement countersigned by each of the
parties listed on the signature page thereto together with evidence satisfactory
to the Administrative Agent that, substantially concurrently with the funding of
the Term B Loans on the Escrow Closing Date, all amounts required to be
deposited in the Escrow Account on the Escrow Closing Date pursuant to the terms
thereof shall have been so deposited;

(iv) such certificates, copies of Organization Documents of Holdings and the
Borrowers, resolutions or other action and incumbency certificates and/or other
certificates of Responsible Officers of Holdings and the Borrowers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which Holdings or the Borrowers is a party or is to be a party on
the Escrow Closing Date;

(v) an opinion from each of (A) Kirkland & Ellis LLP, New York counsel to the
Loan Parties and (B) Lawson Lundell LLP, British Columbia counsel to the Loan
Parties;

(vi) a Committed Loan Notice, as applicable, relating to the initial Credit
Extension; and

(vii) if available in the relevant jurisdiction, good standing certificates or
certificates of status, as applicable and bring down telegrams or facsimiles,
for each of Holdings and the Borrowers; and

(viii) a certificate of a Responsible Officer of the Parent Borrower stating
that the Specified Representations with respect to Holdings and the Borrowers
are true and correct as of the Escrow Closing Date.

 

-110-



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Lead Arrangers shall have received at least
two (2) Business Days prior to the Escrow Closing Date all documentation and
other information about Holdings and the Borrowers as has been reasonably
requested in writing at least ten (10) Business Days prior to the Escrow Closing
Date by the Administrative Agent and the Lead Arrangers that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

For purposes of determining whether the Escrow Closing Date has occurred, each
Lender that has executed this Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be,
unless such Lender has notified the Administrative Agent of any disagreement
prior to the initial Credit Extensions hereunder.

ARTICLE V

Representations and Warranties

The Borrowers represent and warrant to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws (including the USA PATRIOT Act, anti-money laundering laws and OFAC),
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (a) (other than
with respect to Holdings and the Borrowers), (b)(i), (c), (d) or (e), to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, (a) have been duly authorized by
all necessary corporate or other organizational action and (b) do not and will
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents and Liens subject to the Notes Intercreditor Agreement) or
(iv) violate any material Law; except (in the case of clauses (b)(ii) and
(b)(iv)), to the extent that such conflict, breach, contravention, payment or
violation could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance

 

-111-



--------------------------------------------------------------------------------

by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
THI and BKW, as applicable, as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise disclosed to
the Administrative Agent prior to the Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at June 30, 2014 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Parent Borrower and its Subsidiaries for the six month period
ending on June 30, 2014 (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared giving effect (as if such events
had occurred on such date or at the beginning of such periods, as the case may
be) to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Parent Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Parent Borrower and its Subsidiaries as at June 30, 2014 and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Parent Borrower, threatened in writing or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or

 

-112-



--------------------------------------------------------------------------------

against the Parent Borrower or any Restricted Subsidiary or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good and valid title to, or valid leasehold interests in, or
easements or other limited property interests in, all property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, Permitted
Liens and any Liens and privileges arising mandatorily by Law and, in each case,
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.08 Environmental Compliance. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

(a) there are no pending or, to the knowledge of the Parent Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Parent Borrower or any
Subsidiary alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law;

(b) (i) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any other Subsidiary; and
(ii) there has been no Release of Hazardous Materials by any of the Loan Parties
or any other Subsidiary at, on, under or from any location in a manner which
would reasonably be expected to give rise to liability under Environmental Laws;

(c) neither the Parent Borrower nor any of its Subsidiaries is undertaking, or
has completed, either individually or together with other persons, any
investigation or response action relating to any actual or threatened Release of
Hazardous Materials at any location, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law;

(d) all Hazardous Materials transported from any property currently or, to the
knowledge of the Parent Borrower or its Subsidiaries, formerly owned or operated
by any Loan Party or any other Subsidiary for off-site disposal have been
disposed of in compliance with all Environmental Laws;

(e) none of the Loan Parties nor any other Subsidiary has contractually assumed
any liability or obligation under or relating to any Environmental Law; and

(f) the Loan Parties and each other Subsidiary and their respective businesses,
operations and properties are and have been in compliance with all Environmental
Laws.

Section 5.09 Taxes. The Parent Borrower and each Restricted Subsidiary have
timely filed all federal, provincial, state, municipal, foreign and other Tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP and, except for failures to file or pay as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. There are no Tax audits, deficiencies, assessments or
other claims with respect to the Parent Borrower or any Restricted Subsidiary
that could, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

-113-



--------------------------------------------------------------------------------

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws and
applicable foreign laws, respectively.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Parent Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Parent Borrower and its Subsidiaries have been validly issued,
are fully paid and, in the case of Equity Interests representing corporate
interests, nonassessable and, on the Closing Date, all Equity Interests owned
directly or indirectly by Holdings or any other Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents,
(ii) those Liens permitted under Sections 7.01(b), (o), (w) (solely with respect
to modifications, replacements, renewals or extensions of Liens permitted by
Sections 7.01(b) and (o)) and (ff) and (iii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.11 (a) sets
forth the name and jurisdiction of organization or incorporation of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Parent
Borrower and any of their Subsidiaries in each of their Subsidiaries, including
the percentage of such ownership and (c) identifies each Person the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Parent Borrower, any Person Controlling the Parent Borrower or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under

 

-114-



--------------------------------------------------------------------------------

which they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are used in or reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Parent Borrower,
without violation of the rights of any Person, except to the extent such
failures or violations, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any such IP Rights, is pending or, to the knowledge of the Parent
Borrower, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transaction, the Parent Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law fully perfected first-priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.

Section 5.17 Use of Proceeds. The proceeds of the Term B Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 5.18 Anti-Terrorism Laws; OFAC and Anti-Corruption Laws.

(a) Each of the Borrowers and their Subsidiaries is in compliance, in all
material respects, with the Sanctions Laws and Regulations. No Borrowing or
Letter of Credit, or use of proceeds, will violate or result in the violation of
any Sanctions Laws and Regulations applicable to any party hereto.

(b) None of (I) the Borrowers or any other Loan Party and (II) the Restricted
Subsidiaries that are not Loan Parties or, to the knowledge of the Parent
Borrower, any director, manager, officer, agent or employee of the Borrowers or
any of their Restricted Subsidiaries, in each case, is a Person (under the
Control of a Person) on the list of “Specially Designated Nationals and Blocked
Persons” or the target of the limitations or prohibitions under any other
Sanctions Laws and Regulations.

 

-115-



--------------------------------------------------------------------------------

(c) No part of the proceeds of any Loan will be used for any improper payments,
directly or, to the knowledge of the Parent Borrower, indirectly, to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, or any other party (if applicable) in order to obtain, retain or
direct business or obtain any improper advantage, in material violation of the
United States Foreign Corrupt Practices Act of 1977, as amended and any similar
laws, rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over any of the Borrowers.

Section 5.19 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term), “Guarantor Senior Debt” (or similar term) and
“Designated Senior Indebtedness” (or similar term) of the Borrowers under their
Subordinated Debt Documents (if any).

ARTICLE VI

Affirmative Covenants

From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Parent Borrower shall, and shall (except in the case of
the covenants set forth in Section 6.01, Section 6.02 and Section 6.03) cause
each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than with respect to,
or resulting from, the regularly scheduled maturity of the Revolving Credit
Commitments) or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Parent, a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Parent Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes; and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

-116-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable
consolidated financial statements of any direct or indirect parent of the Parent
Borrower that, directly or indirectly, holds all of the Equity Interests of the
Borrower, (B) the Parent Borrower’s (or any direct or indirect parent thereof,
as applicable) Form 10-K or 10-Q, as applicable, filed with the SEC or
(C) following an election by the Parent Borrower pursuant to the definition of
“GAAP,” the applicable financial statements determined in accordance with IFRS;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and its Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent Borrower files with the SEC or with any Governmental Authority that may
be substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03 of the U.S.
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last Compliance
Certificate, (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (iii) a list of Subsidiaries that identifies
each Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date or the date of
the last such list and (iv) such other information required by the Compliance
Certificate;

(e) no later than ninety (90) days (or, with respect to the first fiscal year
ended after the Closing Date, one hundred twenty (120) days) following the first
day of each fiscal year of the

 

-117-



--------------------------------------------------------------------------------

Parent Borrower (commencing with the first day of the first fiscal year of the
Parent Borrower ended after the Closing Date), an annual budget (on a quarterly
basis) for such fiscal year in form customarily prepared by the Parent Borrower;
and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b),
Section 6.02(a), or Section 6.02(c) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Parent Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Parent Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Lead Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent Borrower or its Affiliates or any of their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent for prompt further
distribution to each Lender:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Parent Borrower
proposes to take with respect thereto;

 

-118-



--------------------------------------------------------------------------------

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any Environmental Laws) pending against the Parent Borrower or any
of the Subsidiaries that could reasonably be expected to be determined adversely
and, if so determined, to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 6.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in the case of clauses (a) (other than with respect to the Parent Borrower) and
(b), (i) to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.05 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.06 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Parent Borrower and its Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons. If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then, to the extent required by applicable Laws, the Parent
Borrower shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form reasonably acceptable
to the Administrative Agent. Any such insurance (excluding business interruption
insurance) maintained in the United States or Canada shall name the Collateral
Agent as additional insured or loss payee, as applicable.

Section 6.07 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and Sanctions Laws and Regulations), except if the failure to comply
therewith could not, individually or in the aggregate reasonably be expected to
have a Material Adverse Effect.

 

-119-



--------------------------------------------------------------------------------

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Subsidiary, as the case may be.

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, managers, officers, and independent public accountants, all at the
reasonable expense of the Parent Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Parent Borrower; provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Parent Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.09, none of the Parent Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 6.10 Covenant to Guarantee Obligations and Give Security. At the Parent
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party,
the designation in accordance with Section 6.13 of any existing direct or
indirect Wholly-Owned Subsidiary as a Restricted Subsidiary or any Excluded
Subsidiary ceasing to be an Excluded Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary to furnish to the Administrative Agent
a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of Collateral and Guarantee Requirement), as

 

-120-



--------------------------------------------------------------------------------

reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C) cause each such Restricted Subsidiary to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (if applicable) instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
first priority Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

(ii) as promptly as practicable after the request therefor by the Collateral
Agent and to the extent in the Parent Borrower’s possession, deliver to the
Collateral Agent with respect to each Material Real Property, any existing title
reports, title insurance policies and surveys or environmental assessment
reports; and

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party, if such Material Real Property shall not already be
subject to a perfected first priority Lien (subject to Permitted Liens) under
the Collateral Documents pursuant to the Collateral and Guarantee Requirement
and is required to be, the Parent Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such real property to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement” and shall, within
forty-five (45) days after the request therefor by the Administrative Agent or
the Collateral Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent and the
Collateral Agent signed copies of opinions, addressed to the Administrative
Agent, the Collateral Agent and the other Secured Parties regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable mortgagor, and such
other matters as may be reasonably requested by the Administrative Agent or the
Collateral Agent, and each such opinion shall be in form and substance
reasonably acceptable to the Administrative Agent.

 

-121-



--------------------------------------------------------------------------------

Section 6.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 6.12 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents;

(b) Within 90 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Parent Borrower
shall cause each Material Real Property to be subjected to a first priority Lien
(subject to Permitted Liens) to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement” and shall deliver to the
Administrative Agent and the Collateral Agent signed copies of opinions,
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties, of local counsel for the Loan Parties in each jurisdiction
where a Mortgaged Property is located, regarding the due execution and delivery
and enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by the Administrative Agent or the Collateral Agent, and
each such local counsel opinion shall be in form and substance reasonably
acceptable to the Administrative Agent; and

(c) Within the time periods specified on Schedule 6.12 hereto (as each may be
extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.

Section 6.13 Designation of Subsidiaries.

(a) Subject to Section 6.13(b) below, the Parent Borrower may at any time
designate any Restricted Subsidiary (other than the Subsidiary Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Parent Borrower therein at the
date of designation in an amount equal to the fair market value of the Parent
Borrower’s investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

(b) The Parent Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom; and

(ii) in the case of clause (x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or

 

-122-



--------------------------------------------------------------------------------

own or hold any Lien on any property of, the Parent Borrower or any Restricted
Subsidiary, and (B) neither the Parent Borrower nor any Restricted Subsidiary
shall at any time be directly or indirectly liable for any Indebtedness that
provides that the holder thereof may (with the passage of time or notice or
both) declare a default thereon or cause the payment thereof to be accelerated
or payable prior to its stated maturity upon the occurrence of a default with
respect to any Indebtedness, Lien or other obligation of any Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary).

Section 6.14 Payment of Taxes. The Parent Borrower will pay and discharge, and
will cause each of the Restricted Subsidiaries to pay and discharge, all Taxes
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis, and all lawful claims which, if unpaid,
may reasonably be expected to become a lien or charge upon any properties of the
Parent Borrower or any of the Restricted Subsidiaries not otherwise permitted
under this Agreement; provided that neither the Parent Borrower nor any of the
Restricted Subsidiaries shall be required to pay any such Tax or claim which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or which would
not reasonably be expected, individually or in the aggregate, to constitute a
Material Adverse Effect.

Section 6.15 Nature of Business. The Parent Borrower and its Restricted
Subsidiaries will engage only in material lines of business substantially
similar to those lines of business conducted by the Parent Borrower and its
Restricted Subsidiaries on the Closing Date or any business reasonably related,
complementary or ancillary thereto.

ARTICLE VII

Negative Covenants

In the case of Section 7.11, from the Escrow Closing Date until the earlier of
the Closing Date and the date on which all Loans have been repaid and all
Commitments have been terminated and, in the case of Section 7.01 through
Section 7.10, from the Closing Date and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than Letters of Credit that have been Cash
Collateralized or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer have been made), the Parent
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document (and equal and ratable Liens securing
the Ratably Secured Existing Notes);

(b) Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days or (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

-123-



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) which secure amounts not overdue
for a period of more than thirty (30) days or if more than thirty (30) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien or (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(e) (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Parent
Borrower or any Restricted Subsidiary;

(f) Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent
Borrower or any Restricted Subsidiary and any exception on the Mortgage Policies
issued in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Parent Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

-124-



--------------------------------------------------------------------------------

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection and
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens in favor of the Parent Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.13),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (v);

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower or its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any Restricted Subsidiary in the
ordinary course of business;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

-125-



--------------------------------------------------------------------------------

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Parent
Borrower or any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Restricted Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness or other
obligations of such Non-Loan Party;

(z) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) Liens securing Indebtedness permitted pursuant to Section 7.03(t); provided
that such Liens may be either a Lien on the Collateral that is pari passu with
the Lien securing the Obligations or a Lien ranking junior to the Lien on the
Collateral securing the Obligations (but may not be secured by any assets that
are not Collateral) and, in any such case, the beneficiaries thereof (or an
agent on their behalf) shall have (i) become party to the Notes Intercreditor
Agreement pursuant to the terms thereof or (ii) entered into a Customary
Intercreditor Agreement with the Administrative Agent;

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
(x) $350,000,000 and (y) 20.0% of Consolidated EBITDA of the Parent Borrower for
the most recently ended Test Period;

(dd) Liens securing Indebtedness permitted pursuant to Section 7.03(w) and (y);
provided that such Liens may be either a Lien on the Collateral that is pari
passu with the Lien securing the Obligations or a Lien ranking junior to the
Lien on the Collateral securing the Obligations (but may not be secured by any
assets that are not Collateral) and, in any such case, the beneficiaries thereof
(or an agent on their behalf) shall have (i) become party to the Notes
Intercreditor Agreement pursuant to the terms thereof or (ii) entered into a
Customary Intercreditor Agreement with the Administrative Agent;

(ee) Liens securing Indebtedness permitted pursuant to Section 7.03(v); provided
that, to the extent such Liens are on the Collateral, the beneficiaries thereof
(or an agent on their behalf) shall have (i) become party to the Notes
Intercreditor Agreement pursuant to the terms thereof or (ii) entered into a
Customary Intercreditor Agreement with the Administrative Agent;

 

-126-



--------------------------------------------------------------------------------

(ff) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.03(b); provided that, such Liens shall be junior to the Liens on the
Collateral securing the Obligations on the terms set forth in the Notes
Intercreditor Agreement or any replacement Customary Intercreditor Agreement
that provides that the Liens securing such Indebtedness rank junior to the Liens
securing the Obligations and is entered into in connection with a Permitted
Refinancing of such Indebtedness;

(gg) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by Law;

(hh) Liens on receivables and related assets arising in connection with a
Permitted Receivables Financing;

(ii) Liens on the Collateral securing Indebtedness permitted by Section 7.03(r);
provided that such Liens shall rank junior to the Liens on the Collateral
securing the Obligations and the beneficiaries thereof (or an agent on their
behalf) shall have (i) become party to the Notes Intercreditor Agreement
pursuant to the terms thereof or (ii) entered into a Customary Intercreditor
Agreement that provides that the Liens securing such Indebtedness rank junior to
the Liens securing the Obligations with the Administrative Agent; and

(jj) Liens on the Equity Interests of JV Entities securing financing
arrangements for the benefit of the applicable JV Entity that are not otherwise
prohibited under this Agreement.

Section 7.02 Investments. Make any Investments, except:

(a) Investments by the Parent Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers, partners and employees
of Holdings (or any direct or indirect parent thereof), any Intermediate Holding
Company, the Parent Borrower or its Restricted Subsidiaries (i) for reasonable
and customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or any
Intermediate Holding Company or the Parent Borrower) (provided that the proceeds
of any such loans and advances shall be contributed to the Parent Borrower in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$35,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party (other than
Holdings), (ii) by any Non-Loan Party in any Loan Party (other than Holdings),
(iii) by any Non-Loan Party in any other Non-Loan Party and (iv) by any Loan
Party in any Non-Loan Party; provided that the aggregate amount of such
Investments in Non-Loan Parties pursuant to clause (iv) (other than in the
ordinary course of business) shall not exceed in an aggregate amount, as valued
at cost at the time each such Investment is made and including all related
commitments for future Investments, (A) the greater of (x) $350,000,000 and
(y) 20.0% of Consolidated EBITDA of the Parent Borrower for the most recently
ended Test Period (excluding any Investments received in respect of, or
consisting of, the transfer or contribution of Equity Interests in or
Indebtedness of any

 

-127-



--------------------------------------------------------------------------------

Foreign Subsidiary that is not organized in a Covered Jurisdiction to any other
Foreign Subsidiary that is not organized in a Covered Jurisdiction), plus (B) an
amount equal to any returns of capital or sale proceeds actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made);
provided that any such amounts under this clause (B) shall not increase the
Available Amount, it being understood that any returns of capital or sale
proceeds actually received in cash in respect of any such Investments in excess
of the amount of such Investment valued at cost at the time such Investment was
made shall increase the Available Amount (to the extent such excess amount of
returns or proceeds would otherwise increase the Available Amount pursuant to
the definition thereof);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03,
Section 7.04, Section 7.05 and Section 7.06, respectively;

(g) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Parent Borrower
(including as a result of a merger or consolidation) (each, a “Permitted
Acquisition”); provided that (i) except in the case of a Limited Condition
Acquisition (in which case, compliance with this clause (i) shall be determined
in accordance with Section 1.09(a)), immediately before and immediately after
giving Pro Forma Effect to any such purchase or other acquisition, no Default or
Event of Default shall have occurred and be continuing, (ii) after giving effect
to any such purchase or other acquisition, the Parent Borrower shall be in
compliance with the covenant in Section 6.15 and (iii) to the extent required by
the Collateral and Guarantee Requirement, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall become
Collateral and (B) any such newly created or acquired Restricted Subsidiary
(other than an Excluded Subsidiary) shall become Guarantors, in each case in
accordance with Section 6.10;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

 

-128-



--------------------------------------------------------------------------------

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
Franchisees or in settlement of delinquent obligations of, or other disputes
with, customers, suppliers and Franchisees arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that at the time of any such
Investment, no Event of Default shall have occurred and be continuing or would
result therefrom;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances to any direct or indirect parent of the Parent Borrower
in lieu of, and not in excess of the amount of (after giving effect to any other
such loans or advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such direct or indirect parent in
accordance with Section 7.06; provided that any such loan or advance shall
reduce the amount of such applicable Restricted Payment thereafter permitted
under Section 7.06 by a corresponding amount (if such applicable provision of
Section 7.06 contains a maximum amount);

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation or company merged into the Parent Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r) Guarantee Obligations of the Parent Borrower or any Restricted Subsidiary in
respect of leases (other than Capitalized Leases) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests (other than any Cure Amount);

(t) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $350,000,000 and (y) 20.0% of
Consolidated EBITDA of the Parent Borrower for the most recently ended Test
Period, plus (ii) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such Investment valued at cost at the time such
Investment was made); provided that any such amounts under this clause
(ii) shall not increase the Available Amount, it being understood that that any
returns of capital or sale proceeds actually received in cash in respect of any
such Investments in excess of the amount of such Investment valued at cost at
the time such Investment was made shall increase the Available Amount (to the
extent such excess amount of returns or proceeds would otherwise increase the
Available Amount pursuant to the definition thereof);

(u) Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding (i) the greater of
(x) $350,000,000 and (y) 20.0% of

 

-129-



--------------------------------------------------------------------------------

Consolidated EBITDA of the Parent Borrower for the most recently ended Test
Period, plus (ii) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such Investment valued at cost at the time such
Investment was made); provided that any such amounts under this clause
(ii) shall not increase the Available Amount, it being understood that that any
returns of capital or sale proceeds actually received in cash in respect of any
such Investments in excess of the amount of such Investment valued at cost at
the time such Investment was made shall increase the Available Amount (to the
extent such excess amount of returns or proceeds would otherwise increase the
Available Amount pursuant to the definition thereof);

(v) Investments in connection with a Permitted Receivables Financing;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Parent Borrower;

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”; provided that such Investments were
not incurred in contemplation of such redesignation;

(y) Investments consisting of Guarantee Obligations with respect to, or the
assumption of Indebtedness (to the extent permitted by Section 7.03) of, or
loans made to, or the acquisition of loans made to or Equity Interests in,
Franchisees, suppliers, distributors or licensees of the Parent Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $500,000,000 at any
time outstanding;

(z) other Investments; provided that, at the time of such Investment, (i) no
Default or Event of Default has occurred and is continuing and (ii) the Total
Leverage Ratio of the Parent Borrower as of the end of the most recently ended
Test Period, on a Pro Forma Basis, would be no greater than 4.75:1.00;

(aa) Investments existing on the Closing Date and set forth on Schedule 7.02 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(aa) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02; and

(bb) transactions entered into in order to consummate a Permitted Tax
Restructuring.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Parent Borrower and any of its Subsidiaries under the
Loan Documents;

(b) Indebtedness of the Borrowers in respect of the Senior Secured Notes (and
Guarantees thereof by the Guarantors) in an aggregate principal amount not to
exceed $2,250,000,000 and any Permitted Refinancing thereof;

 

-130-



--------------------------------------------------------------------------------

(c) (i) Indebtedness of the Parent Borrower and any of its Restricted
Subsidiaries in respect of any Ratably Secured Existing Notes, (ii) Surviving
Indebtedness listed on Schedule 7.03(c) and (iii) any Permitted Refinancing of
any of the foregoing;

(d) Guarantee Obligations of the Parent Borrower and its Restricted Subsidiaries
in respect of Indebtedness of the Parent Borrower or any Restricted Subsidiary
otherwise permitted hereunder (except that an Immaterial Subsidiary may not, by
virtue of this Section 7.03(d), guarantee Indebtedness that such Immaterial
Subsidiary could not otherwise incur under this Section 7.03); provided that, if
the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee Obligation shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(e) Indebtedness of the Parent Borrower or any Restricted Subsidiary owing to
the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the subordination terms set forth in Section 3.01 of the Guaranty;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks in an
aggregate principal amount not to exceed at any one time outstanding the greater
of (x) $100,000,000 and (y) 6.0% of Consolidated EBITDA of the Parent Borrower
for the most recently ended Test Period and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness (including without
limitation Attributable Indebtedness, but excluding Attributable Indebtedness
incurred pursuant to clause (ii)) under this Section 7.03(f) does not exceed the
greater of (x) $350,000,000 and (y) 20.0% of Consolidated EBITDA of the Parent
Borrower for the most recently ended Test Period;

(g) Indebtedness in respect of Swap Contracts (i) entered into to hedge or
mitigate risks to which the Parent Borrower or any Subsidiary has actual or
anticipated exposure (other than those in respect of shares of capital stock or
other equity ownership interests of the Parent Borrower or any Subsidiary),
(ii) entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Parent Borrower or any Subsidiary and (iii) entered into to hedge
commodities, currencies, general economic conditions, raw materials prices,
revenue streams or business performance;

(h) Guarantee Obligations with respect to, or the assumption of, Indebtedness of
Franchisees, suppliers, distributors or licensees of the Parent Borrower and its
Restricted Subsidiaries, in each case to the extent permitted by
Section 7.02(y);

(i) Indebtedness representing deferred compensation to employees of the Parent
Borrower (or any direct or indirect parent of the Parent Borrower) and its
Restricted Subsidiaries incurred in the ordinary course of business;

 

-131-



--------------------------------------------------------------------------------

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06 in an aggregate
amount not to exceed $20,000,000 at any one time outstanding;

(k) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Parent Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case incurred in the ordinary course;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) (i) other unsecured or junior lien Indebtedness of the Parent Borrower or
any Restricted Subsidiary in an aggregate amount not to exceed
(A) $1,000,000,000 at the time of any incurrence pursuant to this clause
(A) (when aggregated with the amount of Permitted Refinancings in respect of
Indebtedness originally incurred pursuant to this clause (A) that are
consummated in reliance on Section 7.03(r)(ii) below) plus (B) unlimited
additional unsecured or junior lien Indebtedness, so long as either (x) the
Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the most
recent Test Period is not greater than 7.00:1.00 or (y) the Fixed Charge
Coverage Ratio (calculated on a Pro Forma Basis) for the end of the most recent
Test Period is not less than 2.00:1.00; provided further that, in the case of
any Indebtedness incurred under this clause (r), (1) such Indebtedness shall not
mature prior to the date that is 91 days after the Maturity Date of the Term B
Loans or have a Weighted Average Life to Maturity

 

-132-



--------------------------------------------------------------------------------

less than the Weighted Average Life to Maturity of the Term B Loans plus 91
days, (2) such Indebtedness shall not have mandatory prepayment, redemption or
offer to purchase events more onerous than those applicable to the Term B Loans,
(3) the other terms and conditions of such Indebtedness (excluding pricing and
optional prepayment or redemption terms) reflect market terms and conditions at
the time of incurrence or issuance of such Indebtedness and (4) the maximum
aggregate principal amount of Indebtedness that may be incurred pursuant to this
clause (r) and Section 7.03(v) by Non-Loan Parties shall not exceed the greater
of (x) $400,000,000 and (y) 25.0% of Consolidated EBITDA of the Parent Borrower
for the most recently ended Test Period at any one time outstanding and (ii) any
Permitted Refinancing thereof;

(s) Indebtedness incurred by a Non-Loan Party, and guarantees thereof by
Non-Loan Party, in an aggregate principal amount not to exceed (A) $600,000,000
at any one time outstanding plus (B) additional Indebtedness incurred from time
to time pursuant to asset based revolving facilities provided by commercial
banks or similar financial institutions; provided that (1) such Indebtedness is
secured by Liens on the current assets of Restricted Subsidiaries that are not
Loan Parties (and not on the Collateral), (2) Loan Parties shall not Guarantee
such Indebtedness unless such Guarantee would otherwise be permitted under
Section 7.02, and (3) borrowings under such asset based revolving facilities
shall be subject to a borrowing base or similar advance rate criteria;

(t) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrowers to the
extent that the Borrowers shall have been permitted to incur such Indebtedness
pursuant to, and such Indebtedness shall be deemed to be incurred in reliance
on, Section 2.14; provided that (A) such Indebtedness shall not mature earlier
than the Maturity Date applicable to the Term B Loans, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the Term B Loans, (C) no
Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor which
shall have previously or substantially concurrently guaranteed the Obligations,
(D) the other terms and conditions of such Indebtedness (excluding pricing and
optional prepayment or redemption terms) reflect market terms on the date of
issuance, (E) if such Indebtedness is in the form of a term loan facility of the
Loan Parties and is secured by a Lien on the Collateral that is pari passu with
the Lien securing the Obligations, the terms set forth in the proviso to
Section 2.14(b)(ii) shall have been complied with as if such Indebtedness was
considered an Incremental Term Loan and (F) the Parent Borrower has delivered to
the Administrative Agent a certificate of a Responsible Officer of the Parent
Borrower, together with all relevant financial information reasonably requested
by the Administrative Agent, including reasonably detailed calculations
demonstrating compliance with clauses (A), (B), (C), (D) and (E) (such
Indebtedness incurred pursuant to this clause (t) being referred to as
“Permitted Alternative Incremental Facilities Debt”) and (ii) any Permitted
Refinancing thereof;

(u) additional Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $500,000,000 and (y) 30.0% of Consolidated EBITDA of the Parent
Borrower for the most recently ended Test Period at any one time outstanding;

(v) Indebtedness incurred to finance or assumed in connection with a Permitted
Acquisition, provided that (i) after giving Pro Forma Effect to such Permitted
Acquisition and such Indebtedness, the Total Leverage Ratio (calculated on a Pro
Forma Basis) as of the most recent Test Period is either (x) not greater than
7.00:1.00 or (y) not greater than the Total

 

-133-



--------------------------------------------------------------------------------

Leverage Ratio immediately prior to the consummation of such Permitted
Acquisition and the incurrence or assumption of such Indebtedness, (ii) if such
Indebtedness is secured by a Lien on the Collateral that is pari passu with the
Lien securing the Obligations, (A) after giving Pro Forma Effect to such
Permitted Acquisition and such secured Indebtedness, the First Lien Senior
Secured Leverage Ratio (calculated on a Pro Forma Basis) as of the last day of
the most recently ended Test Period is either (x) not greater than 4.00:1.00 or
(y) not greater than the First Lien Senior Secured Leverage Ratio immediately
prior to the consummation of such Permitted Acquisition and the incurrence or
assumption of such Indebtedness and (B) if such Indebtedness is a term loan
facility of the Loan Parties, the Parent Borrower shall have been permitted to
incur such Indebtedness pursuant to, and such Indebtedness shall be deemed to be
incurred in reliance on, Section 2.14, and the terms set forth in the proviso to
Section 2.14(b)(ii) shall have been complied with as if such Indebtedness was
considered an Incremental Term Loan (such Indebtedness incurred pursuant to this
clause (B) being referred to as “Permitted Credit Facilities Acquisition Debt”)
and (iii) the maximum aggregate principal amount of Indebtedness that may be
incurred pursuant to this clause (v) and Section 7.03(r) by Non-Loan Parties
shall not exceed the greater of (x) $400,000,000 and (y) 25.0% of Consolidated
EBITDA of the Parent Borrower for the most recently ended Test Period at any one
time outstanding;

(w) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by a Borrower to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans in accordance
with Section 2.05(b)(iii); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date with respect to the relevant Term Loans being
refinanced, (B) as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
that of then-remaining Term Loans being refinanced, (C) no Restricted Subsidiary
is a borrower or guarantor with respect to such Indebtedness unless such
Restricted Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently guaranteed the Obligations, (D) the terms and
conditions of such Indebtedness (excluding pricing and optional prepayment or
redemption terms or covenants or other provisions applicable only to periods
after the maturity date of the Term Loans being refinanced) reflect market terms
and conditions on the date of issuance and such Indebtedness shall not
participate in mandatory prepayments on a greater than pro rata basis with the
Term Loans and (E) the Parent Borrower has delivered to the Administrative Agent
a certificate of a Responsible Officer of the Parent Borrower, together with all
relevant financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clauses
(A), (B), (C) and (D) and (ii) any Permitted Refinancing thereof;

(x) Indebtedness with respect to any Permitted Receivables Financing;

(y) Indebtedness in respect of Permitted Debt Exchange Notes incurred pursuant
to a Permitted Debt Exchange in accordance with Section 2.17 and any Permitted
Refinancing thereof; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (z) above, the Parent Borrower
shall, in its sole discretion, classify and reclassify or later

 

-134-



--------------------------------------------------------------------------------

divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.03 and the Senior
Secured Notes will be deemed to have been incurred in reliance only on the
exception set forth in clause (c) of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary may merge or amalgamate with (i) the Parent
Borrower (including a merger or amalgamation the purpose of which is to
reorganize the Parent Borrower in a new province within Canada or the conversion
from one form or legal entity into another) (provided that the resulting entity
shall succeed as a matter of law to all of the Obligations of the Parent
Borrower), or (ii) any one or more other Restricted Subsidiaries (provided that
when any Restricted Subsidiary that is a Loan Party is merging or amalgamating
with another Restricted Subsidiary, a Loan Party shall be a continuing or
surviving Person, as applicable, or the resulting entity shall succeed as a
matter of law to all of the Obligations of such Loan Party; provided, further,
that the Subsidiary Borrower shall not be merged or amalgamated with any Person
unless the surviving Person is the Subsidiary Borrower or a Restricted
Subsidiary (other than a Foreign Subsidiary) that is a Loan Party that becomes
the Subsidiary Borrower pursuant to customary documentation) and (iii) in order
to consummate a Permitted Tax Restructuring;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, (ii) (A) any Restricted Subsidiary may liquidate, dissolve or wind up, or
(B) any Restricted Subsidiary may change its legal form, in each case, if the
Parent Borrower determines in good faith that such action is in the best
interests of the Parent Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (iii) either Borrower may change its legal
form if it determines in good faith that such action is in the best interests of
the Parent Borrower and its Subsidiaries, and the Administrative Agent
reasonably determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary (other than the Subsidiary Borrower) may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then either (i) the transferee must be a
Loan Party or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
that is not a Loan Party in accordance with Section 7.02 and Section 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, each Borrower may
merge or amalgamate with any other Person; provided that such Borrower shall be
a continuing or surviving corporation;

 

-135-



--------------------------------------------------------------------------------

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.10; provided, that the Subsidiary Borrower shall not be merged or
amalgamated with any Person unless the surviving Person is the Subsidiary
Borrower or a Restricted Subsidiary (other than a Foreign Subsidiary) that is a
Loan Party that becomes the Subsidiary Borrower pursuant to customary
documentation;

(f) the Acquisition may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Parent
Borrower and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02,
(iii) such Disposition shall consist of the transfer of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary, or
(iv) such Disposition is of property not related to a Covered Jurisdiction;

(e) Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06 and
Liens permitted by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events;

(i) Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries; provided that no Dispositions may be made pursuant to this Section
7.05(i) to the extent such JV Entity or non-Wholly-Owned Restricted Subsidiary
was, prior to a previous

 

-136-



--------------------------------------------------------------------------------

Disposition of Equity Interests in such JV Entity or non-Wholly-Owned Restricted
Subsidiary made pursuant to another provision of this Section 7.05, a
Wholly-Owned Restricted Subsidiary, and such Dispositions pursuant to such other
provision of this Section 7.05 and this Section 7.05(i) were part of a single
Disposition or series of related Disposition, other than to the extent required
by, or made pursuant to, customary buy/sell arrangements between the parties to
such JV Entity or shareholders of such non-Wholly-Owned Restricted Subsidiary
set forth in the shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to such JV
Entity or non-Wholly-Owned Restricted Subsidiary (any such arrangement, a
“Buy/Sell Arrangement”) (provided that the Net Cash Proceeds of any Dispositions
required by, or made pursuant to, any Buy/Sell Arrangement and not otherwise
permitted by this Section 7.05(i) shall be subject to the requirements of
Section 2.05(b)(ii));

(j) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Parent Borrower in good faith, (ii) if after giving Pro Forma
Effect to such Disposition, the First Lien Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period is greater than 3.50:1.00, with respect to any Disposition pursuant
to this clause (m) for a purchase price in excess of $75,000,000, the Parent
Borrower or any of its Restricted Subsidiaries shall receive not less than 75.0%
of such consideration in the form of cash or Cash Equivalents (provided,
however, that for the purposes of this clause (m)(ii), the following shall be
deemed to be cash: (A) the assumption by the transferee of Indebtedness or other
liabilities contingent or otherwise of the Parent Borrower or any of its
Restricted Subsidiaries (other than Subordinated Debt) and the valid release of
the Parent Borrower or such Restricted Subsidiary, by all applicable creditors
in writing, from all liability on such Indebtedness or other liability in
connection with such Disposition, (B) securities, notes or other obligations
received by the Parent Borrower or any of its Restricted Subsidiaries from the
transferee that are converted by such Parent Borrower or any of its Restricted
Subsidiaries into cash or Cash Equivalents within 180 days following the closing
of such Disposition, (C) Indebtedness (other than Subordinated Debt) of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Disposition, to the extent that the Parent Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of such
Indebtedness in connection with such Disposition and (D) aggregate non-cash
consideration received by the Parent Borrower and its Restricted Subsidiaries
for all Dispositions under this clause (m) and Section 7.05(t) having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of (x) $250,000,000 and (y) 15.0% of Consolidated EBITDA of the Parent
Borrower for the most recently ended Test Period at any time outstanding (net of
any non-cash consideration converted into cash and Cash Equivalents received in
respect of any such non-cash consideration)), (iii) the Parent Borrower or the
applicable Restricted Subsidiary complies with the applicable provisions of
Section 2.05 and (iv) all such Dispositions made under this Section 7.05(m) do
not to exceed in the aggregate 35.0% of Total Assets of the Parent Borrower as
of the last day of the Test Period then most recently ended;

 

-137-



--------------------------------------------------------------------------------

(n) the Parent Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;

(o) Dispositions of non-core or obsolete assets acquired in connection with
Permitted Acquisitions;

(p) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater fair market value of usefulness to
the business of the Parent Borrower and its Restricted Subsidiaries as a whole,
as determined in good faith by the Parent Borrower;

(q) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(r) Specified Dispositions and transactions entered into to consummate a
Permitted Tax Restructuring;

(s) Dispositions for Cash Equivalents (other than in connection with the
capitalization of any special purpose entity used to effect any such Permitted
Receivables Financing) of accounts receivable in connection with any Permitted
Receivables Financing;

(t) Dispositions of real property; provided that (i) any such Disposition for a
purchase price in excess of $50,000,000 shall be for fair market value as
reasonably determined by the Parent Borrower in good faith, (ii) if after giving
Pro Forma Effect to such Disposition, the First Lien Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis) as of the last day of the most recently
ended Test Period is greater than 3.50:1.00, with respect to any Disposition
pursuant to this clause (t)(ii) for a purchase price in excess of $75,000,000,
the Parent Borrower or any of its Restricted Subsidiaries shall receive not less
than 75.0% of such consideration in the form of cash or Cash Equivalents
(provided, however, that for the purposes of this clause (t)(ii), the following
shall be deemed to be cash: (A) the assumption by the transferee of Indebtedness
or other liabilities contingent or otherwise of the Parent Borrower or any of
its Restricted Subsidiaries (other than Subordinated Debt) and the valid release
of the Parent Borrower or such Restricted Subsidiary, by all applicable
creditors in writing, from all liability on such Indebtedness or other liability
in connection with such Disposition, (B) securities, notes or other obligations
received by the Parent Borrower or any of its Restricted Subsidiaries from the
transferee that are converted by such Parent Borrower or any of its Restricted
Subsidiaries into cash or Cash Equivalents within 180 days following the closing
of such Disposition, (C) Indebtedness (other than Subordinated Debt) of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Disposition, to the extent that the Parent Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of such
Indebtedness in connection with such Disposition and (D) aggregate non-cash
consideration received by the Parent Borrower and its Restricted Subsidiaries
for all Dispositions under this clause (t) and Section 7.05(m) having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of (x) $250,000,000 and (y) 15.0% of Consolidated EBITDA of the Parent
Borrower as of the last day of the most recently ended Test Period at any time
outstanding (net of any non-cash consideration converted into cash and Cash
Equivalents received in respect of any such non-cash consideration)) and
(iii) the Parent Borrower or the applicable Restricted Subsidiary complies with
the applicable provisions of Section 2.05; and

(u) sales, transfers, leases or other dispositions of restaurants and related
assets (other than real property) to Franchisees or Restricted Subsidiaries that
within 180 days become Franchisees, including through the sale of Equity
Interests of Persons owning such assets.

 

-138-



--------------------------------------------------------------------------------

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Parent Borrower or any Subsidiary
Guarantor, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents and, if requested by the Administrative Agent, upon the
certification by the Parent Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take and shall take any actions deemed appropriate in
order to effect the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to other Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly-Owned Restricted Subsidiary, to the Parent Borrower and
any other Restricted Subsidiary and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) (i) the Parent Borrower may (or may make Restricted Payments to permit any
direct or indirect parent thereof to) redeem in whole or in part any of its
Equity Interests for another class of its (or such parent’s) Equity Interests or
rights to acquire its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests, provided
that any terms and provisions material to the interests of the Lenders, when
taken as a whole, contained in such other class of Equity Interests are at least
as advantageous to the Lenders as those contained in the Equity Interests
redeemed thereby and (ii) the Parent Borrower may declare and make dividend
payments or other distributions payable solely in Qualified Equity Interests;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Parent Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, Section 7.04 or Section 7.07(e);

(e) repurchases of Equity Interests in the ordinary course of business in the
Parent Borrower (or any direct or indirect parent thereof) or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f) the Parent Borrower or any Restricted Subsidiary may, in good faith, pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect parent thereof held by any
future, present or former employee, director, manager, officer or consultant (or
any Affiliates, spouses, former spouses, other immediate family members,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Parent Borrower (or any direct or indirect parent of the
Parent Borrower) or any of its Subsidiaries pursuant to any employee,
management, director or manager equity plan, employee, management, director or
manager stock option plan or any other employee, management, director or manager
benefit plan or any agreement (including any stock subscription

 

-139-



--------------------------------------------------------------------------------

or shareholder agreement) with any employee, director, manager, officer or
consultant of Holdings (or any direct or indirect parent thereof), the Parent
Borrower or any Subsidiary; provided that such payments do not to exceed
$35,000,000 in any calendar year, provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $70,000,000; provided, further, that
cancellation of Indebtedness owing to the Parent Borrower (or any direct or
indirect parent thereof) or any of its Subsidiaries from members of management
of the Parent Borrower, any of the Parent Borrower’s direct or indirect parent
companies or any of the Parent Borrower’s Restricted Subsidiaries in connection
with a repurchase of Equity Interests of any of the Parent Borrower’s direct or
indirect parent companies will not be deemed to constitute a Restricted Payment
for purposes of this covenant or any other provision of this Agreement;

(g) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments to any direct or indirect holder of an Equity Interest in the Parent
Borrower:

(i) the proceeds of which will be used to pay a Permitted Tax Distribution or a
Permitted Canadian Part VI.1 Tax;

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including (v) administrative, legal, accounting and
similar expenses provided by third parties, (w) trustee, directors, managers and
general partner fees, (x) any judgments, settlements, penalties, fines or other
costs and expenses in respect of any claim, litigation or proceeding, (y) fees
and expenses (including any underwriters discounts and commissions) related to
any investment or acquisition transaction (whether or not successful) and
(z) payments in respect of indebtedness and equity securities of any direct or
indirect holder of Equity Interests in the Parent Borrower to the extent the
proceeds are used or will be used to pay expenses or other obligations described
in this Section 7.06(g)) which are reasonable and customary and incurred in the
ordinary course of business and attributable to the ownership or operations of
the Parent Borrower and its Subsidiaries (including any reasonable and customary
indemnification claims made by directors, managers or officers of any direct or
indirect parent of the Parent Borrower attributable to the direct or indirect
ownership or operations of the Parent Borrower and its Subsidiaries) and fees
and expenses otherwise due and payable by the Parent Borrower or any Restricted
Subsidiary and permitted to be paid by the Parent Borrower or such Restricted
Subsidiary under this Agreement not to exceed $20,000,000 in any fiscal year;

(iii) the proceeds of which shall be used to pay franchise and excise taxes, and
other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) existence (including any costs or expenses associated with
being a public company listed on a national securities exchange);

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower or
such parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be held by or
contributed to the Parent Borrower or a Restricted Subsidiary or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
it or a Restricted Subsidiary in order to consummate such Permitted Acquisition,
in each case, in accordance with the requirements of Section 6.10;

 

-140-



--------------------------------------------------------------------------------

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company or partner of the Parent Borrower to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Parent Borrower and its Restricted Subsidiaries;

(h) the Parent Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this
Section 7.06(h) shall be deemed to have utilized capacity under such other
provision of this Agreement);

(i) the Parent Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j) the Parent Borrower or any Restricted Subsidiary may make additional
Restricted Payments in an amount, when aggregated with the amount expended
pursuant to Section 7.08(a)(iii)(A), not to exceed $500,000,000;

(k) the Parent Borrower or any Restricted Subsidiary may make additional
Restricted Payments in an amount not to exceed the Available Amount; provided
that at the time of any such Restricted Payment, no Event of Default shall have
occurred and be continuing or would result therefrom;

(l) the declaration and payment by the Parent Borrower of dividends on the
common stock or common equity interests of the Parent Borrower or Holdings
following a public offering of such common stock or common equity interests
following the Closing Date, in an amount not to exceed 6.0% of the proceeds
received by or contributed to the Parent Borrower in or from any such public
offering in any fiscal year;

(m) the declaration and payment by the Parent Borrower or any Restricted
Subsidiary (or the making of Restricted Payments to allow any direct or indirect
parent thereof to declare and pay) of cash dividends with respect to the
Preferred Stock in an amount not to exceed 9.0% per annum of the liquidation
preference thereof;

(n) following the second anniversary of the Closing Date, the Parent Borrower or
any Restricted Subsidiary may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of all or any portion of the Preferred
Stock; provided that (i) at the time of such Restricted Payment and after giving
effect thereto and to the incurrence of any Indebtedness in connection
therewith, (x) the First Lien Senior Secured Leverage Ratio as of the end of the
most recent Test Period, on

 

-141-



--------------------------------------------------------------------------------

a Pro Forma Basis, would be no greater than 3.75:1.00 and (y) the Total Leverage
Ratio as of the end of the most recent Test Period, on a Pro Forma Basis, would
be no greater than 6.75:1.00 and (ii) no Restricted Payment pursuant to this
clause (n) may be financed with the proceeds of Indebtedness incurred (or deemed
incurred) pursuant to clause (i) of Section 2.14(a) in violation of the leverage
ratios set forth in clause (i) of this proviso;

(o) the Parent Borrower or any Restricted Subsidiary may make additional
Restricted Payments; provided that, at the time of such Restricted Payment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
Total Leverage Ratio of the Parent Borrower as of the end of the most recently
ended Test Period, on a Pro Forma Basis, would be no greater than 4.50:1.00; and

(p) the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments in connection with the spin-off of Subsidiaries whose sole assets
consist of real property and assets incidental thereto; provided that the First
Lien Senior Secured Leverage Ratio of the Parent Borrower as of the end of the
most recently ended Test Period, on a Pro Forma Basis, would be no greater than
3.50:1.00.

Section 7.07 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower with a fair market value in
excess of $20,000,000, whether or not in the ordinary course of business, other
than:

(a) transactions between or among the Parent Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) transactions on terms not less favorable to the Parent Borrower or such
Restricted Subsidiary as would be obtainable by the Parent Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) the issuance of Equity Interests to any officer, director, manager, employee
or consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the Transaction;

(e) the payment of advisory, consulting, refinancing, subsequent transaction and
exit fees to the Sponsor in an aggregate amount in any fiscal year not to exceed
the amount permitted to be paid pursuant to the Sponsor Management Agreement as
in effect on the date hereof and related indemnities and reasonable expenses;
provided that, upon the occurrence and during the continuance of an Event of
Default such amounts may accrue, but not be payable in cash during such period,
but all such accrued amounts (plus accrued interest, if any, with respect
thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(f) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Parent Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(g) loans and other transactions by and among the Parent Borrower and/or one or
more Subsidiaries to the extent permitted under this Article VII;

 

-142-



--------------------------------------------------------------------------------

(h) employment and severance arrangements between the Parent Borrower or any of
its Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements;

(i) to the extent permitted by Sections 7.06(g)(i) and (iii), payments by the
Parent Borrower (and any direct or indirect parent thereof) and its Restricted
Subsidiaries pursuant to any tax sharing agreements among the Parent Borrower
(and any such direct or indirect parent thereof) and its Restricted Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Parent Borrower and its Restricted Subsidiaries;

(j) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Parent Borrower and its Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
its Restricted Subsidiaries;

(k) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.07 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect;

(l) dividends and other distributions permitted under Section 7.06;

(m) customary payments by the Parent Borrower and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved, as applicable pursuant to requirements of law or the relevant
constituent documents of the Parent Borrower or such Restricted Subsidiary, by
the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Parent Borrower in good
faith and such payments shall not exceed 1.0% of the transaction value for each
such transaction;

(n) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary”; provided
that such transactions were not entered into in contemplation of such
redesignation;

(o) Dispositions for Cash Equivalents (other than in connection with the
capitalization of any special purpose entity used to effect any such Permitted
Receivables Financing) of accounts receivable in connection with any Permitted
Receivables Financing; and

(p) transactions in connection with Permitted Tax Restructurings.

Section 7.08 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Subordinated Debt (it being
understood that payments of regularly scheduled interest, AHYDO payments and
mandatory prepayments under any such Subordinated Debt Documents shall not be
prohibited by this clause), except for (i) the refinancing thereof with the Net
Cash Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing), (ii) the conversion thereof to Equity Interests (other
than Disqualified Equity Interests) of the Parent Borrower or any of its direct
or indirect parents (or any Intermediate Holding Company),

 

-143-



--------------------------------------------------------------------------------

(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount, when
aggregated with the amount of Restricted Payments made pursuant to
Section 7.06(j), not to exceed (A) $500,000,000 plus (B) the Available Amount
(provided that, at the time of any such payment, no Event of Default shall have
occurred and be continuing or would result therefrom) and (iv) other
prepayments, redemptions, purchases, defeasances and other payments thereof
prior to their scheduled maturity (provided that, at the time of such
prepayments, redemptions, purchases, defeasances or other payments, (x) no
Default or Event of Default has occurred and is continuing and (y) the Total
Leverage Ratio of the Parent Borrower as of the end of the most recently ended
Test Period, on a Pro Forma Basis, would be no greater than 4.75:1.00).

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Subordinated Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed).

Section 7.09 First Lien Senior Secured Leverage Ratio. Except with the written
consent of the Required Revolving Credit Lenders, permit the First Lien Senior
Secured Leverage Ratio as of the last day of any Test Period (commencing with
the last day of the first full fiscal quarter of the Parent Borrower commencing
after the Closing Date) to be greater than 6.50:1.00. Notwithstanding the
foregoing, this Section 7.09 shall only be in effect as of the last day of any
Test Period (commencing with the first full fiscal quarter of the Parent
Borrower commencing after the Closing Date) when the sum of (i) Letters of
Credit with an aggregate Outstanding Amount in excess of $50,000,000 (other than
those Cash Collateralized in an amount equal to the Outstanding Amount thereof),
(ii) the Outstanding Amount of Revolving Credit Loans and (iii) the Outstanding
Amount of Swing Line Loans exceeds 30.0% of the Revolving Credit Commitments as
of the last day of such Test Period.

Section 7.10 Negative Pledge and Subsidiary Distributions. Enter into any
agreement, instrument, deed or lease which prohibits or limits (i) the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of their respective properties or revenues, whether now owned or hereafter
acquired, for the benefit of the Secured Parties with respect to the Obligations
or under the Loan Documents (ii) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests;
provided that the foregoing shall not apply to:

(a) restrictions and conditions imposed by (A) law, (B) any Loan Document or
(C) the Senior Secured Notes Indenture and other documents relating to the
Senior Secured Notes;

(b) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) customary restrictions and conditions arising in connection with any
Disposition permitted by Section 7.05;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the

 

-144-



--------------------------------------------------------------------------------

scope of any such restriction or condition), provided that such agreement was
not entered into in contemplation of such Person becoming a Restricted
Subsidiary and the restriction or condition set forth in such agreement does not
apply to the Parent Borrower or any other Restricted Subsidiary;

(g) any restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Non-Loan Party, are imposed solely on such
Non-Loan Party and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 6.10;

(h) any restrictions on cash or other deposits imposed by agreements entered
into in the ordinary course of business;

(i) customary provisions in shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to any JV Entity
or non-Wholly-Owned Restricted Subsidiary and other similar agreements
applicable to JV Entities and non-Wholly-Owned Restricted Subsidiaries permitted
under Section 7.02 and applicable solely to such JV Entity or non-Wholly-Owned
Restricted Subsidiary and the Equity Interests issued thereby;

(j) customary restrictions in leases, subleases, licenses or asset sale
agreements and other similar contracts otherwise permitted hereby so long as
such restrictions may relate to the assets subject thereto; and

(k) restrictions imposed by any agreement governing Indebtedness entered into on
or after the Closing Date and permitted under Section 7.03 that are, taken as a
whole, in the good faith judgment of the Parent Borrower, no more restrictive
with respect to the Parent Borrower or any Restricted Subsidiary than customary
market terms for Indebtedness of such type, so long as the Parent Borrower shall
have determined in good faith that such restrictions will not adversely affect
in any material respect its obligation or ability to make any payments required
hereunder.

Section 7.11 Activities Prior to the Closing Date. Prior to the Closing Date,
neither Holdings nor the Borrowers shall engage in any material activities other
than in connection with the Transaction, performing their obligations under the
Escrow Agreement, maintaining their existence and other activities reasonably
related thereto. In addition, prior to the Closing Date, the Borrowers or their
Restricted Subsidiaries may enter into non-speculative hedging agreements in
connection with financing arrangements associated with the Acquisition
Agreement.

 

-145-



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (j) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Parent Borrower fails to perform or observe any
term, covenant or agreement contained in (i) any of Section 6.03(a) or
Section 6.04 (solely with respect to the Parent Borrower), Section 6.11,
Section 6.13 or Article VII (other than Section 7.09) or (ii) Section 7.09;
provided that an Event of Default under Section 7.09 is subject to a cure
pursuant to Section 8.05; provided further that an Event of Default under
Section 7.09 shall not constitute an Event of Default for purposes of any Term
Loan unless and until the Revolving Credit Lenders have actually terminated the
Revolving Credit Commitments and/or declared all outstanding obligations under
the Revolving Credit Facility to be immediately due and payable in accordance
with this Agreement; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; provided that this clause (d) shall
be limited on the Closing Date to the representations and warranties referred to
in Section 4.01(f); or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment pursuant to customary asset sale provisions), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
all such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem all such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness; or

 

-146-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Except with respect to any dissolution or
liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted Tax Restructuring, any Loan
Party or any of the Restricted Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days; or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Collateral Documents. Any material provision of any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect or ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or enforceability of
any material provision of any Collateral Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any Collateral
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Collateral Document; or

(j) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b)(ii) unless the conditions of the second proviso
contained therein have been satisfied), the Administrative Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-147-



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that (i) upon the occurrence of an Event of Default under
Section 8.01(f) with respect to the Parent Borrower, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender and (ii) no such action set forth in this Section 8.02(a) may be taken
prior to the Closing Date except as a result of (x) an Event of Default with
respect to clause (a) of Section 8.01 with respect to a failure to pay principal
or interest when due or (ii) an Event of Default under clause (f) of
Section 8.01 with respect to a Borrower.

(b) Subject to the first proviso in Section 8.01(b)(ii), if any Event of Default
under Section 8.01(b)(ii) occurs and is continuing, the Administrative Agent may
and, at the request of the Required Revolving Credit Lenders, shall take any or
all of the following actions:

(i) declare the commitment of each Lender to make Revolving Credit Loans and
Swing Line Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Revolving Credit Facility to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers;

(iii) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable Laws, in each case under or in respect of the Revolving
Credit Facility.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Parent Borrower,
become an Immaterial Subsidiary affected by any event or circumstances referred
to in any such clause unless the

 

-148-



--------------------------------------------------------------------------------

Consolidated EBITDA of such Subsidiary together with the Consolidated EBITDA of
all other Subsidiaries affected by such event or circumstance referred to in
such clause, shall exceed 5% of the Consolidated EBITDA of the Parent Borrower
and its Restricted Subsidiaries.

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent, subject to any
Customary Intercreditor Agreement then in effect, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations and for the account of the L/C Issuers, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.

Notwithstanding the foregoing, (a) amounts received from the Parent Borrower or
any Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the

 

-149-



--------------------------------------------------------------------------------

event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), to the extent permitted by
applicable law, the Administrative Agent shall make such adjustments as it
determines are appropriate to distributions pursuant to clause Fourth above from
amounts received from “Eligible Contract Participants” to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to obligations
described in clause Fourth above by the holders of any Excluded Swap Obligations
are the same as the proportional aggregate recoveries with respect to other
obligations pursuant to clause Fourth above) and (b) Cash Management Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank. Each Cash Management Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

Section 8.05 Permitted Holders’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Parent Borrower fails to comply with the requirement of the
Financial Covenant from the last day of the Test Period, until the expiration of
the tenth day after the date on which financial statements with respect to the
Test Period in which such covenant is being measured are required to be
delivered pursuant to Section 6.01, any of the Permitted Holders shall have the
right to make a direct or indirect equity investment in the Parent Borrower in
cash in the form of common Equity Interests (or other Qualified Equity Interests
reasonably acceptable to the Administrative Agent) (the “Cure Right”), and upon
the receipt by the Parent Borrower of net cash proceeds pursuant to the exercise
of the Cure Right (the “Cure Amount”), the Financial Covenant shall be
recalculated, giving effect to a pro forma increase to Consolidated EBITDA for
such Test Period in an amount equal to such Cure Amount; provided that (x) such
pro forma adjustment to Consolidated EBITDA shall be given solely for the
purpose of determining the existence of a Default or an Event of Default under
the Financial Covenant with respect to any Test Period that includes the fiscal
quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document (including for purposes of determining pricing,
mandatory prepayments and the availability or amount permitted pursuant to any
covenant under Article VII) for the quarter with respect to which such Cure
Right was exercised and (y) there shall be no reduction in Indebtedness in
connection with any Cure Amounts for determining compliance with Section 7.09
and no Cure Amounts will reduce (or count towards) the First Lien Senior Secured
Leverage Ratio or Total Leverage Ratio for purposes of any calculation thereof
for the fiscal quarter with respect to which such Cure Right was exercised
unless the proceeds are actually applied to prepay Indebtedness pursuant to
Section 2.05(a).

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Parent Borrower shall then be in compliance with the
requirements of the Financial Covenant during such Test Period (including for
purposes of Section 4.02), the Parent Borrower shall be deemed to have satisfied
the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.01 that had occurred shall be deemed cured; provided that (i) the Cure
Right may be exercised on no more than five (5) occasions, (ii) in each four
fiscal quarter period, there shall be at least two fiscal quarters in respect of
which no Cure Right is exercised and (iii) with respect to any exercise of the
Cure Right, the Cure Amount shall be no greater than the amount required to
cause the Parent Borrower to be in compliance with the Financial Covenant.

 

-150-



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Collateral Documents for and on behalf of or
on trust for) such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be

 

-151-



--------------------------------------------------------------------------------

entitled to advice of counsel, both internal and external, and other consultants
or experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, including their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent (except for its own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or for any
failure of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law. No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or in the absence of its own gross negligence or willful misconduct.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-152-



--------------------------------------------------------------------------------

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Parent Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. Subject to the other provisions
of this Article IX, the Administrative Agent shall take such action with respect
to any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as

 

-153-



--------------------------------------------------------------------------------

determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers, provided that such reimbursement by the Lenders shall
not affect the Borrowers’ continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. JPMCB and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though JPMCB were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, JPMCB or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” include JPMCB in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent and Collateral Agent upon thirty (30) days’ notice to the
Lenders and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which appointment of a successor agent shall require the
consent of the Parent Borrower at all times other than during the existence of
an Event of Default under Section 8.01(f) or (g) (which consent of the Parent
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Parent Borrower, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and Collateral Agent and
the term “Administrative Agent” shall mean such successor administrative agent
and/or supplemental administrative agent, as the case may be (and the term
“Collateral Agent” shall mean such successor collateral agent and/or
supplemental agent, as described in Section 9.01(c)), and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent and Collateral Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent and
Collateral Agent, the provisions of this Article IX and Section 10.04 and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent and Collateral Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent and Collateral Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall

 

-154-



--------------------------------------------------------------------------------

nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above (except that in the case of any collateral security held by the Collateral
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed). Upon the
acceptance of any appointment as the Administrative Agent and Collateral Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent and Collateral
Agent, and the retiring Administrative Agent and Collateral Agent shall, to the
extent not previously discharged, be discharged from its duties and obligations
under the Loan Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-155-



--------------------------------------------------------------------------------

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made), (ii) at the time the property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person other than any other Loan Party
(provided that in the event of a transfer of assets from a Loan Party to another
Loan Party organized in a different jurisdiction, the Collateral Agent shall
release such Lien if such transferee Loan Party takes all actions reasonably
necessary to grant a Lien in such transferred assets to the Collateral Agent (to
the extent required by the Collateral and Guarantee Requirement)) and
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) or (d) below or
(v) if the property subject to such Lien becomes Excluded Property;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(i) and
(o);

(c) (i) if any Subsidiary Guarantor ceases to be a Restricted Subsidiary, or
becomes an Excluded Subsidiary, in each case as a result of a transaction or
designation permitted hereunder (as certified in writing delivered to the
Administrative Agent by a Responsible Officer of the Parent Borrower) or (ii) so
long as no Event of Default has occurred and is continuing at such time, upon
the designation by the Parent Borrower of a Subsidiary Guarantor as a
“Designated Non-Guarantor Subsidiary”, in the case of each of clauses (i) and
(ii) above (x) such Subsidiary shall be automatically released from its
obligations under the Guaranty and (y) any Liens granted by such Subsidiary or
Liens on the Equity Interests of such Subsidiary (to the extent such Equity
Interests have become Excluded Property or are being transferred to a Person
that is not a Loan Party) shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Parent Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arrangers, the Documentation Agents, Syndication Agents, or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent” or “co-arranger” shall

 

-156-



--------------------------------------------------------------------------------

have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender under
any Loan Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service, the Canada Revenue Agency or any other Governmental
Authority asserts a claim that the Administrative

 

-157-



--------------------------------------------------------------------------------

Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrowers or any Guarantor under Section 3.01 or any other
provision of this Agreement.

Section 9.15 Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Parent Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

-158-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of First
Lien Senior Secured Leverage Ratio or in the component definitions thereof shall
not constitute a reduction in the rate of interest or fees; provided that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or Section 8.04 without the
written consent of each Lender directly and adversely affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral; or

(f) release all or substantially all of the Guarantees in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guarantees;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) any amendment or
waiver that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders; (vi) only the
consent of the Required Revolving Credit Lenders shall be necessary to amend or
waive the terms and provisions of Sections 7.09, 8.01(b)(ii) and 8.05 (and
related definitions as used in such Sections, but not as used in other Sections
of this Agreement); and (vii) Schedule 1.01A, Schedule 1.01B, Schedule 1.01C,
Schedule 1.01D, Schedule 1.01F, Schedule 2.03(a), Schedule 5.06, Schedule 5.11
and Schedule 6.12 may be updated with the consent of the Borrowers and the
Administrative Agent (not to be unreasonably withheld) following the Escrow
Closing Date and prior to the Closing Date to reflect circumstances existing on
the Closing Date. Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required

 

-159-



--------------------------------------------------------------------------------

Lenders, the Administrative Agent and the Borrowers (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans, the Revolving Credit Loans, the
Incremental Term Loans, if any, and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and, if applicable, the
Required Revolving Credit Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Parent Borrower without the need to obtain the consent of any
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Furthermore, with the consent of the Administrative Agent
at the request of the Parent Borrower (without the need to obtain any consent of
any Lender), any Loan Document may be amended to cure ambiguities, omissions,
mistakes or defects.

Neither the Administrative Agent nor the Collateral Agent shall amend or waive
any provision of the Notes Intercreditor Agreement or other Customary
Intercreditor Agreement (other than to cure ambiguities, omissions, mistakes or
defects or to add other parties thereto (to the extent contemplated by
Section 7.01)) without the written consent of the Required Lenders.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Parent Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Parent
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the

 

-160-



--------------------------------------------------------------------------------

provisions of Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person during the person’s normal business hours. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Parent Borrower’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of Holdings, the Parent Borrower, the
Administrative Agent, any L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Parent Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agents from

 

-161-



--------------------------------------------------------------------------------

time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent Borrower
or their securities for purposes of United States Federal or state securities
laws.

(e) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

(f) Notice to other Loan Parties. The Parent Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Parent Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrowers agree (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent and the Lead Arrangers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Cahill Gordon & Reindel LLP (and any other counsel retained with the Parent
Borrower’s consent (such consent not to be unreasonably withheld or delayed))
and one local and foreign counsel in each relevant jurisdiction, and (b) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Lead Arrangers
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all costs and
expenses incurred in connection with any workout or restructuring in respect of
the Loans, all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent). The foregoing costs and expenses
shall include all reasonable

 

-162-



--------------------------------------------------------------------------------

search, filing, recording and title insurance charges and fees related thereto,
and other reasonable and documented out-of-pocket expenses incurred by any
Agent. The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Parent Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender, each Lead Arranger, the
Syndication Agent, each Documentation Agent and their respective Affiliates,
directors, officers, employees, counsel, agents, advisors, and other
representatives (collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Parent Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee)) of any such
Indemnitee arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether such Indemnitee is a party thereto and whether
or not such proceedings are brought by the Parent Borrower, its equity holders,
its Affiliates, creditors or any other third person) that relates to the
Transaction, including the financing contemplated hereby, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Parent Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Parent Borrower, any Subsidiary or any other Loan Party, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates or (z) disputes solely
between and among such Indemnitees to the extent such disputes do not arise from
any act or omission of the Parent Borrower or any of its Affiliates (other than
with respect to a claim against an Indemnitee acting in its capacity as an Agent
or Lead Arranger or similar role under the Loan Documents unless such claim
arose from the gross negligence, bad faith or willful misconduct of such
Indemnitee). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other

 

-163-



--------------------------------------------------------------------------------

materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, managers, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within ten (10) Business Days after
demand therefor; provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), neither Holdings nor any of
its Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

-164-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Parent Borrower, provided that, no consent of the Parent Borrower shall
be required for an assignment (1) of any Term Loan to any other Lender, any
Affiliate of a Lender or any Approved Fund or, (2) of any Term Loan, Revolving
Credit Loans or Revolving Credit Commitment, if an Event of Default under
Section 8.01(a), (f) or (g) (in the case of Section 8.01(f) or (g), with respect
to the Parent Borrower) has occurred and is continuing, to any Assignee;
provided, further, that with respect to an assignment of Term Loans, such
consent shall be deemed to have been given if the Parent Borrower has not
responded within 10 Business Days after notice by the Administrative Agent;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
such L/C Issuers shall be required for any assignment of a Term Loan; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Parent Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under Section 8.01(a), (f) or (g) (in
the case of Section 8.01(f) or (g), with respect to the Parent Borrower)has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(D) the Assignee shall not be a natural person or a Disqualified Lender;

(E) the Assignee shall not be a Defaulting Lender; and

(F) in case of an assignment to a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments with all Sponsor Affiliated
Lenders, the aggregate principal amount of all Loans and Commitments then held
by all Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall not
exceed 25% of the aggregate unpaid principal amount of the Term Loans then
outstanding (determined at the time of such purchase), (2) no Revolving

 

-165-



--------------------------------------------------------------------------------

Credit Loans or Revolving Credit Commitments shall be assigned to any Sponsor
Affiliated Lender; provided that Revolving Credit Loans and Revolving Credit
Commitments held by a Lender that becomes a Defaulting Lender may be assigned to
a Sponsor Affiliated Lender (other than Holdings or its Restricted
Subsidiaries), (3) no proceeds of Revolving Credit Loans shall be used, directly
or indirectly, to consummate such assignment, (4) any Loans assigned to Holdings
or its Restricted Subsidiaries shall be cancelled promptly upon such assignment,
(5) in the event that any proceeding under the Bankruptcy Code shall be
instituted by or against the Borrowers or any other Guarantor, each Sponsor
Affiliated Lender shall acknowledge and agree that they are each “insiders”
under Section 101(31) of the Bankruptcy Code and, as such, the claims associated
with the Loans and Commitments owned by it shall not be included in determining
whether the applicable class of creditors holding such claims has voted to
accept a proposed plan for purposes of Section 1129(a)(10) of the Bankruptcy
Code, or, alternatively, to the extent that the foregoing designation is deemed
unenforceable for any reason, each Sponsor Affiliated Lender shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Sponsor Affiliated Lenders, except to
the extent that any plan of reorganization proposes to treat the Obligations
held by such Sponsor Affiliated Lender in a manner that is less favorable in any
material respect to such Sponsor Affiliated Lender than the proposed treatment
of similar Obligations held by Lenders that are not Sponsor Affiliated Lenders;
provided that this clause (5) shall not apply to Affiliated Debt Funds, (6) such
Sponsor Affiliated Lender will not receive information provided solely to
Lenders and will not be permitted to attend or participate in (or receive any
notice of) Lender meetings or conference calls and will not be entitled to
challenge the Administrative Agent’s and the Lenders’ attorney-client privilege
as a result of their status as Sponsor Affiliated Lenders and
(7) notwithstanding anything to the contrary contained herein, any such Loans
acquired by a Sponsor Affiliated Lender may, with the consent of the Parent
Borrower, be contributed to the Parent Borrower (whether through any of its
direct or indirect parent entities or otherwise) and exchanged for debt or
equity securities that are otherwise permitted to be issued at such time.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note (if any), the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e). For greater certainty, any assignment by a
Lender pursuant to this Section 10.07 shall not in any way constitute or be
deemed to constitute a novation, discharge, recession, extinguishment or
substitution of the existing Indebtedness and any Indebtedness so assigned shall
continue to be the same obligation and not a new obligations.

 

-166-



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) and currencies of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.04, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent demonstrable error, and the Borrowers, the Agents and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Agent and any Lender (with respect to its own interests only), at
any reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the Parent
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(d), (e) or (f) that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including
Section 3.01(e) and (f) and Sections 3.05 and 3.06), to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant complies with Section 2.13 as though it
were a Lender. Any Lender that sells participations shall maintain a register on
which it enters the name and the address of each Participant and the principal
and interest amounts of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and the Borrowers and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation interest as the owner thereof for all purposes
notwithstanding any notice to the contrary. In maintaining the Participant
Register, such Lender shall be acting as the non-fiduciary agent of the
Borrowers solely for purposes of applicable United States federal income tax law
and undertakes no duty, responsibility or obligation to the Borrowers (without
limitation, in no event shall such Lender be a fiduciary of the Borrowers for
any purpose). No Lender shall have any obligation to disclose all or any portion
of a Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish in connection with a Tax
audit that such commitment, loan, or other obligation is in registered form
under Section 5f.103(c) of the United States Treasury Regulations or, if
different, under Sections 871(h) or 881(c) of the Code.

 

-167-



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent or except to the extent such entitlement to a
greater payment results from a Change in Law after the Participant became a
Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(e) and (f) and Sections
3.05 and 3.06), to the same extent as if such SPC were a Lender, but neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 3.01,
3.03 or 3.04) except to the extent any entitlement to greater amounts results
from a Change in Law after the grant to the SPC occurred, (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable and such liability shall remain with the Granting
Lender, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Parent Borrower and the Administrative Agent,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee Obligation or
credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Parent Borrower
and the Lenders, resign

 

-168-



--------------------------------------------------------------------------------

as an L/C Issuer or the Swing Line Lender, respectively; provided that on or
prior to the expiration of such 30-day period with respect to such resignation,
the relevant L/C Issuer or the Swing Line Lender shall have identified, in
consultation with the Parent Borrower, a successor L/C Issuer or Swing Line
Lender willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
the Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrowers to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be. If an L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights and obligations of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make, Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority, to any pledgee referred to in Section 10.07(g); (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Parent Borrower), to any
pledgee referred to in Section 10.07(i), counterparty to a Swap Contract or
Permitted Receivables Financing, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Parent
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (h) to any Governmental
Authority or examiner regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from any Loan Party or its Affiliates or its Affiliates’ directors, managers,
officers, employees, trustees, investment advisors or agents, relating to
Holdings, the Parent Borrower or any of their Subsidiaries or their business,
other than any such information that is publicly available to any Agent or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08, including, without limitation, information delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without

 

-169-



--------------------------------------------------------------------------------

prior notice to the Parent Borrower or any other Loan Party, any such notice
being waived by the Parent Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness (in
any currency) at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or such L/C Issuer and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company. Each Lender and L/C Issuer
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such set off and application made by such Lender or L/C Issuer, as the case
may be; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each L/C Issuer under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

-170-



--------------------------------------------------------------------------------

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND
WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARENT BORROWER, HOLDINGS, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE PARENT BORROWER, HOLDINGS, THE
SUBSIDIARY BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) THE PARENT BORROWER HEREBY APPOINTS BURGER KING CORPORATION, 5505 BLUE
LAGOON DRIVE, MIAMI, FLORIDA 33126 AS ITS AUTHORIZED AGENT (THE “AUTHORIZED
AGENT”) UPON WHOM PROCESS MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN WHICH MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT IN THE CITY OF NEW
YORK, NEW YORK. SERVICE OF PROCESS UPON THE AUTHORIZED AGENT SHALL BE DEEMED, IN
EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS UPON THE PARENT BORROWER.

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH
EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING BANKRUPTCY,

 

-171-



--------------------------------------------------------------------------------

INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE EXTENT THE
COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH
LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
the Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise

 

-172-



--------------------------------------------------------------------------------

of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent. The provisions of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Parent Borrower
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrowers and the
Guarantors, which information includes the name and address of the Borrowers and
the Guarantors and other information that will allow such Lender to identify the
Borrowers and the Guarantors in accordance with the USA PATRIOT Act.

Section 10.20 Intercreditor Agreements.

(a) Reference is made to the Notes Intercreditor Agreement. Each Lender (and, by
its acceptance of the benefits of any Collateral Document, each other Secured
Party) hereunder (i) acknowledges that it has received a copy of the Notes
Intercreditor Agreement, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Notes Intercreditor Agreement and
(iii) authorizes and instructs the Collateral Agent to enter into the Notes
Intercreditor Agreement and any Customary Intercreditor Agreement, in each case
as Collateral Agent and on behalf of such Lender or other Secured Party.

(b) The Secured Parties agree, for the express benefit of the Ratably Secured
Existing Notes Indenture Trustee and the holders of the Ratably Secured Existing
Notes (each of whom are intended as third party beneficiaries of this
Section 10.20), that the Liens created by the Collateral Documents in favor of
the Secured Parties over the First Lien Shared Collateral shall at all times be
secured on an equal basis, ranking ratably and pari passu, with any Liens on the
First Lien Shared Collateral granted by the Ratably Secured Existing Notes
Issuer and any Ratably Secured Existing Notes Guarantors in favor of the Ratably
Secured Existing Notes Indenture Trustee securing the Ratably Secured Existing
Notes and all other obligations under the Ratably Secured Existing Notes
Indenture, irrespective of: (i) the time or order of creation, execution,
delivery, attachment or perfection of such Liens; (ii) the method of perfection
of such Liens; (iii) the time or order of registration or filing of financing
statements, land registration forms or other recordings of such Liens; (iv) the
giving of or failure to give notice of the acquisition of any additional Liens;
(v) the date or dates of any existing or future advance or advances made or
other credit accommodation granted or services provided by the Secured Parties
or the holders of the Ratably Secured Existing Notes; (vi) the date or dates of
any default or Event of Default in respect of the Obligations or the date or
dates of any default in respect of the obligations under the Ratably Secured
Existing Notes Indenture or, in each case, any security granted in respect
thereof; (vii) the date of crystallization of any floating charge created by
such Liens; (viii) the date of commencement of enforcement proceedings under
this Agreement or the Ratably Secured Existing Notes Indenture or the respective
security agreements securing the obligations thereunder; or (ix) the priorities
otherwise accorded to such Liens by any applicable Laws.

(c) Each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder (i) authorizes and instructs the
Collateral Agent, as Collateral Agent and on behalf of such Lender or other
Secured Party, to enter into one or more intercreditor agreements from time to
time with the Ratably Secured Existing Notes Indenture Trustee (collectively,
the “Ratably Secured Existing Notes Intercreditor Agreement”) that provide for,
inter alia, substantially the same rights referred to in Section 10.20(b) and
covering any other matters incidental thereto, including provisions relating to
the release of the Liens granted in favor of the Ratably Secured Existing Notes
Indenture Trustee, and (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of any such Ratably Secured Existing Notes
Intercreditor Agreement.

 

-173-



--------------------------------------------------------------------------------

Section 10.21 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and Holdings acknowledge and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between the
Borrowers, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrowers and Holdings have consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrowers and Holdings are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Lender and
each Lead Arranger each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrowers,
Holdings or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, nor any Lender or Lead Arranger has any
obligation to the Borrowers, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, Holdings and their respective
Affiliates, and neither the Administrative Agent nor any Lead Arranger has any
obligation to disclose any of such interests to the Borrowers, Holdings or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrowers and Holdings hereby waive and release any claims that it may have
against the Administrative Agent, each Lender and each Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-174-



--------------------------------------------------------------------------------

Section 10.23 Quebec Matters. For the purposes of holding any security granted
by any Loan Party pursuant to the laws of the Province of Quebec to secure
payment of any debenture or bond issued by any Loan Party, Collateral Agent is
hereby appointed to act as the person holding the power of attorney (fondé de
pouvoir) pursuant to article 2692 of the Civil Code of Quebec to act on behalf
of each of the debentureholders or bondholders (as applicable), initially namely
JPMorgan Chase Bank, N.A. in its capacity as Collateral Agent for the Secured
Parties. Each Person who is or becomes a Lender and each assignee holder of any
debenture or bonds issued by any Loan Party shall be deemed to ratify the power
of attorney (fondé de pouvoir) granted to Collateral Agent hereunder by its
execution of an Assignment and Assumption. The Collateral Agent agrees to act in
such capacity. Each party hereto agrees that, notwithstanding Section 32 of An
Act respecting the special powers of legal persons (Quebec), the Collateral
Agent shall also be entitled to act as a debentureholder or bondholder (as
applicable) and to acquire and/or to hold on behalf of the Secured Parties any
debentures, bonds or other titles of indebtedness to be issued under any deed of
hypothec executed by or on behalf of any Loan Party. For greater certainty, the
Collateral Agent, acting as the holder of an irrevocable power of attorney
(fondé de pouvoir), shall have the same rights, powers, immunities, indemnities
and exclusions from liability as are prescribed in favor of the Collateral Agent
in this Agreement, which shall apply mutatis mutandis. In the event of the
resignation and appointment of a successor Collateral Agent, such successor
Collateral Agent shall also act as the holder of an irrevocable power of
attorney (fondé de pouvoir).

Section 10.24 Joint and Several Liability. Each Borrower is jointly and
severally liable under this Agreement for all Obligations, regardless of the
manner or amount in which proceeds of the Loans are used, allocated, shared or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such Loans or other extensions of credit in its
book and records. Notwithstanding the foregoing, all Loans shall be funded to
and received by the Parent Borrower, and the Borrowers shall account for such
Loans or other extensions of credit in its books and records consistent with
such funding.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-175-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

1011778 B.C. UNLIMITED LIABILITY COMPANY,

as the Parent Borrower

By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NEW RED FINANCE, INC.,

as the Subsidiary Borrower

By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

1013421 B.C. UNLIMITED LIABILITY COMPANY,

as Holdings

By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender

By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[                                         ], as Lender By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]